Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

Dated as of July 26, 2007

By and Between

OWENS CORNING,

SOCIÉTÉ DE PARTICIPATIONS FINANCIERES ET INDUSTRIELLES S.A.S.

and the Other Parties Named Herein

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS    2   Section 1.01    Definitions    2
ARTICLE II PRE-CLOSING TRANSACTIONS    2   Section 2.01    Purchase and Sale   
2   Section 2.02    Purchase Price; Allocation of Purchase Price    2  
Section 2.03    Saint-Gobain Pre-Closing Reorganization    3   Section 2.04   
Reorganization of SG Excluded Assets    3   Section 2.05    Joinder of Italian
Purchasing Company    4 ARTICLE III CLOSING    4   Section 3.01   
[Intentionally Omitted.]    4   Section 3.02    Closing    4   Section 3.03   
[Intentionally Omitted.]    4   Section 3.04    Net Working Capital/Net Debt
Amounts    4   Section 3.05    Adjustment to Purchase Price    7   Section 3.06
   Assignment of Contracts and Rights    7 ARTICLE IV REPRESENTATIONS AND
WARRANTIES    8   Section 4.01    Representations and Warranties of Owens
Corning    8   Section 4.02    Representations and Warranties of Saint-Gobain   
9 ARTICLE V COVENANTS AND AGREEMENTS OF THE PARTIES    28   Section 5.01   
Conduct of Businesses    28   Section 5.02    [Intentionally Omitted.]    29  
Section 5.03    Access to Information; Confidentiality    29   Section 5.04   
Provision and Preservation of and Access to Certain Information; Cooperation
After Closing    30   Section 5.05    Insurance    32   Section 5.06    Non-Hire
and Nonsolicitation of Certain Employees in the Business    33   Section 5.07   
Financial Support Arrangements    34   Section 5.08    [Intentionally Omitted.]
   34   Section 5.09    Competitive Businesses    34

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   Section 5.10    Certain Intellectual Property Matters    34
  Section 5.11    Financial Statements    39   Section 5.12    Non-compete    39
  Section 5.13    Confidentiality    41 ARTICLE VI FURTHER COVENANTS AND
AGREEMENTS OF THE PARTIES    42   Section 6.01    Further Assurances    42  
Section 6.02    Certain Filings; Consents    42   Section 6.03    Public
Announcements    42   Section 6.04    Antitrust or Competition Law Matters    43
  Section 6.05    Agreements Regarding Tax Matters    44   Section 6.06   
Administration of Accounts    48   Section 6.07    Undisclosed Contracts    48  
Section 6.08    No Transfer or Assumption of Asbestos Liabilities    48  
Section 6.09    Affiliate Agreements    48   Section 6.10    [Intentionally
Omitted.]    48   Section 6.11    Termination of Positions    48   Section 6.12
   Financial Statements Cooperation    49   Section 6.13    Indebtedness and
Cash Maintenance    49   Section 6.14    Refractory Metal    50 ARTICLE VII
INTENTIONALLY OMITTED    50 ARTICLE VIII EMPLOYEE AND EMPLOYEE BENEFIT MATTERS
   50   Section 8.01    Employee and Employee Benefit Matters    50  
Section 8.02    Allocation of Pre-Closing Employment Liability    52  
Section 8.03    Allocation of Post-Closing Employment Liability    53  
Section 8.04    Allocation of Retirement Benefit Liabilities    53  
Section 8.05    Allocation of Risk Benefit Liabilities    55   Section 8.06   
Employees Consultation and Notification    55   Section 8.07    Cooperation and
Assistance    56   Section 8.08    Seconded Employees    56

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   Section 8.09    Layoffs    56   Section 8.10    Key
Employees    57   Section 8.11    No Third-Party Beneficiaries    57 ARTICLE IX
REAL PROPERTY AND RELATED MATTERS    57   Section 9.01    Certain Real Property
and Related Matters    57 ARTICLE X CONDITIONS TO CLOSING    57   Section 10.01
   Conditions to Obligations of Each Party    57   Section 10.02    Conditions
to Obligations of Owens Corning and the Purchasing Companies    58  
Section 10.03    Conditions to Obligations of Saint-Gobain    59   Section 10.04
   Updated Disclosure Schedules    59 ARTICLE XI SURVIVAL; INDEMNIFICATION    60
  Section 11.01    Survival    60   Section 11.02    Indemnification    61  
Section 11.03    Procedures    61   Section 11.04    Limitations    63 ARTICLE
XII TERMINATION    65   Section 12.01    Termination    65   Section 12.02   
Effect of Termination    66   Section 12.03    Non-Exclusive Remedies    66
ARTICLE XIII MISCELLANEOUS    66   Section 13.01    Notices    66  
Section 13.02    Amendments; Waivers    67   Section 13.03    Expenses; Taxes   
67   Section 13.04    Successors and Assigns    68   Section 13.05    Disclosure
   68   Section 13.06    Construction    68   Section 13.07    Entire Agreement
   69   Section 13.08    Governing Law    70   Section 13.09    Counterparts;
Effectiveness    70

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   Section 13.10    Severability    70   Section 13.11   
Captions    70   Section 13.12    Bulk Sales    70   Section 13.13    Disclaimer
of Agency    70   Section 13.14    Dispute Resolution    70   Section 13.15   
Consequential Damages    71   Section 13.16    Performance    71   Section 13.17
   Currency    71

 

-iv-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A   Definitions Exhibit B   Purchasing Companies/Purchase Price
Allocation Exhibit C   Saint-Gobain Reorganization Steps Exhibit D   Form of
Joinder Exhibit E   SG Financial Statements Exhibit F   SG Owned Metal Book
Quantity Determination Procedures Exhibit G   Metal Lease Guidelines Exhibit H-1
  Saint-Gobain Trademarks and Designs to be Discontinued Exhibit H-2  
Saint-Gobain Invention Disclosure Records, ‘enveloppes Soleau’ and Unpublished
Patent Applications Exhibit H-3   Saint-Gobain Joint Development Agreements
Exhibit H-4   Saint-Gobain Legal Opinions Exhibit H-5   Saint-Gobain Restricted
Patents Exhibit H-6   Prohibition on Certain Patent Applications Exhibit I-1  
Form of CONVEC License Agreement Exhibit I-2   Form of LINCC License Agreement
Exhibit I-3   Form of Glass CAD License Agreement Exhibit J   Alloy Purity
Acceptance Standards Exhibit K   Form of Asbestos Guaranty Exhibit L   Form of
Asbestos Indemnity Agreement Exhibit M   Metal Locations and Amounts Exhibit N  
Metal Amount Determination Procedures Exhibit O   Form of IT Transition Services
Agreement Exhibit P   Material Supply Agreement Term Sheet Exhibit Q   Form of
Metal Reconciliation Certificate Exhibit R   Form of Product Supply Agreement
Exhibit S   Pure Metal Standards Exhibit T-1   Form of SG Intellectual Property
License Agreements (US IP Holdco) Exhibit T-2   Form of SG Intellectual Property
License Agreements (Non-US IP Holdco)



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This Purchase Agreement (together with the Exhibits and Schedules attached
hereto, this “Agreement”) is made as of the 26th day of July, 2007, by and
between Owens Corning, a corporation organized under the laws of Delaware
(“Owens Corning”), Société de Participations Financières et Industrielles
S.A.S., a company organized under the laws of France (“Saint-Gobain”) and,
solely in respect of their obligations as set forth in Sections 2.01 and 2.02,
the Purchasing Companies. Owens Corning and Saint-Gobain are sometimes referred
to herein individually as a “Party” or collectively as the “Parties”.

WITNESSETH:

WHEREAS, each of the Parties, among other things, is, directly and indirectly
through its Affiliates, engaged in the Business;

WHEREAS, Owens Corning, Owens Corning Composite Coöperatief U.A. (“OC Topco”), a
company organized under the laws of The Netherlands and a wholly-owned
subsidiary of Owens Corning and its Subsidiaries, Saint-Gobain and Ondatra
S.A.S. (“SG Topco”), a société par actions simplifiée organized under the laws
of France had previously agreed to enter into a joint venture to own and operate
their combined Business (the “Joint Venture”);

WHEREAS, in furtherance of the Joint Venture (i) Owens Corning, OC Topco,
Saint-Gobain and SG Topco entered into a Master Contribution Agreement made as
of February 20, 2007, as amended, supplemented or otherwise modified through the
date hereof (as amended, supplemented or modified, the “MCA”), (ii) OC Topco and
SG Topco entered into a Joint Venture Agreement made as of February 20, 2007, as
amended, supplemented or otherwise modified through the date hereof (as amended,
supplemented or modified, the “JVA”), (iii) Owens Corning, OC Topco,
Saint-Gobain and SG Topco entered into an Option Agreement dated as of
February 20, 2007, as amended, supplemented or otherwise modified through the
date hereof (as amended, supplemented or modified, the “Option Agreement”) and
(iv) Owens Corning and SG Topco entered into an Initial Master Transition
Services Agreement dated as of February 20, 2007 (the “IMTSA”);

WHEREAS, the Parties have now determined that they no longer desire to form the
Joint Venture and have separately agreed to terminate the MCA, the JVA, the
IMTSA and the Option Agreement;

WHEREAS, Owens Corning desires to purchase from Saint-Gobain and its Affiliates
and Saint-Gobain and it Affiliates desire to sell to Owens Corning and its
Affiliates Saint-Gobain’s Business on the terms set forth herein;

WHEREAS, at the request of Owens Corning, the Parties desire that the sale of
Saint-Gobain’s Business be structured as separate sales of (i) the SG Acquired
Subsidiaries, (ii) the Italy Metal, (iii) the Brazil Metal and (iv) the SG
Acquired Intellectual Property;



--------------------------------------------------------------------------------

WHEREAS, at the request of Owens Corning, the Parties desire that the purchase
of the Purchased Assets be made by Owens Corning by a payment of both cash and
notes to Saint-Gobain and its Affiliates; and

WHEREAS, at the request of Owens Corning, the Parties desire that Saint-Gobain
recapitalize the SG Acquired Subsidiaries such that, to the greatest extent
possible, Owens Corning may acquire the SG Acquired Subsidiaries with a Net Debt
of zero.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used in this Agreement shall have
the meanings specified in Exhibit A or elsewhere in this Agreement.

ARTICLE II

PRE-CLOSING TRANSACTIONS

Section 2.01 Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date, Saint-Gobain shall (or shall cause
the applicable Subsidiary Transferor to) sell, convey, assign, transfer and
deliver to the applicable Purchasing Company, and Owens Corning shall (or shall
cause the applicable Purchasing Company to) purchase and accept all of the
right, title and interest of Saint-Gobain or such applicable Combined Transferor
in and to (i) the SG Acquired Subsidiaries (ii) the Italy Metal, (iii) the
Brazil Metal and (iv) the SG Acquired Intellectual Property (collectively, the
“Purchased Assets”) all as set forth on Exhibit B attached hereto, free and
clear of all Liens other than Permitted Liens. Such transfers shall occur in the
order as specified on Exhibit B attached hereto.

Section 2.02 Purchase Price; Allocation of Purchase Price.

(a) The aggregate purchase price (the “Purchase Price”) for the Purchased Assets
and for the covenant respecting non-competition set forth in Section 5.12 is as
set forth on Exhibit B, subject to adjustment as provided herein. Each
Purchasing Company shall pay to the applicable Combined Transferor at the
Closing that portion of the Purchase Price relating to each Purchased Asset as
is specified under, and in the manner described on Exhibit B attached hereto.
The Purchase Price shall be paid on the Closing Date by wire transfer of
immediately available funds to an account or accounts designated in writing by
the applicable Subsidiary Transferor no later than three (3) Business Days prior
to the Closing Date.

(b) If the Closing occurs after November 1, 2007, the Purchase Price shall be
adjusted as follows to reflect fluctuations in the exchange rate (using the
USD/EUR European Central Bank rate) between November 1, 2007 and the Closing
Date: (i) the Purchase Price will be converted into EUR using the European
Central Bank USD/EUR exchange rate as of

 

2



--------------------------------------------------------------------------------

November 1, 2007 and (ii) on the Closing Date, such EUR amount shall be
converted into USD using the European Central Bank USD/EUR exchange rate as of
5:00 p.m. Central European Time on the Business Day preceding the Closing Date.
The amount in USD following the application of subclauses (i) and (ii), if
applicable, shall be the Purchase Price (subject to further adjustment as
provided herein).

(c) No less than two weeks prior to the Closing Date, Saint-Gobain shall deliver
to Owens Corning the Metal Reconciliation Certificate in respect of the Brazil
Metal, the Italy Metal and all Metal owned by the SG Acquired Subsidiaries. If
the aggregate SG Owned Metal Book Quantity of platinum and/or rhodium set forth
on such Metal Reconciliation Certificate is less than the Expected Book Quantity
of platinum and/or rhodium (as applicable), the Purchase Price (as adjusted
pursuant to paragraph (b) above, if applicable) shall be reduced by an amount
equal to the Johnson Matthey Value of platinum and/or rhodium (as applicable) on
the second Business Day prior to the Closing Date multiplied by the shortfall of
platinum and/or rhodium (as applicable); provided, that in lieu of a cash
adjustment, Saint-Gobain and its Affiliates may physically deliver at Closing to
Owens Corning or its Subsidiaries additional platinum or rhodium to cover any
shortfall of the other Metal using the Johnson Matthey Value of platinum and/or
rhodium (as applicable) on the second Business Day prior to the Closing Date.

Section 2.03 Saint-Gobain Pre-Closing Reorganization.

(a) Saint-Gobain shall take or cause to be taken all actions necessary to
effectuate a corporate reorganization, substantially in accordance with the
steps outlined on Exhibit C attached hereto, such that immediately prior to the
Closing, all SG Acquired Subsidiaries will be exclusively engaged in
Saint-Gobain’s Business and all SG Employees and all SG Acquired Assets and
related SG Assumed Liabilities will be held (or employed, as applicable) by SG
Acquired Subsidiaries. In connection with the foregoing, with respect to
SG Acquired Assets, prior to the Closing Date, Saint-Gobain shall, and shall
cause its Asset Transferors to contribute all SG Acquired Assets located outside
the United States (if any) to newly formed or existing, direct or indirect,
Subsidiaries of Saint-Gobain which are or shall be SG Acquired Subsidiaries
organized in the jurisdiction of the location of such assets and which are or
shall be engaged exclusively in Saint-Gobain’s Business (each such Subsidiary to
be a partnership or disregarded entity for United States federal income tax
purposes, except any such Subsidiary for which an election to be so treated is
not then permitted and which is subject to the procedures provided in the last
sentence of Section 6.05(c) of this Agreement). In no event shall Saint-Gobain
deviate from the steps outlined on Exhibit C – part II to the extent that the
aggregate affect of all such deviations shall have an adverse impact which is
material on Owens Corning.

(b) In connection with the contribution of SG Acquired Assets described in
clause (a), the applicable Subsidiaries receiving such contributions (the “SG
Reorganized Subsidiaries”) shall assume and agree to pay, satisfy and discharge
the SG Assumed Liabilities exclusively related to the SG Acquired Assets it
received pursuant to clause (a).

Section 2.04 Reorganization of SG Excluded Assets. Notwithstanding any other
provision in this Agreement to the contrary, the Parties expressly understand
and agree that the

 

3



--------------------------------------------------------------------------------

SG Excluded Assets shall be retained by Saint-Gobain (and/or its Affiliates
other than the SG Acquired Subsidiaries), as applicable, and, as applicable,
shall be excluded from the SG Acquired Assets and transferred out of the SG
Acquired Subsidiaries prior to the Closing.

Section 2.05 Joinder of Italian Purchasing Company. Following the formation by
Owens Corning of an Italian entity prior to Closing that will serve as the
Purchasing Company of Reinforcement and Composites Italia Srl, such entity shall
execute a joinder to this Agreement solely in respect of the obligations set
forth in Sections 2.01 and 2.02 in the form attached hereto as Exhibit D.

ARTICLE III

CLOSING

Section 3.01 [Intentionally Omitted.]

Section 3.02 Closing. (a) The closing (the “Closing”) of the Contemplated
Transactions shall, unless otherwise agreed by the Parties, take place at the
offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York
10178, at 10:00 a.m. on the first day of the month following the month in which
all conditions to the Closing set forth in Article X have been satisfied or
waived (by the Party entitled to waive the condition), unless all such
conditions are fulfilled less than five (5) Business Days before the first day
of the relevant month, in which case the Closing Date shall be the first day of
the next succeeding month, unless otherwise agreed; provided, in each case, that
if such first day is not a Business Day, the Closing shall take place on the
Business Day immediately following but shall be effective on such first day. The
Closing will become effective at 12:01 a.m., New York Time on the Closing Date.

(b) At the Closing, the Parties shall execute and deliver, and shall cause their
respective Affiliates to execute and deliver, as applicable, the Transaction
Documents.

Section 3.03 [Intentionally Omitted.]

Section 3.04 Net Working Capital/Net Debt Amounts.

(a) Promptly following the Closing Date, but in no event later than 90 days
after the Closing Date, Saint-Gobain shall at its expense, and with the
reasonable assistance and cooperation of the SG Acquired Subsidiaries (including
reasonable access to the relevant information where such information is located)
during normal business hours without unreasonably interfering with the
operations of the SG Acquired Subsidiaries, prepare and submit to Owens Corning
and the Review Firm (i) the unaudited consolidating balance sheet of its
Business being acquired pursuant to this Agreement as of the close of business
on the day prior to the Closing Date (prepared in all material respects in
accordance with IFRS, presenting fairly, in all material respects, the assets,
liabilities, financial condition and the results of operation of such Business
and, to the extent not in conflict with IFRS, prepared in accordance with the
accounting principles, policies, practices, methods and procedures (including
any procedures relating to applicable exchange rates) used in calculating
Saint-Gobain’s SG Reference Date Balance Sheet) and applied on a consistent
basis and (ii) a statement setting forth, in reasonable detail, Saint-Gobain’s
calculation of (x) its Net Working Capital (the

 

4



--------------------------------------------------------------------------------

“Proposed Adjusted Net Working Capital Amount”) and (y) its Net Debt (the
“Proposed Adjusted Net Debt Amount”), in each case as of the close of business
on the day prior to the Closing Date; provided, however, that for the purpose of
calculating the Proposed Adjusted Net Debt Amount, the proceeds to be received
by Saint-Gobain Vetrotex France and Saint-Gobain Vetrotex International in
accordance with Exhibit B for the sale of the SG Acquired Intellectual Property
and the SG Acquired Subsidiaries listed in Schedule 3.04(a) shall be taken into
account in the calculation of the Adjusted Net Debt Amount without giving effect
to the reduction of any indebtedness for borrowed money resulting from the use
of such proceeds and only to the extent such proceeds are not distributed to any
Saint Gobain Affiliate that is not a SG Acquired Subsidiary other than in
connection with the repayment of indebtedness for borrowed money. Owens Corning
shall make available to Saint-Gobain all books, records, documents and other
papers of Saint-Gobain’s Business where located as reasonably required by
Saint-Gobain to prepare its calculation of the Proposed Adjusted Net Working
Capital Amount and the Proposed Adjusted Net Debt Amount. The Review Firm shall
have 45 days following such submission to review the consolidating balance sheet
solely for the purpose of providing an “agreed upon procedures opinion” in
respect of the Proposed Adjusted Net Working Capital Amount and the proposed
Adjusted Net Debt Amount, which procedures shall be agreed by the Parties in
respect of the Proposed Adjusted Net Working Capital Amount and the Proposed
Adjusted Net Debt Amount, which shall be submitted to the Parties on the 45th
day following submission to the Review Firm. In the event Owens Corning disputes
the correctness of the Proposed Adjusted Net Working Capital Amount and/or
Proposed Adjusted Net Debt Amount, Owens Corning shall notify Saint-Gobain in
writing of its objections within 30 days after receipt of the Review Firm’s
opinion and shall set forth, in writing and in reasonable detail, the reasons
for its objections. To be assertable, an objection by Owens Corning with respect
to any individual item in respect of the Proposed Adjusted Net Working Capital
Amount (it being understood that, for purposes of clarification and not by way
of limitation, a method of valuation or the application of an accounting
principle used in the preparation of the Proposed Adjusted Net Working Capital
Amount shall be deemed a separate “item” for purposes of this Section 3.04(a))
(i) must assert that the item was not prepared in accordance with
Section 3.04(b); (ii) must set forth Owens Corning’s determination of the value
for such item (provided that Saint-Gobain shall have made available sufficient
information to make such determination of value), and (iii) the difference in
Owens Corning’s determination of all items disputed must exceed USD 100,000 in
the aggregate. To the extent Owens Corning does not so object, in writing and in
reasonable detail as required and within the time period contemplated by this
Section 3.04(a), Owens Corning shall be deemed to have accepted Saint-Gobain’s
calculation and presentation in respect of the matters not subject to objection
and such matters shall not be considered to be in dispute. The Parties shall
endeavor in good faith to resolve any disputed matters within 15 days after the
date on which the notice of objections was delivered. If the Parties are unable
to resolve the disputed matters, they shall engage Grant Thornton LLP, London
office or, in the event Grant Thornton LLP is conflicted, an internationally
known independent accounting firm reasonably acceptable to each Party (Grant
Thornton LLP or such other accounting firm, as the case may be, the
“Unaffiliated Firm”), to resolve the matters in dispute (in accordance with
Section 3.04(b) and consistent, to the extent possible, with any matters not in
dispute). The Parties shall jointly engage the Unaffiliated Firm. Promptly after
such engagement of the Unaffiliated Firm, the Parties will provide the
Unaffiliated Firm with a copy of this Agreement, the SG Financial Statements,
the statements of Proposed Adjusted Net Working Capital Amount and/or Proposed

 

5



--------------------------------------------------------------------------------

Adjusted Net Debt Amount, as applicable, and any written notices of objections
related thereto. Each Party shall deliver to the Unaffiliated Firm a written
submission of its position with respect to the matters in dispute, which
submissions shall be delivered by each Party to the Unaffiliated Firm and to the
other Party simultaneously within 15 days of the engagement of such Unaffiliated
Firm. Each Party shall thereafter be entitled to submit a rebuttal to the other
Party’s submission, which rebuttals shall be delivered to the Unaffiliated Firm
and to the other Party simultaneously within 30 days of the delivery of the
Parties’ initial submissions. The Unaffiliated Firm may request additional
information from either Party, but absent such a request neither Party may make
(nor permit any of its Affiliates or Representatives to make) any additional
submission to the Unaffiliated Firm or otherwise communicate with the
Unaffiliated Firm, and in no event will either Party (i) communicate (or permit
any of its Affiliates or Representatives to communicate) with the Unaffiliated
Firm without providing the other Party a reasonable opportunity to participate
in such communication or (ii) make (or permit any of its Affiliates or
Representatives to make) a written submission to the Unaffiliated Firm unless a
copy of such submission is simultaneously provided to the other Party. Either
Party may make a written request for a hearing with the Unaffiliated Firm by
delivering notice to the other Party and the Unaffiliated Firm within 15 days
after the submission of rebuttals by the Parties. Within 30 days of such written
request, the Unaffiliated Firm shall hold a joint hearing, in person or by
teleconference, at which each Party shall be entitled to make an oral
presentation and rebuttal. The Unaffiliated Firm shall have 30 days from the
date of such hearing (or, if no such hearing is requested, from the date of
submission of written rebuttals) to review the documents provided to it pursuant
to this Section 3.04(a) and deliver its written determination with respect to
each of the adjustments in dispute submitted to it for resolution. The
Unaffiliated Firm shall resolve the differences regarding the statement of
Proposed Adjusted Net Working Capital Amount and/or Proposed Adjusted Net Debt
Amount based solely on the information provided to the Unaffiliated Firm by the
Parties pursuant to the terms of this Agreement (and not by independent review).
The Unaffiliated Firm’s authority will be limited to resolving disputes with
respect to whether the statements of Proposed Adjusted Net Working Capital
Amount were prepared in accordance with the terms of Section 3.04(b) with
respect to the individual items on the statements of Proposed Adjusted Net
Working Capital Amount in dispute (it being understood that the Unaffiliated
Firm will have no authority to make any adjustments to any SG Financial
Statements or amounts other than the statements of Proposed Adjusted Net Working
Capital Amount and/or Proposed Adjusted Net Debt Amount and amounts set forth
therein that are in dispute). In resolving any disputed item with a positive
value, the Unaffiliated Firm may not assign a value to such item greater than
the greatest value for such item asserted by either Party or, in respect of
items with a negative value, less than the smallest value for such item asserted
by either Party. The determination of the Unaffiliated Firm in respect of the
correctness of each matter remaining in dispute in accordance with this
Section 3.04(a) shall be conclusive and binding, in the absence of fraud or
manifest error, on the Parties and judgment may be entered thereon as an
arbitration award in any court of competent jurisdiction. The Net Working
Capital as of the close of business on the day prior to the Closing Date, as
finally determined pursuant to this Section 3.04(a), is referred to herein as
the “Adjusted Net Working Capital Amount”. The Net Debt as of the close of
business on the day prior to the Closing Date (but taking into account the
proceeds to be received by Saint-Gobain Vetrotex France and Saint-Gobain
Vetrotex International in accordance with Exhibit B for the sale of the SG
Acquired Intellectual Property and the SG Acquired Subsidiaries listed on
Schedule 3.04(a)) without giving effect to the

 

6



--------------------------------------------------------------------------------

reduction of any indebtedness for borrowed money resulting from the use of such
proceeds and only to the extent such proceeds are not distributed to any Saint
Gobain Affiliate that is not a SG Acquired Subsidiary other than in connection
with the repayment of indebtedness for borrowed money, as finally determined
pursuant to this Section 3.04(a), is referred to herein as the “Adjusted Net
Debt Amount”.

(b) The Adjusted Net Working Capital Amount and the Adjusted Net Debt Amount
shall be expressed in USD, using the USD/EUR European Central Bank rate as of
the Closing Date.

(c) The Proposed Adjusted Net Working Capital Amount shall be determined in
accordance with the accounting principles, policies, practices, methods and
procedures used in calculating the Working Capital Threshold Amount.

(d) Subject to any applicable privileges (including the attorney-client
privilege), Saint-Gobain shall make available to Owens Corning and, upon
reasonable request, to the Unaffiliated Firm, the books, records, documents and
work papers underlying the preparation of the SG Financial Statements and the
calculations of the Proposed Adjusted Net Working Capital Amount and Proposed
Adjusted Net Debt Amount and the relevant personnel of Saint-Gobain or its
Affiliates.

(e) The fees and expenses, if any, of the Unaffiliated Firm shall be shared by
the Parties in inverse proportion to their respective success on the merits and
such allocation of fees and expenses shall be calculated by the Unaffiliated
Firm and shall be conclusive and binding on the Parties.

Section 3.05 Adjustment to Purchase Price.

(a) If the SG Total Adjustment, as finally determined, is negative, then on the
Adjustment Closing Date Saint-Gobain shall pay to European Owens Corning
Fiberglass S.P.R.L. the amount of the SG Total Adjustment as if such amount was
a positive number together with interest from the date of the Closing Date until
payment in full at a rate equal to LIBOR plus 30 basis points.

(b) If the SG Total Adjustment, as finally determined, is positive, then on the
Adjustment Closing Date Owens Corning shall cause European Owens Corning
Fiberglass S.P.R.L. to pay to Saint-Gobain the amount of the SG Total Adjustment
together with interest from the date of the Closing Date until payment in full
at a rate equal to LIBOR plus 30 basis points.

(c) All amounts to be paid pursuant to this Section 3.05 shall be paid on the
Adjustment Closing Date in immediately available funds by wire transfer to a
bank account designated in writing by the payee to the payor at least three
Business Days prior to the Adjustment Closing Date.

Section 3.06 Assignment of Contracts and Rights. Anything in this Agreement to
the contrary notwithstanding, this Agreement (including the reorganization
contemplated in Article II) shall not constitute an agreement to contribute or
otherwise sell, convey, transfer,

 

7



--------------------------------------------------------------------------------

assign or sublicense any Contract, license or permit constituting an SG Acquired
Asset, or any claim, right or benefit arising thereunder or resulting therefrom,
or to enter into any other agreement or arrangement with respect thereto, if an
attempted assignment, sale, conveyance, sublicense or transfer thereof, or
entering into any such agreement or arrangement, without the consent of a third
party, would constitute a breach of, or other contravention under, any agreement
to which Saint-Gobain, or its Asset Transferors, is a party, be ineffective with
respect to any party thereto or in any way adversely affect the rights of either
Party, an Asset Transferor, or the transferee thereunder. With respect to any
such Contract, license or permit or any claim, right or benefit arising
thereunder or resulting therefrom, promptly after the date hereof, the Parties
will use reasonable commercial efforts (but without any payment of money or
other transfer of value by either Party or any of their respective Affiliates to
any third party) to obtain any required consent for the assignment, transfer or
sublicense of any such Contract, license or permit to Owens Corning or the
applicable Acquired Subsidiary, or written confirmation reasonably satisfactory
in form and substance to the Parties confirming that such consent is not
required. Except with respect to the leases of Metal used in Saint-Gobain’s
Business, if a required consent is not obtained with respect to any such
Contract, license or permit (a “Consent Failure”), Saint-Gobain and its Asset
Transferors will cooperate in a mutually agreeable arrangement under which Owens
Corning would obtain the benefits thereunder in accordance with this Agreement,
including subcontracting or subleasing to Owens Corning or to its applicable
Affiliate, subject to Applicable Law and the terms of any such Contract, license
or permit, with Owens Corning or its applicable Affiliate obtaining the claims,
rights and benefits of Saint-Gobain, or its Asset Transferors, and assuming the
obligations under such Contract, license or permit in accordance with this
Agreement, and Saint-Gobain, or its Asset Transferors, will enforce at the
request of and for the benefit of Owens Corning or its applicable Affiliate,
with Owens Corning or its applicable Affiliate assuming Saint-Gobain’s, or its
Asset Transferors, obligations, any and all claims, rights and benefits of
Saint-Gobain, or its Asset Transferors, against any third party thereto arising
from any such Contract, license or permit (including the right to elect to
terminate such Contract in accordance with the terms thereof upon the request of
Owens Corning). If any Consent Failure occurs and Saint-Gobain, or its Asset
Transferors, and Owens Corning or its applicable Affiliate have failed to have
entered into an arrangement to provide to Owens Corning or its applicable
Affiliate the benefits under the relevant Contract, license or permit,
Saint-Gobain and Owens Corning shall cooperate following the Closing to obtain
such consent or enter into an agreement with respect thereto as soon as
reasonably practicable thereafter.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of Owens Corning. Owens Corning
hereby represents and warrants to Saint-Gobain that:

(a) Corporate Existence and Power. Owens Corning and each Purchasing Company is
an entity duly formed, validly existing and, where applicable, in good standing
under the laws of the jurisdiction of its formation or incorporation (as
applicable) and has all corporate or similar power and authority required to
carry on its business as now conducted.

 

8



--------------------------------------------------------------------------------

(b) Corporate Authorization. The execution, delivery and performance by Owens
Corning and its Subsidiaries of the Transaction Documents to which any of them
are a party or by which any of them is bound and the consummation by Owens
Corning and such Subsidiaries of the Contemplated Transactions are within their
respective corporate or similar powers and have been (or as of Closing shall
have been) duly authorized by all necessary corporate or similar action on their
respective parts. This Agreement constitutes and each of the other Transaction
Documents to which Owens Corning or any of its Subsidiaries is a party or by
which any of them is bound constitutes or shall constitute at Closing a legal,
valid and binding agreement of Owens Corning or such Subsidiary, enforceable
against it in accordance with its terms (i) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and (ii) subject to
the limitations imposed by general equitable principles regardless of whether
such enforceability is considered in a proceeding at law or in equity.

(c) [Intentionally Omitted.]

(d) Governmental Authorization. The execution and delivery by Owens Corning and
each of its Subsidiaries of the Transaction Documents (and the performance of
the transactions contemplated thereby) to which Owens Corning or such Subsidiary
is a party or by which any of them is bound require no action by or in respect
of, or consent or approval of, or filing with, any Governmental Authority other
than:

(i) compliance with any applicable requirements of Antitrust or Competition
Laws; and

(ii) the actions, consents, approvals, permits or filings set forth in Schedule
4.01(d) or otherwise expressly referred to in this Agreement.

(e) Non-Contravention. Except as set forth in Schedule 4.01(e), the execution
and delivery by Owens Corning and each of its Subsidiaries of the Transaction
Documents (and the performance of the transactions contemplated thereby) to
which Owens Corning or such Subsidiary is a party or by which any of them is
bound do not and shall not (i)(A) contravene or conflict with the charter,
bylaws or other organizational documents of Owens Corning or such Subsidiary,
(B) assuming compliance with the matters referred to in Section 4.01(d),
contravene or conflict with, or constitute a violation of, any provisions of any
Applicable Law binding upon Owens Corning or such Subsidiary.

(f) Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Owens Corning or any of its Subsidiaries who might be entitled to any fee or
commission from Saint-Gobain or any of their respective Affiliates upon
consummation of the Contemplated Transactions.

Section 4.02 Representations and Warranties of Saint-Gobain. Saint-Gobain hereby
represents and warrants to Owens Corning, that:

 

9



--------------------------------------------------------------------------------

(a) Corporate Existence and Power. Saint-Gobain, each of the Combined
Transferors and each SG Acquired Subsidiary is an entity duly formed, validly
existing and, where applicable, in good standing under the laws of the
jurisdiction of its formation or incorporation (as applicable) and has all
corporate or similar power and authority required to carry on Saint-Gobain’s
Business as now conducted. Saint-Gobain and each of the Combined Transferors and
each SG Acquired Subsidiary is duly qualified to do business as a foreign
corporation or other entity and, where applicable, is in good standing in each
jurisdiction where the character of the property owned or leased by it or the
nature of its activities make such qualification necessary to carry on
Saint-Gobain’s Business as now conducted, except where the failure to be so
qualified or in good standing has not had, and could not reasonably be expected
to have, a Material Adverse Effect on Saint-Gobain’s Business.

(b) Corporate Authorization. The execution, delivery and performance by
Saint-Gobain and its Affiliates of the Transaction Documents to which any of
them are a party or by which any of them is bound and the consummation by
Saint-Gobain and such Affiliates of the Contemplated Transactions are within
their respective corporate or similar powers and have been (or in respect to
Saint-Gobain’s Affiliates as of Closing shall have been) duly authorized by all
necessary corporate or similar action on their respective parts. This Agreement
constitutes and each of the other Transaction Documents to which Saint-Gobain or
any of its Affiliates is a party or by which any of them is bound constitutes or
shall constitute at Closing a legal, valid and binding agreement of Saint-Gobain
or such Affiliates, enforceable against it in accordance with its terms
(i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and (ii) subject to the limitations imposed by general
equitable principles regardless of whether such enforceability is considered in
a proceeding at law or in equity.

(c) SG Acquired Subsidiaries and SG Existing JVs. Set forth in Schedule 4.02(c)
is a true and complete list of each SG Acquired Subsidiary and each SG Existing
JV (it being understood that Schedule 4.02 (c) shall be updated promptly
following the SG Reorganization in order to add the SG Reorganized Subsidiaries
and such updated Schedule shall be deemed to be Schedule 4.02(c) as of the
Closing Date), together with their (i) jurisdiction of formation or
incorporation, (ii) number and type of authorized ownership interests,
(iii) number and type of issued and outstanding ownership interests, the name of
each holder thereof and the number and type of ownership interests held by each
such holder and (iv) as of the date hereof, directors, managing directors, chief
executive officers, general managers and all other Persons holding general
management powers. All of the issued and outstanding ownership interests of each
SG Acquired Subsidiary and SG Existing JV have been duly authorized, are validly
issued, fully paid and non-assessable and were not issued in violation of any
Applicable Laws or any preemptive rights of any holder of ownership interests of
such SG Acquired Subsidiary and SG Existing JV. Except for the ownership
interests set forth in Schedule 4.02(c), neither Saint-Gobain nor any of its
Subsidiaries owns, directly or indirectly, any ownership interests in any other
Person that is engaged in Saint-Gobain’s Business. Except as set forth in
Schedule 4.02(c), all of the outstanding ownership interests of each SG Acquired
Subsidiary are held of record and owned beneficially by Saint-Gobain or one of
its Subsidiary Transferors free and clear of any restrictions on transfer (other
than restrictions under the

 

10



--------------------------------------------------------------------------------

Securities Act and state and foreign securities laws), purchase rights and Liens
(other than Permitted Liens). Except as set forth in Schedule 4.02(c), all of
the outstanding ownership interests of SG Existing JVs reflected as being held
by Saint-Gobain or any of its Affiliates on such Schedule are held of record and
owned beneficially by Saint-Gobain or such Subsidiaries free and clear of any
restrictions on transfer (other than restrictions under the Securities Act and
state and foreign securities laws), purchase rights and Liens (other than
Permitted Liens). A true and correct copy of the charter, bylaws or similar
organizational documents of each SG Acquired Subsidiary and each SG Existing JV
has been made available to Owens Corning.

(d) Governmental Authorization. The execution and delivery by Saint-Gobain and
each of its Affiliates of the Transaction Documents (and the performance of the
transactions contemplated thereby) to which Saint-Gobain or such Affiliates is a
party or by which any of them is bound require no action by or in respect of, or
consent or approval of, or filing with, any Governmental Authority other than:

(i) compliance with any applicable requirements of Antitrust or Competition
Laws;

(ii) the actions, consents, approvals, permits or filings set forth in
Schedule 4.02(d) or otherwise expressly referred to in this Agreement; and

(iii) such other consents, approvals, authorizations, permits and filings the
failure to obtain or make of which would not have, individually or in the
aggregate, a Material Adverse Effect on Saint-Gobain’s Business.

(e) Non-Contravention. Except as set forth in Schedule 4.02(e), the execution
and delivery by Saint-Gobain and each of its Affiliates of the Transaction
Documents (and the performance of the transactions contemplated thereby) to
which Saint-Gobain or such Affiliates is a party or by which any of them is
bound do not and shall not (i)(A) contravene or conflict with the charter,
bylaws or other organizational documents of Saint-Gobain, such Affiliate, any of
its Saint-Gobain’s Combined Transferors or any SG Acquired Subsidiary,
(B) assuming compliance with the matters referred to in Section 4.02 (d),
contravene or conflict with, or constitute a violation of, any provisions of any
Applicable Law binding upon Saint-Gobain, such Affiliates, any of the Combined
Transferors or any SG Acquired Subsidiary that is applicable to Saint-Gobain’s
Business, or (C) assuming compliance with the matters referred to in
Section 4.02 (d), constitute a default under, or give rise to any right of
termination, cancellation or acceleration of, or to a loss of any benefit
relating to Saint-Gobain’s Business to which Saint-Gobain or any of its
Affiliates is entitled under, any Contract binding upon Saint-Gobain or any of
its Affiliates and relating to Saint-Gobain’s Business or by which any of the SG
Acquired Assets is or may be bound (including any Contract included in the SG
Acquired Assets) or any license, franchise, permit or similar authorization held
by Saint-Gobain or any of its Affiliates relating to Saint-Gobain’s Business
except, in the case of clauses (B) and (C), for any such contravention,
conflict, violation, default, termination, cancellation, acceleration or loss
that could not reasonably be expected to have a Material Adverse Effect on
Saint-Gobain’s Business or (ii) result in the creation or imposition of any Lien
on any SG Acquired Asset, other than Permitted Liens.

 

11



--------------------------------------------------------------------------------

(f) SG Financial Statements. Attached hereto as Exhibit E is (i) the unaudited
consolidating balance sheet of Saint-Gobain’s Business at September 30, 2006
(the “SG Reference Date Balance Sheet”) and (ii) the unaudited consolidating
income statement of Saint-Gobain’s Business for nine-month period ended
September 30, 2006 (the SG Reference Date Balance Sheet and the income statement
referred to in clause (ii) being herein collectively referred to as the “SG
Financial Statements”). Except as set forth on Schedule 4.02 (f), (A) the SG
Financial Statements have been prepared in all material respects in accordance
with IFRS and (B) the SG Financial Statements present fairly, in all material
respects, the assets, liabilities, financial condition and the results of
operations of Saint-Gobain’s Business at, and for the nine-month period ended
September 30, 2006. The SG Financial Statements have been derived from the chart
of accounts included in Exhibit E.

(g) Absence of Certain Changes. Except as set forth in Schedule 4.02(g), from
September 30, 2006 to the date of this Agreement, Saint-Gobain and its Combined
Transferors, the SG Acquired Subsidiaries and the SG Existing JVs that are
Subsidiaries of Saint-Gobain have conducted Saint-Gobain’s Business in all
material respects in accordance with the historical and customary operating
practices relating to the conduct of such Business and there has not been:

(i) any event or occurrence that has had a Material Adverse Effect on
Saint-Gobain’s Business;

(ii) any damage, destruction or other casualty loss affecting any assets owned,
held or used by Saint-Gobain or any of its Affiliates in the conduct of
Saint-Gobain’s Business, in each case in an amount exceeding USD3,000,000;

(iii) to the extent not covered by any other clause of this Section 4.02(g),
(A) any transaction or commitment made, or any Contract entered into, by
Saint-Gobain or any of its Affiliates relating to Saint-Gobain’s Business or
(B) any termination or amendment by Saint-Gobain of any Contract or other right
relating to Saint-Gobain’s Business, in each case that is material, other than
transactions and commitments in the ordinary course of business and those
contemplated by this Agreement;

(iv) any transaction or commitment made, or any Contract entered into, by
Saint-Gobain or any of its Affiliates requiring Saint-Gobain’s Business to “take
or pay” for a minimum number or volume of goods, or to purchase a minimum number
or volume of goods in excess of requirements under applicable customer Contracts
or otherwise guaranteeing any of the foregoing, in each case in an amount
exceeding USD100,000;

(v) any sale or other disposition of more than an aggregate of USD3,000,000 of
assets (other than sales of inventory, sales otherwise made in the ordinary
course of business or sales or dispositions to Saint-Gobain’s Affiliates as part
of the reorganizations described in Exhibit C) owned, held or used by
Saint-Gobain or any of its Affiliates in the conduct of Saint-Gobain’s Business;

(vi) any increase in the compensation of any current employee of Saint-Gobain’s
Business whose annual salary equaled or exceeded USD200,000 immediately

 

12



--------------------------------------------------------------------------------

prior to such increase, other than (A) compensation increases or bonus awards in
the ordinary course of business, (B) as required by Applicable Law or collective
bargaining agreement or (C) nondiscretionary increases pursuant to an SG Benefit
Plan disclosed in Schedule 4.02(r);

(vii) any cancellation, compromise, waiver or release by Saint-Gobain or any of
its Affiliates of any claim or right (or a series of related claims or rights)
relating to Saint-Gobain’s Business, in each case other than cancellations,
compromises, waivers or releases (i) in the ordinary course of business
consistent with Past Practice or (ii) in respect of a claim or right of an
amount lower than USD250,000;

(viii) any Lien (other than a Permitted Lien) imposed on any of the assets,
properties or rights that are owned by Saint-Gobain or any of its Affiliates in
the conduct of Saint-Gobain’s Business and which will be owned, directly or
indirectly, by Owens Corning following the Closing;

(ix) any change in the accounting practices of Saint-Gobain’s Business;

(x) any loan, advance or capital contribution to, or investment in, any Person
(other than a SG Acquired Subsidiary or in relation to the SG Reorganization by
any SG Acquired Subsidiary other than in the ordinary course of business
consistent with Past Practice (such ordinary course of business items to
include, among others, advances for normal business travel expenses);

(xi) any capital expenditures or commitments in a single transaction in an
amount exceeding USD5,000,000;

(xii) in each case solely to the extent relating to Saint-Gobain’s Business, an
SG Acquired Subsidiary or an SG Acquired Asset, any material change in the Tax
elections, any settlement or compromise of any material Tax liability, any
change in any material tax accounting method or any material assessments,
notices of deficiencies, audits, actions, suits or proceedings filed against
Saint-Gobain (or an SG Acquired Subsidiary) with respect to any Tax;

(xiii) any hedging or other derivative Contract where such contract will be
binding on Owens Corning or any of its Subsidiaries or Owens Corning or any of
its Subsidiaries will otherwise have liability therefor after the Closing; or

(xiv) any agreement, whether in writing or otherwise, to do any of the
foregoing.

(h) Sufficiency of and Title to the Acquired Assets and SG Acquired
Subsidiaries.

(i) Except as set forth in Schedule 4.02(h)(i), the SG Acquired Assets, together
with the assets of the SG Acquired Subsidiaries and the SG Existing JVs and any
rights or services to be provided by Saint-Gobain or any of its Affiliates to
Owens Corning or any of its Subsidiaries pursuant to the Transaction Documents
(except for Intellectual Property, which is the subject of Section 4.02 (p)),
shall constitute on the Closing Date, all of the assets and services

 

13



--------------------------------------------------------------------------------

that are necessary to permit the operation of Saint-Gobain’s Business in
substantially the same manner as such operations have heretofore been conducted;
provided, however, that this Section 4.02(h)(i) shall not be deemed to be
breached as a result of any action for which Owens Corning has provided its
consent pursuant to Section 5.01.

(ii) Except as set forth in Schedule 4.02(h)(ii), Saint-Gobain and its Asset
Transferors have good and marketable title in and to, a valid leasehold interest
in or a valid license to use, each of the SG Acquired Assets having a fair
market value in excess of USD250,000, free and clear of all Liens, except for
Permitted Liens. Except as set forth on Schedule 4.02(h)(ii), each SG Acquired
Subsidiary has and will have on the Closing Date good and marketable title in
and to, a valid leasehold interest in or a valid license to use, all tangible
assets having a fair market value in excess of USD250,000 used by such SG
Acquired Subsidiary in the conduct of Saint-Gobain’s Business free and clear of
all Liens, except for Permitted Liens. Except as set forth in
Schedule 4.02(h)(ii), all tangible property and assets having a fair market
value in excess of USD250,000 included in each of the SG Acquired Assets and all
tangible property and assets owned, held or used by the SG Acquired Subsidiaries
have been maintained in all material respects consistent with the normal
historical practices of Saint-Gobain’s Business during the five year period
preceding the date of this Agreement.

(iii) Schedule 4.02(h)(iii) includes a true and complete list of all real
property owned by Saint-Gobain and its Affiliates that is used in Saint-Gobain’s
Business (collectively, the “SG Owned Real Property”). Schedule 4.02(h)(iii)
sets forth the address of each parcel of SG Owned Real Property and the owner of
such SG Owned Real Property (it being understood that Schedule 4.02(h)(iii)
shall be updated promptly following the SG Reorganization in order to give
effect to the change in ownership of certain of the SG Owned Real Property
pursuant to the SG Reorganization and such updated Schedule shall be deemed to
be Schedule 4.02(h)(iii) as of the Closing Date).

(iv) Schedule 4.02(h)(iv) includes a true and complete list of all agreements
(together with any amendments thereof), other than warehouse service agreements,
pursuant to which Saint-Gobain and its Affiliates lease, sublease or otherwise
occupy (whether as landlord, tenant, subtenant or other occupancy arrangement)
any real property that is used in Saint-Gobain’s Business (collectively, the “SG
Leased Real Property”). Schedule 4.02(h)(iv) sets forth the address of each
parcel of SG Leased Real Property and the owner of the leasehold, subleasehold
or occupancy interest for each parcel of SG Leased Real Property (it being
understood that Schedule 4.02(h)(iv) shall be updated promptly following the SG
Reorganization in order to give effect to the change in ownership of the
leasehold, subleasehold or occupancy interest in certain of the SG Leased Real
Property pursuant to the SG Reorganization and such updated Schedule shall be
deemed to be Schedule 4.02(h)(iv) as of the Closing Date).

(i) No Undisclosed Liabilities. Except as set forth in Schedule 4.02(i), there
are no liabilities relating to Saint-Gobain’s Business of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
other than:

(i) liabilities disclosed (or provided for) in the SG Financial Statements and
liabilities for matters to be taken into account in the determination of the
Saint-Gobain Adjusted Net Working Capital Amount;

 

14



--------------------------------------------------------------------------------

(ii) liabilities (A) related to any Contract disclosed in Saint-Gobain’s
Disclosure Schedules or (B) related to any SG Benefit Plan disclosed in Schedule
4.02(r);

(iii) liabilities incurred in the ordinary course of business since
September 30, 2006;

(iv) contingent liabilities not required to be accrued for or reserved against
in accordance with IFRS or the accounting principles, policies, practices,
methods and procedures utilized in the preparation of the SG Financial
Statements, as disclosed in the notes to the SG Financial Statements;

(v) with respect to the bring down of this representation and warranty as of the
Closing Date, liabilities not required to be accrued for or reserved against in
accordance with IFRS or the accounting principles, policies, practices, methods
and procedures utilized in the preparation of the SG Financial Statements, as
disclosed in the notes to the SG Financial Statements;

(vi) liabilities disclosed in Schedule 4.02(i)(vi), which relate to an update of
the reserves shown in the SG Financial Statements up to the date of this
Agreement; and

(vii) liabilities in addition to those referenced in the foregoing clauses
(i) through (vi), that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect on Saint-Gobain’s Business.

(j) Litigation. Except as set forth in Schedule 4.02(j) or reserved against or
referred to in the SG Financial Statements and except for matters arising under
or related to Environmental Laws (which is the subject of Section 4.02(n)),
there is no action, suit, investigation or proceeding pending, or to the
knowledge of Saint-Gobain, threatened against or affecting, Saint-Gobain’s
Business before any Governmental Authority or arbitral panel that have claimed,
or could reasonably be expected to result in, Damages in excess of USD3,000,000.

(k) Material Contracts.

(i) Except as set forth in Schedule 4.02(k)(i), Saint-Gobain and its Affiliates,
with respect to Saint-Gobain’s Business, are not parties to or otherwise bound
by or subject to:

(A) any written employment, severance, consulting or sales representative
Contract that contains an obligation (excluding commissions) to pay more than
USD200,000 per year, any collective bargaining agreement (other than those
applicable nationally or to an industry as a whole), or any other agreement that
contains an obligation either to employ a specified number of employees or to
make a payment to any other Person in lieu thereof;

(B) any Contract containing a specific covenant applicable to Saint-Gobain or
any of its Affiliates not to compete in any geographic area in any material

 

15



--------------------------------------------------------------------------------

respect if such Contract will be binding on Owens Corning or any of its
Subsidiaries after the Closing;

(C) any Contract requiring Saint-Gobain’s Business to “take or pay” for a
minimum number or volume of goods, or to purchase a minimum number or volume of
goods in excess of requirements under applicable customer Contracts or otherwise
guaranteeing any of the foregoing, in each case in an amount in excess of
USD100,000;

(D) any Contract in effect on the date of this Agreement relating to the
disposition or acquisition of the assets of, or any interest in, any business
enterprise that relates to Saint-Gobain’s Business (other than with respect to
inventory or otherwise in the ordinary course of business or to a Saint-Gobain
Affiliate as part of the SG Reorganization), in each case with a value in excess
of USD3,000,000;

(E) any Financial Support Arrangements in respect of obligations or liabilities
(other than from one SG Acquired Subsidiary to another SG Acquired Subsidiary)
where such arrangements will be binding on Owens Corning or any of its
Subsidiaries or Owens Corning or any of its Subsidiaries will otherwise have
liability therefor after the Closing;

(F) any note, debenture, bond, letter of credit, loan or other Contract relating
to any indebtedness for borrowed money with a principal amount in excess of
USD3,000,000 where such Contract will be binding on Owens Corning or any of its
Subsidiaries or Owens Corning or any of its Subsidiaries will otherwise have
liability therefor after the Closing;

(G) any Contract (it being understood that for purposes of this representation,
a purchase order issued under an existing master agreement will not constitute a
separate Contract) with a supplier, vendor, or subcontractor with an aggregate
contract value in excess of USD3,000,000;

(H) any partnership, joint venture or similar agreement; or

(I) any Contract with a Governmental Authority (other than where Saint-Gobain or
its Affiliates is solely acting in a subcontractor or similar capacity);

(J) any Contract containing a “most favored nations” clause for the benefit of
the non Saint-Gobain affiliated party or granting to any Person (other than a SG
Acquired Subsidiary) a right of first refusal or right of first offer with
respect to any asset;

(K) any Contract with an Affiliate and, regardless of whether or not such
Contract is related to Saint-Gobain’s Business, any Contract between any SG
Acquired Subsidiary and any of its Affiliates (other than those Contracts
between one SG Acquired Subsidiary and another SG Acquired Subsidiary;

(L) any Contract for any capital expenditure or leasehold improvement in any one
case in excess of USD5,000,000;

 

16



--------------------------------------------------------------------------------

(M) any hedging or other derivative Contract where such Contract will be binding
on Owens Corning or any of its Subsidiaries or Owens Corning or any of its
Subsidiaries will otherwise have liability therefor after the Closing; or

(N) any Contract with a customer with an aggregate contract value in excess of
USD3,000,000.

(ii) Saint-Gobain has made a true and correct copy of each Contract disclosed in
Schedule 4.02(k)(i) and 4.02(h)(iv) available to Owens Corning. Except as
disclosed in Schedule 4.02(k)(ii), each Contract disclosed in Schedule
4.02(k)(i) and 4.02(h)(iv) is in full force and effect and constitutes a legal,
valid and binding obligation of Saint-Gobain (or its applicable Affiliate)
enforceable against Saint-Gobain (or its applicable Affiliate) in accordance
with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and subject to the limitations imposed
by general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity), and Saint-Gobain (or its
applicable Affiliate) is not in material default and has not failed to perform
any material obligation thereunder, and as a result thereof, neither
Saint-Gobain nor any of its Affiliates has received an early termination notice
from any party thereto and, to the knowledge of Saint-Gobain, there does not
exist any event, condition or omission that would constitute a material breach
or default of a material contract (whether by lapse of time or notice or both)
by any other Person.

(l) Licenses and Permits. To the knowledge of Saint-Gobain, except as set forth
in Schedule 4.02(l), Saint-Gobain, the Asset Transferors and the SG Acquired
Subsidiaries have all licenses, franchises, permits and other similar
authorizations affecting, or relating in any way to, Saint-Gobain’s Business
required by Applicable Law (other than Environmental Laws, which is the subject
of Section 4.02(n)) to be obtained by Saint-Gobain, the Asset Transferors and
the SG Acquired Subsidiaries to permit Saint-Gobain, the Asset Transferors and
the SG Acquired Subsidiaries to conduct Saint-Gobain’s Business in substantially
the same manner as Saint-Gobain’s Business has heretofore been conducted, except
where the failure to have such licenses, franchises, permits and similar
authorizations has not had, and could not reasonably be expected to have, a
Material Adverse Effect on Saint-Gobain’s Business.

(m) Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Saint-Gobain or any of its Affiliates who might be entitled to any fee or
commission from Owens Corning or any of their respective Affiliates upon
consummation of the Contemplated Transactions.

(n) Environmental Matters.

(i) Except as disclosed in Schedule 4.02(n)(i): (A) The operation of
Saint-Gobain’s Business and the SG Owned Real Property and SG Leased Real
Property, is and has been in compliance with all applicable Environmental Laws,
except where the failure to be in compliance with such Environmental Laws could
not reasonably be expected to have a Material Adverse Effect on Saint-Gobain’s
Business; (B) Saint-Gobain, the Asset Transferors and the SG

 

17



--------------------------------------------------------------------------------

Acquired Subsidiaries have obtained, have been and are, in compliance with all
Environmental Permits required in connection with the ownership and operation of
Saint-Gobain’s Business, except where the failure to have obtained or comply
with such Environmental Permits could not reasonably be expected to have a
Material Adverse Effect on Saint-Gobain’s Business; (C) none of Saint-Gobain,
the Asset Transferors or the SG Acquired Subsidiaries have received written
notice of any Environmental Claim or threatened Environmental Claim relating to
Saint-Gobain’s Business, other than any such Environmental Claim or threatened
Environmental Claim that has been fully resolved or that could not reasonably be
expected to have a Material Adverse Effect on Saint-Gobain’s Business; (D) none
of Saint-Gobain, the Asset Transferors or the SG Acquired Subsidiaries in
connection with Saint-Gobain’s Business, has entered into, agreed in writing to,
or is subject to, any judgment, decree, order or other similar requirement of or
written agreement with any Governmental Authority under any Environmental Laws,
other than any such judgment, decree, order or other requirement or agreement
that could not reasonably be expected to have a Material Adverse Effect on
Saint-Gobain’s Business; (E) no Releases of Hazardous Materials have occurred
at, in, to, on, under or are emanating from any SG Owned Real Property or SG
Leased Real Property or any real property formerly owned, operated, leased or
occupied by Saint-Gobain or its Affiliates in connection with Saint-Gobain’s
Business (or any of their respective predecessors) that are, in each case,
(1) in violation of applicable Environmental Laws; (2) in amounts, levels or
concentrations that are required to be investigated or remediated under
applicable Environmental Laws or by a Governmental Authority; or (3) are in
excess of applicable remediation standards under applicable Environmental Laws,
other than any such Release of Hazardous Materials that could not reasonably be
expected to have a Material Adverse Effect on Saint-Gobain’s Business; (F) no
Person has been exposed to any Hazardous Materials on or prior to the Closing
Date, at, in, to, on under or emanating from any SG Owned Real Property or SG
Leased Real Property or any real property formerly owned, operated, leased or
occupied by Saint-Gobain or its Subsidiaries in connection with Saint-Gobain’s
Business (or any of their respective predecessors) that could result in an
Environmental Claim other than any such Environmental Claims that could not
reasonably be expected to have a Material Adverse Effect on Saint-Gobain’s
Business; (G) neither Saint-Gobain nor its Affiliates in connection with
Saint-Gobain’s Business has any liability under applicable Environmental Laws
and there are no Environmental Claims with respect to the off-site
transportation, treatment, storage or disposal of Hazardous Materials or the
arrangement for the same by or on behalf of Saint-Gobain or its Affiliates in
connection with Saint-Gobain’s Business other than any such liability or
Environmental Claims that could not reasonably be expected to have a Material
Adverse Effect on Saint-Gobain’s Business; (H) to the knowledge of Saint-Gobain,
no SG Owned Real Property or SG Leased Real Property is identified on any lists
or databases maintained by any Governmental Authorities of contaminated sites or
sites requiring investigation or remediation under Environmental Laws; (I) all
asbestos-containing material at the SG Owned Real Property and SG Leased Real
Property is in compliance with applicable Environmental Laws, other than any
non-compliance that could not reasonably be expected to have a Material Adverse
Effect on Saint-Gobain’s Business; (J) none of Saint-Gobain, the Asset
Transferors or the SG Acquired Subsidiaries in connection with Saint-Gobain’s
Business has, either expressly or by operation of law, assumed responsibility
for or agreed to indemnify or hold harmless any Person for any liability or
obligation, arising under or relating to Environmental Laws, other than that
which could not reasonably be expected to have a Material Adverse Effect on
Saint-Gobain’s Business; (K) there are no written

 

18



--------------------------------------------------------------------------------

environmental assessments, investigations, audits, tests, or analyses which are
in the possession of Saint-Gobain, its Asset Transferors or the SG Acquired
Subsidiaries in connection with Saint-Gobain’s Business that have not been made
available to Owens Corning or its advisors prior to execution of this Agreement,
other than any such documents that identify issues that could not reasonably be
expected to have a Material Adverse Effect on Saint-Gobain’s Business; (L) none
of Saint-Gobain, the Asset Transferors or the SG Acquired Subsidiaries (or any
of their respective predecessors) in connection with Saint-Gobain’s Business
currently or in the past, have ever manufactured, processed, distributed,
marketed or sold any asbestos or asbestos-containing materials or products that
could be reasonably expected to have a Material Adverse Effect; and (M) there
are no financial assurance requirements arising under Environmental Laws with
respect to Saint-Gobain’s Business; (N) neither the execution of this Agreement
nor consummation of the transaction contemplated by this Agreement will require
any notification to or consent of any Governmental Authorities or the
undertaking of any investigations or remedial actions pursuant to Environmental
Laws that could reasonably be expected to have a Material Adverse Effect on
Saint-Gobain’s Business; (O) none of the SG Acquired Assets or assets of the SG
Acquired Subsidiaries or SG Existing JVs located in the United States have ever
engaged in the manufacturing, processing, distribution, marketing or sale of any
asbestos or any asbestos-containing materials or products, and none of such
assets have ever been directly owned by any entity that was engaged in the
manufacturing, processing, distribution, marketing or sale of asbestos or any
asbestos-containing materials or products, (P) neither Saint-Gobain BTI, Inc.
nor Saint-Gobain Technical Fabrics America, Inc., nor any of their corporate
predecessors, is or ever has been named as a defendant in any asbestos-related
personal injury or wrongful death litigation and (Q) no asbestos or other
creditor of Certainteed Corporation, Saint-Gobain Technical Fabrics America,
Inc. or Saint-Gobain BTI, Inc. has filed, or threatened to file, any lawsuit
challenging (on fraudulent conveyance or other grounds) the transaction in 2004
pursuant to which Certainteed Corporation sold the common stock of Saint-Gobain
Technical Fabrics America, Inc. to Saint-Gobain Delaware Corporation.

(ii) Notwithstanding any other provision of this Section 4.02, this
Section 4.02(n) sets forth the sole and exclusive representations and warranties
governing matters arising under or relating to Environmental Laws in
Section 4.02 of this Agreement, and no other representations or warranties in
Section 4.02 of this Agreement shall be deemed to address or cover any matter
arising under or relating to any Environmental Laws.

(o) Compliance with Laws. Except as set forth in Schedule 4.02(o), for matters
arising under or related to Environmental Laws (which is the subject of
Section 4.02(n)), and for violations or infringements that have not had, and
could not reasonably be expected to have, a Material Adverse Effect on
Saint-Gobain’s Business, to the knowledge of Saint-Gobain, the operation of
Saint-Gobain’s Business and condition of the assets owned, held or used in the
conduct of Saint-Gobain’s Business have not violated or infringed, and do not
violate or infringe, in any respect any Applicable Law or any order, writ,
injunction or decree of any Governmental Authority.

(p) Intellectual Property.

 

19



--------------------------------------------------------------------------------

(i) Except as set forth in Schedule 4.02(p)(i), the SG R&C Intellectual
Property, together with the SG Third Party Intellectual Property and the SG
Licensed Intellectual Property, constitute all of the material Intellectual
Property:

(a) of Saint-Gobain and its Affiliates which is used or was used by the SG
Acquired Subsidiaries, or

(b) of Saint-Gobain and its Affiliates which is necessary, or

(c) which is held by the SG Acquired Subsidiaries or the SG TS Subsidiaries for
use, or

(d) of the SG Acquired Subsidiaries and the SG TS Subsidiaries which could have
been used by the SG Acquired Subsidiaries,

to develop, manufacture, use, market, distribute and sell Business Products in
Saint-Gobain’s Business as conducted on or before the Closing Date.

(ii) Except as set forth in Schedule 4.02(p)(ii), to the knowledge of
Saint-Gobain, the conduct of Saint-Gobain’s Business during the five (5) years
preceding the Closing Date does not infringe or constitute misappropriation,
dilution, or unlawful use of Intellectual Property of any third party, and
Saint-Gobain has not received any written notice or other written communication
asserting any of the foregoing that remains unresolved.

(iii) Except as set forth in Schedule 4.02(p)(iii),

(A) one or more of the SG Acquired Subsidiaries and/or the IP Holdcos
collectively will on the Closing Date (x) own and possess all right, title and
interest in and to all of the SG R&C Intellectual Property, including all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom, and (y) will
have valid licenses to (1) the SG Licensed Intellectual Property pursuant to the
SG Intellectual Property License Agreements and (2) the SG Third Party
Intellectual Property;

(B) no judicial or regulatory action, including, but not limited to,
interference, opposition, reissue, reexamination or other proceedings, is
pending or, to the knowledge of Saint-Gobain, threatened, contesting the scope,
validity, enforceability, claim construction, use, right, title, interest, or
ownership of any of the SG R&C Intellectual Property or the SG Licensed
Intellectual Property;

(C) no judicial action is pending or, to the knowledge of Saint-Gobain,
threatened against or affecting Saint-Gobain’s Business involving any alleged
infringement, misappropriation, dilution or unlawful use of any third party
Intellectual Property arising by the use of the SG R&C Intellectual Property or
the SG Licensed Intellectual Property in Saint-Gobain’s Business on or before
the Closing Date to manufacture, use, or sell Business Products; and

 

20



--------------------------------------------------------------------------------

(D) to the knowledge of Saint-Gobain, no third party is infringing or
misappropriating, diluting or unlawfully using any SG R&C Intellectual Property
or SG Licensed Intellectual Property.

(iv) Except as set forth in Schedule 4.02(p)(iv), all SG Licensed Intellectual
Property Rights may be licensed by Saint-Gobain or one or more of its Affiliates
to one or more of the SG Acquired Subsidiaries, and/or the IP Holdcos for
sublicensing to Owens Corning pursuant to the SG Intellectual Property License
Agreements.

(v) Except as set forth in Schedule 4.02 (p)(v), to the knowledge of
Saint-Gobain, Saint-Gobain and/or one or more of its Affiliates have complied
with the necessary filings and payments of annuities and maintenance fees
required to maintain the SG R&C Intellectual Property or SG Licensed
Intellectual Property in full force and effect.

(vi) Except as set forth in Schedule 4.02 (p)(vi) and in Section 2.01,
Saint-Gobain has not granted, licensed or conveyed to any third party, pursuant
to any written contract, agreement, license or other arrangement, any license or
other right, title or interest in, to or under any SG R&C Intellectual Property
or SG Licensed Intellectual Property in connection with the manufacture, use,
and sale of Business Products.

(q) Taxes. Except as set forth in Schedule 4.02(q) or as could not reasonably be
expected to have a Material Adverse Effect on Saint-Gobain’s Business, (i) all
Tax Returns required to be filed on or before the Closing Date by Saint-Gobain
and its Affiliates with any Tax Authority in respect of the SG Acquired Assets
or the operations of Saint-Gobain’s Business have been filed or shall be filed
in accordance with all Applicable Laws and are in all material respects complete
and accurate, (ii) all Taxes due and owing by Saint-Gobain or any of its
Affiliates that relate to the SG Acquired Assets or the operations of
Saint-Gobain’s Business, whether or not reflected on a Tax Return, have been
paid, and the SG Financial Statements adequately reflects all Taxes due (as
opposed to any reserve for deferred Taxes established to reflect temporary
differences between book and Tax income) attributable to the SG Acquired Assets
as of that date, (iii) Saint-Gobain and its Affiliates have timely withheld,
paid and/or made adequate provision for all material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
former employee, creditor, independent contractor, shareholder, affiliate,
customer, supplier or other third party, (iv) no material Tax Return of
Saint-Gobain or its Affiliates is under audit, examination, action, suit or
proceeding by any Tax Authority, and no written or unwritten notice of such an
audit, examination, action, suit or proceeding has been received by Saint-Gobain
or any subsidiary, (v) no issues relating to Taxes were asserted in writing by
any Tax Authority in any completed or current audit or examination of
Saint-Gobain or its Affiliates that would reasonably be expected to recur in a
later taxable period, (vi) neither Saint-Gobain nor any of its Subsidiaries has
received or is subject to any written ruling of a Tax Authority related to Taxes
or has entered into any written and legally binding agreement with a Tax
Authority relating to Taxes, (vii) neither Saint-Gobain nor any of its
Affiliates are subject to any accounting method changes, under applicable Tax
law, that could give rise to an adjustment to Taxes for periods after the
Closing Date, (viii) all Taxes, the non-payment of which would result in a Lien
on any SG Acquired Asset or an indemnifiable claim of SG have been paid on a
timely basis or are not yet due and payable, (ix) there is no material audit,
action, suit or proceeding now pending against

 

21



--------------------------------------------------------------------------------

Saint-Gobain (or an SG Acquired Subsidiary) with respect to any Tax and neither
Saint-Gobain nor has any SG Acquired Subsidiary received a notice of any
material deficiencies, pending audits, assessments or proceedings, (x) there is
no outstanding extension or waiver of the limitation period applicable to any
Tax or Tax Return of Saint-Gobain (or an SG Acquired Subsidiary), (xi) neither
Saint-Gobain nor any SG Acquired Subsidiaries are parties to any transactions
required to be disclosed as a listed transaction under Treasury Regulation
Section 1.6011-4, (xii) neither Saint-Gobain nor any SG Acquired Subsidiary is a
party to any tax sharing agreements or that would be in effect after the Closing
Date, (xiii) neither Saint-Gobain nor any SG Acquired Subsidiary is a party to
any closing agreements, letter rulings or other agreements with Tax authorities
impacting treatment of any item in a post-closing tax period, (xiv) neither
Saint-Gobain nor any of its Affiliates will be required to include any material
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any: (1) installment sale or open transaction disposition made on or prior to
the Closing Date or (2) prepaid amount received on or prior to the Closing Date,
and (xv) neither Saint-Gobain nor any of its Affiliates has any liability for
Taxes of any person or entity other than Saint-Gobain or such Affiliate as a
result of being a member of an affiliated, consolidated, combined, unitary or
similar tax group other than a group that included Saint-Gobain (including any
Tax liabilities for the unpaid Taxes under Treasury Regulation section 1.1502-6
(or any similar provision of State, local or foreign law)); provided, however,
that the foregoing representations and warranties are made only to the extent of
Taxes that are or may become Liens (other than Permitted Liens) on the SG
Acquired Assets or the assets of Owens Corning or its Subsidiaries or a
liability for Taxes of Owens Corning or its Subsidiaries (including the
SG Acquired Subsidiaries after the Closing.)

(r) Employee Benefit Matters.

(i) Schedule 4.02(r)(i) includes a list of all material SG Benefit Plans.

(ii) Saint-Gobain has provided to Owens Corning true and complete copies of each
material SG Benefit Plan other than national, regional or industry-wide
collective agreements, including, without limitation and for the avoidance of
doubt, to the extent permitted by Applicable Law, all contracts or agreements
for executives and managing directors whose annual gross remuneration package
exceeds USD200,000, and all individual retention, termination, severance or
other similar contracts or agreements, it being understood that Saint-Gobain
used its best efforts to disclose these documents in compliance with Applicable
Law.

(iii) Except as set forth in Schedule 4.02(r)(iii):

(A) Each SG Benefit Plan has at all times been maintained and administered in
all material respects in accordance with its terms and with the requirements of
all Applicable Laws;

(B) All required employer contributions or premiums (including any amounts
deferred from or that reduce employees’ wages) to each SG Benefit Plan have been
made when due (or, in the case of contributions not yet due, as of the date
hereof have been accrued on the financial statements and records to the extent
required by the generally

 

22



--------------------------------------------------------------------------------

accepted accounting principles applicable in the country under which the
financial statements and records are prepared);

(C) [Intentionally Omitted.]

(D) No direct, contingent or secondary liability has been incurred or is
expected to be incurred by SG Acquired Subsidiaries or any of their Subsidiaries
which could result in liability imposed by any Governmental Authority as a
result of the underfunded status of any defined benefit pension plan sponsored,
maintained, or contributed to by SG Acquired Subsidiaries, or any of their SG
Employment Affiliates, other than for premiums payable to any Governmental
Authority under Applicable Law or other routine insurance payments under any
Applicable Law;

(E) There are no pending or, to the knowledge of Saint-Gobain, threatened
investigations, inquiries, audits (except standard audits relating to the
Benefit Plans maintained in the United States) or claims by any Governmental
Authority (including without limitation any such tax, social security or labor
authority), relating to any of the SG Benefit Plans;

(F) There are no pending or, to the knowledge of Saint-Gobain, threatened
termination proceedings, pending claims (except claims for benefits payable in
the normal operation of the SG Benefit Plans), suits or proceedings against or
involving any SG Benefit Plan or asserting any rights to or claims for benefits
under any SG Benefit Plan and, to the knowledge of Saint-Gobain, there are not
any facts that could reasonably be expected to give rise to any such
investigation, claim, suit or proceeding, with respect to any Business Employee
or for which SG Acquired Subsidiaries or their Subsidiaries could have
liability;

(G) With respect to each SG Multiemployer Plan (i) no withdrawal liability or
other similar liability has been incurred by Saint-Gobain, SG Acquired
Subsidiaries or any SG Employment Affiliate, and Saint-Gobain has no reason to
believe that any such liability will be incurred, prior to the Closing Date,
(ii) no notice has been received that increased contributions may be required to
avoid a reduction in plan benefits or the imposition of an excise tax or similar
tax, or that the plan is or may become “insolvent” (within the meaning of
section 4241 of ERISA), (iii) no proceedings have been instituted by the Pension
Benefit Guaranty Corporation or any Governmental Authority against the plan, and
(iv) if Saint-Gobain, SG Acquired Subsidiaries or any SG Employment Affiliate
were to have a complete or partial withdrawal as of the Closing, no obligation
to pay withdrawal liability would exist on the part of Saint-Gobain, SG Acquired
Subsidiaries or any SG Employment Affiliate;

(H) Except as set forth in the Benefits Schedules as set forth in
Schedule 8.01(b), no SG Benefit Plan provides post retirement, or health, life,
death or other welfare benefit coverage (whether or not insured) beyond the
termination of an employee’s employment, except as required by Applicable Law;

(I) The tax deductibility of any amount paid or payable as compensation or under
any SG Benefit Plan as a result of the transactions contemplated by this

 

23



--------------------------------------------------------------------------------

Agreement, whether alone or in combination with any other event (e.g.,
termination of employment), will not be limited by operation of Applicable Law;

(J) Except as set forth in the Benefit Schedules as set forth in
Schedule 8.01(b), no promises or commitments have been made by Saint-Gobain, SG
Acquired Subsidiaries or any Subsidiary or Affiliate to amend any SG Benefit
Plan, to provide increased benefits thereunder or to establish any new benefit
plan, except as required by Applicable Law;

(K) Saint-Gobain, SG Acquired Subsidiaries and each SG Employment Affiliate may,
in any manner, subject to the limitations imposed by Applicable Law, any
applicable employment contracts, or any applicable collective agreements, and
without the consent of any employee, beneficiary or other person, prospectively
terminate, modify or amend any SG Benefit Plan or any other plan, program or
practice (or its participation in such SG Benefit Plan or any other plan,
program or practice) effective as of a date on or after the date hereof; and

(L) To the knowledge of Saint-Gobain, in connection with an SG Benefit Plan no
event has occurred and there has been no failure to act on the part of either
Saint-Gobain, SG Acquired Subsidiaries or any SG Employment Affiliate that could
reasonably be expected to subject Saint-Gobain, SG Acquired Subsidiaries or any
SG Employment Affiliate, any SG Benefit Plan or any successor plan to the
imposition of any tax-related surcharge, penalty, lien, or fine, whether by way
of indemnity or otherwise.

(iv) No benefit under any SG Benefit Plan, including, without limitation, any
severance or parachute payment plan or agreement, will be established,
increased, or become accelerated, vested or payable by reason of any transaction
contemplated under this Agreement either alone or in conjunction with another
event (e.g., termination of employment), and neither the execution and delivery
of this Agreement nor the consummation of any transaction contemplated by this
Agreement will (a) trigger any funding (through a grantor trust or otherwise) of
any compensation, severance or other benefits under any SG Benefit Plan, or
(b) result in any compensation becoming payable that will be subject to tax
higher than any tax ordinarily payable with respect to such compensation.

(v) No SG Benefit Plan operated or maintained in the U.S. that is a
non-qualified deferred compensation plan or arrangement subject to Section 409A
of the Code has been materially modified (as defined under Section 409A of the
Code) since October 3, 2004 and all such non-qualified deferred compensation
plans or arrangements have been operated and administered in good faith
compliance with Section 409A of the Code from the period beginning January 1,
2005 through the date hereon.

(vi) Except as disclosed in Schedule 4.02(r)(vi), none of Saint-Gobain, SG
Acquired Subsidiaries or any of their Subsidiaries or Affiliates is party to any
retention agreement or any agreement with any employee, former employee,
director, agent or independent contractor of Saint-Gobain’s Business (i) the
benefits of which (including, without limitation, severance benefits) are
contingent, or the terms of which are materially altered, upon the occurrence of
a transaction involving Saint-Gobain, SG Acquired Subsidiaries or their
Subsidiaries or Affiliates of the nature of any of the transactions contemplated
by this Agreement

 

24



--------------------------------------------------------------------------------

or the Joint Venture Agreement or (ii) providing severance benefits in excess of
those generally available under such company’s severance policies as in effect
on the date hereof or, in the absence of such policies, under Applicable Law,
after the termination of employment or service of such current or former
employee, director, agent or independent contractor regardless of the reason for
such termination of employment or service. Except as listed on
Schedule 4.02(r)(vi), none of Saint-Gobain, SG Acquired Subsidiaries or any of
their Subsidiaries or Affiliates is a party to any employment or independent
contracting agreement or compensation guarantee with any current or former
employee, director, agent or independent contractor of Saint-Gobain’s Business
extending for a guaranteed period longer than one year from the date hereof;

(vii) Schedule 4.02(r)(vii) lists those jurisdictions with SG Benefit Plans
which are Transferred DB Plans and the funded status of such plans as of
December 31, 2006, with such funded status determined in accordance with the
assumptions set forth in the applicable Benefit Schedules.

(s) Labor and Employment Matters.

(i) Neither Saint-Gobain nor its Subsidiaries are in default with respect to any
material obligation to any hourly or salaried Business Employee (including
officers) of Saint-Gobain’s Business (each, a “SG Employee”).

(ii) Except as set forth in Schedule 4.02(s)(ii) with respect to Saint-Gobain
and its Affiliates:

(A) since December 31, 2002, there have been no work stoppages for more than
seven consecutive hours, strikes, lockouts or union organizing campaigns (other
than those applicable nationally or an industry as a whole) with respect to
Saint-Gobain’s Business, and to the knowledge of Saint-Gobain, none are
threatened;

(B) there are no pending or unremedied grievances, arbitrations, labor and
employment lawsuits, or unfair labor practices, with respect to Saint-Gobain’s
Business, which could reasonably be expected to impose a liability in excess of
USD1,000,000 in respect of any individual claim or USD3,000,000 in the
aggregate;

(C) Saint-Gobain and its Affiliates are, with respect to Saint-Gobain’s
Business, in compliance, in all material respects, with all Applicable Laws of
the applicable jurisdictions relating to labor, employment and employment
practices, terms and conditions of employment, wages, hours of work, employee
benefits, immigration, non-discrimination, collective bargaining, and
occupational safety and health, except for non-compliance that does not have,
and could not reasonably be expected to have, a Material Adverse Effect on
Saint-Gobain’s Business or, to the knowledge of Saint-Gobain, the operation of
Saint-Gobain’s Business and the condition of the SG Acquired Assets; and all
amounts required by Applicable Laws, collective bargaining agreements, or SG
Benefit Plans to be withheld from the wages, salaries or other payments to SG
Employees have been withheld, and Saint-Gobain and its Affiliates are not liable
for any wages, arrears, taxes, or penalty for failure to comply with the
foregoing with respect to SG Employees, except in such case that could

 

25



--------------------------------------------------------------------------------

impose liability in excess of USD1,000,000 in respect of any individual failure
or USD3,000,000 in the aggregate; and

(D) there is no pending or, to the knowledge of Saint-Gobain, threatened,
governmental investigation, proceeding, claim, suit or other legal action
relating to compliance with labor and employment Laws by Saint-Gobain and its
Affiliates with respect to Saint-Gobain’s Business which could reasonably be
expected to impose a liability in excess of USD1,000,000 in respect of any
individual claim or USD3,000,000 in the aggregate.

(t) Product Warranties. Except as set forth on Schedule 4.02(t) or as expressly
set forth and identifiable as reserves on the SG Financial Statements, neither
Saint-Gobain nor any of its Affiliates has in connection with the Saint-Gobain
Business any material liability in connection with the replacement of related
products or other damages in connection therewith.

(u) Insurance. Saint-Gobain, whether directly or through its Affiliates,
maintains, and shall maintain until the Closing Date, with reputable insurers
policies of insurance in respect of Saint-Gobain’s Business, the SG Acquired
Assets and all tangible property and assets owned, held or used by the SG
Acquired Subsidiaries against all customary risks and for such amounts in
accordance with good industry practices and as required by Applicable Law. Such
policies are in full force and effect and are valid, outstanding and
enforceable, all premiums due thereon have been paid in full, and Saint-Gobain
or its applicable Affiliate has complied in all material respects with the
provisions of all such policies. Except as set forth on Schedule 4.02(u), no
insurer under any such policy has cancelled or specifically disclaimed liability
under any such policies or indicated any intent to do so or not renew any such
policy. Since December 31, 2004, neither Saint-Gobain nor any of its Affiliates
has taken or failed to take any action such that the applicability of any such
policies or the ability to make claims thereunder would be adversely impacted in
any material respect.

(v) Foreign Corrupt Practices Act. Except as set forth in Schedule 4.02(v),
neither Saint-Gobain nor any of the SG Acquired Subsidiaries nor, to the
knowledge of Saint-Gobain, any director, officer, agent, employee or other
person associated with or acting on behalf of Saint-Gobain or any of the SG
Acquired Subsidiaries, has (i) (A) made, authorized, offered or promised to make
any unlawful payment or transfer of anything of value, directly, indirectly or
through a third party, to any Foreign Government Representative, in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended, or any
Applicable Law of similar effect in any jurisdiction to which such person or
entity is subject; (B) otherwise taken any action which would cause the
Saint-Gobain and the SG Acquired Subsidiaries to be in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended, or any
Applicable Law of similar effect in any jurisdiction to which such person or
entity is subject, and (ii) made any payments to third parties by check mailed
to such third parties’ principal place of business or by wire transfer to a bank
located in the same jurisdiction as such parties’ principal place of business.
For the purposes of this Section 4.02(v), the acts specified include, but are
not limited to: (x) the making or payment of any illegal contributions,
commissions, fees, gifts, entertainment, travel or other unlawful expenses
relating to political activity, (y) the direct or indirect payment, gift, offer,
promise or authorization to make a payment, gift, offer or promise of, anything
of material value to any officer, employee or representative of a foreign
government

 

26



--------------------------------------------------------------------------------

or any department, agency or instrumentality thereof (including any state-owned
enterprise), political party, party official or candidate for public office,
political campaign or public international organization and (z) the making of
any bribe, illegal payoff, influence payment, kickback or other unlawful
payment, using funds of Saint-Gobain or the SG Acquired Subsidiaries or
otherwise on behalf of any of Saint-Gobain or the SG Acquired Subsidiaries.

(w) U.S. International Trade Sanctions. Except as set forth in Schedule 4.02(w),
no SG Acquired Subsidiary is, or as of the Closing Date will be, in connection
with the Business, engaged in a direct or, to the knowledge of Saint-Gobain,
indirect business transaction with the governments of (i) Cuba, Iran, Libya,
North Korea, Sudan and Syria (the “Embargoed Countries”) or (ii) Burma, Kuwait,
Lebanon, Liberia, Libya, Qatar, Rwanda, Sierra Leone, Saudi Arabia, Sudan,
Syria, United Arab Emirates, Yemen and Zimbabwe (the “Boycott Countries”) or any
individuals or entities located in the Embargoed Countries or Boycott Countries
or any representatives of the Embargoed Countries or Boycott Countries.

(x) Undisclosed Contracts. Except as set forth on Schedule 4.02(x), no
undisclosed portions of the Undisclosed Contracts of Saint-Gobain (i) involve
the performance of work by Saint-Gobain’s Business of a materially different
nature than work currently performed by Saint-Gobain’s Business pursuant to
Contracts to which Owens Corning has been provided access prior to the date of
this Agreement, (ii) have terms which would result in total contract costs
determined in accordance with IFRS indicating a loss (except that costs shall be
based on the average costs of Saint-Gobain’s Business for the applicable
accounting year), (iii) contain any material terms that are not consistent with
industry practice or (iv) require Saint-Gobain’s Business to “take or pay” for a
minimum number or volume of goods, or to purchase a minimum number or volume of
goods used in excess of the current requirements of Saint-Gobain’s Business
under existing Contracts (in each case in an amount exceeding USD100,000).

(y) Accounts Receivable. The accounts receivable of Saint-Gobain’s Business as
set forth on the SG Financial Statements or arising since the date thereof are,
to the extent not paid in full by the account debtor prior to the date hereof,
(a) valid and genuine, have arisen solely out of bona fide sales and deliveries
of goods, performance of services and other business transactions in the
ordinary course of Saint-Gobain’s Business consistent with Past Practice and
(b) to its knowledge, not subject to valid defenses, set-offs or counterclaims.
The allowance for collection losses on the SG Financial Statements and, with
respect to accounts receivable arising since September 30, 2006, the allowance
for collection losses shown on the accounting records of Saint-Gobain’s
Business, have been determined in accordance with IFRS.

(z) Relationships with Customers and Suppliers. Schedule 4.02(z) sets forth the
largest 25 customers of Saint-Gobain’s Business based on revenue generated for
the nine-month period ended September 30, 2006 (each, an “SG Material Customer”)
and the largest 25 suppliers of Saint-Gobain’s Business based on expense
incurred for the nine-month period ended September 30, 2006 (each, an “SG
Material Supplier”). Except as set forth in Schedule 4.02(z), since
September 30, 2006 no SG Material Customer or SG Material Supplier has either
terminated its relationship with Saint-Gobain’s Business or materially reduced
the aggregate value of its annual transactions with Saint-Gobain’s Business, nor
has any SG Material

 

27



--------------------------------------------------------------------------------

Customer or SG Material Supplier given formal written notice to Saint-Gobain or
any of its Subsidiaries of its intention to do so.

(aa) Product Liability. Except as set forth in Schedule 4.02(aa), neither
Saint-Gobain nor any of its Affiliates has received any written notice within
the past two years relating to, nor does Saint-Gobain have any knowledge of any
facts or circumstances that are reasonably expected to give rise to, any actual
or potential claim involving any service provided or any product designed,
manufactured, serviced, produced, modified, distributed or sold by or on behalf
of Saint-Gobain’s Business relating to an alleged defect in design, manufacture,
materials or workmanship, performance, or any alleged failure to warn, or any
alleged breach of implied warranties or representations, other than notices or
claims that have been settled or resolved prior to the date of this Agreement,
that are within normal warranty experience, or those that could not,
individually or in the aggregate, have and could not reasonably be expected to
have a Material Adverse Effect.

(bb) Furnaces. Schedule 4.02(bb) contains a list of furnaces owned by
Saint-Gobain or any of its Affiliates Primarily used in Saint-Gobain’s Business
indicating for each such furnace the date it was last rebuilt and the good faith
estimate of the cost thereof.

(cc) Hedging Arrangements. With respect to Saint-Gobain’s Business, (v) all
currency hedge gains and losses are accurately reflected on the SG Financial
Statements on lines R27, R762, R763, R764, (w) all Mark to Market Variation of
Financing Currency Derivatives are accurately reflected on the SG Financial
Statements on lines R7632, (x) all Mark to Market Variation of an Internal
Operating Derivative are accurately reflected on the SG Financial Statements on
lines R2712, (y) all Mark to Market Variation of an External Operating
Derivative are accurately reflected on the SG Financial Statements on lines
R2713, and (z) all other hedge gains and losses are accurately reflected on the
SG Financial Statement on lines R7624, R7631, R7633, R7634, R7641, R7642, R7643,
R7644.

(dd) Metal.

(i) The information provided in the Metal Reconciliation Certificate shall be
true and accurate as of the Closing Date.

(ii) The quantity of Metal in Metal containing refractory materials used in the
calculation SG Owned Metal Book Quantity in SG’s Business as of March 1, 2007
was 61.1 kg of platinum and 9.0 kg of rhodium as set forth on Exhibit F.

(iii) No Metal containing refractory materials used in SG’s Business or Metal
recovered from refractory materials used in SG’s Business has been sold by or
removed from SG’s Business since March 1, 2007.

ARTICLE V

COVENANTS AND AGREEMENTS OF THE PARTIES

Section 5.01 Conduct of Businesses. Except as set forth in Schedule 5.01, as
otherwise contemplated by this Agreement (including the SG Reorganization of
this Agreement) or as

 

28



--------------------------------------------------------------------------------

required by Applicable Law, from the date of this Agreement until the Closing
Date, Saint-Gobain shall conduct, and shall cause its Affiliates to conduct, its
Business in all material respects in accordance with the historical and
customary operating practices relating to the conduct of such Business and shall
use reasonable commercial efforts to preserve intact its Business and its
relationships with employees and other third parties in connection with the
operation of its Business. In addition to and without limiting the generality of
the foregoing, except (i) with the written consent of Owens Corning (which
consent shall not be unreasonably withheld or delayed), (ii) as set forth in
Schedule 5.01, or (iii) as required by Applicable Law or in accordance with the
terms and conditions of Contracts (including any collective bargaining
agreements) in existence on the date of this Agreement, Saint-Gobain shall not,
and shall cause its Affiliates not to, (a) transfer any Transferred Employee
such that he or she no longer would be a Transferred Employee, (b) enter into,
or amend the terms of, any lease of Metal, unless in compliance with the
guidelines set forth in Exhibit E or (c) engage in any action that, if engaged
in since September 30, 2006, but on or before the date of this Agreement, and
not listed in Schedule 4.02(g) would constitute a breach of the representations
and warranties of Saint-Gobain contained in clauses (iii) through (xiv) of
Section 4.02(g).

Saint-Gobain shall not, and shall cause its Affiliates, not to enter into any
Contract with the government or any representative of or any individual or
entity located in an Embargoed Country which will be binding upon Owens Corning
or its Subsidiaries (including any SG Acquired Subsidiaries) after the Closing
without the prior written consent of Owens Corning. Additionally, at the request
of Owens Corning, Saint-Gobain shall, and shall cause its Affiliates to
terminate as of the Closing any existing Contracts with the government or any
representative of or any individual or entity located in an Embargoed Country.
To the extent there shall be any expenses to third parties in connection with
compliance with the immediately preceding sentence, including without
limitation, early termination fees, 60% of the same shall be reimbursed by
Owens Corning promptly after Closing.

Section 5.02 [Intentionally Omitted.]

Section 5.03 Access to Information; Confidentiality.

(a) From the date of this Agreement until the Closing Date, except as may be
necessary to comply with any Applicable Laws (including Antitrust or Competition
Laws and similar laws), subject to any applicable privileges (including the
attorney-client privilege), subject to the terms and conditions of the
Non-Disclosure Agreement and this Section 5.03, subject to the provisions of
Section 5.09 and subject to the terms and conditions of any confidentiality or
similar agreements between Saint-Gobain and a third party, including customers,
vendors and subcontractors, from the date of this Agreement until the Closing
Date, Saint-Gobain shall (i) during normal business hours and upon reasonable
prior notice, give Owens Corning and its Representatives reasonable access to
the records of Saint-Gobain and its Affiliates relating to its Business,
(ii) during normal business hours and upon reasonable prior notice, give Owens
Corning and its Representatives reasonable access to any facilities the
possession of which shall be transferred to Owens Corning at Closing, including
but not limited to, access to such facilities to conduct non-invasive
environmental assessments and audits, (iii) furnish to Owens Corning and its
Representatives such financial and operating data and other information relating
to its Business as Owens Corning may reasonably request, (iv) instruct

 

29



--------------------------------------------------------------------------------

its employees and Representatives to provide reasonable cooperation to Owens
Corning in Owens Corning’s investigation of its Business and (v) use reasonable
commercial efforts to obtain the consent or waiver of any third parties with
whom Saint-Gobain has entered into a confidentiality or similar arrangement in
connection with Saint-Gobain’s Business to the disclosure of contracts or other
information with respect to Saint-Gobain’s relationship with such third parties;
provided, however, that such access or furnishing of information will be subject
to the prior approval (such approval not to be unreasonably withheld or delayed)
of Saint-Gobain if Saint-Gobain reasonably believes that doing so will
unreasonably interfere with its Business or operations. Without limiting the
generality of the foregoing, and subject to the limitations set forth in the
first sentence of this Section 5.03(a), from the date of this Agreement until
the Closing Date, Saint-Gobain shall use reasonable commercial efforts to enable
Owens Corning and its Representatives to conduct, at Owens Corning’s expense,
business and financial reviews, investigations and studies as to the operation
of Saint-Gobain’s Business, including with respect to any tax, operating or
other efficiencies that may be achieved. Notwithstanding anything to the
contrary in this Section 5.03, prior to the Closing Date, Owens Corning shall
not be entitled to conduct invasive environmental investigations (including but
not limited to, soil, groundwater, or surface water sampling and analysis) at
Saint-Gobain’s facilities without the written consent of Saint-Gobain, which
consent may be withheld at Saint-Gobain’s sole discretion.

(b) Owens Corning agrees that all information provided or otherwise made
available to it or any of its Representatives in connection with the
Contemplated Transactions shall be governed by the provisions of, and treated as
if provided or otherwise made available under, the Non-Disclosure Agreement
(regardless of whether or not the Non-Disclosure Agreement is in effect or has
been terminated or superseded); provided, that nothing in this Section 5.03
shall limit or otherwise restrict the applicability of any other confidentiality
or similar provisions included in any of the Transaction Documents or any other
agreement between the Parties. Notwithstanding the provisions of this
Section 5.03 or any other provision of this Agreement, Owens Corning
acknowledges and agrees that all information disclosed to or otherwise
discovered by Owens Corning pursuant to this Section 5.03 shall be used solely
for the purpose of evaluating the Contemplated Transactions and the satisfaction
of the conditions to Closing set forth in this Agreement and that no such
information shall be used for any other purpose.

Section 5.04 Provision and Preservation of and Access to Certain Information;
Cooperation After Closing.

(a) On and after the Closing Date, Owens Corning shall preserve all books and
records of Saint-Gobain’s Business provided to Owens Corning for a period of six
years commencing on the Closing Date (or (i) in the case of books and records
relating to Tax, employment, environmental and employee benefits matters, until
such time as all statutes of limitations to which such records relate have
expired, (ii) in the case of books and records as to which Applicable Law
requires a longer period, for such longer period), and thereafter Owens Corning
shall not destroy or dispose of such records without giving notice to
Saint-Gobain of such pending disposal and offering Saint-Gobain such records. In
the event Saint-Gobain has not requested such materials or directed Owens
Corning to retain such materials for a longer period of time within 90 days
following the receipt of such notice from Owens Corning, Owens Corning may
proceed to destroy or dispose of such materials.

 

30



--------------------------------------------------------------------------------

(b) Subject to any applicable privileges (including the attorney-client
privilege), and this Section 5.04 and subject to the terms and conditions of any
confidentiality or similar agreements between Owens Corning and a third party,
including customers, vendors and subcontractors, from and after the Closing
Date, Owens Corning shall (i) afford Saint-Gobain and its Representatives
reasonable access upon reasonable prior notice during normal business hours, to
all employees, offices, properties, agreements, records, books and affairs of
the Business and, at Saint-Gobain’s expense, provide copies of such information
concerning the Business, as Saint-Gobain may reasonably request for any proper
purpose, (ii) use reasonable commercial efforts to cooperate with Saint-Gobain
for any of the purposes contemplated by the preceding clause (i), and (iii) use
reasonable commercial efforts to cooperate with Saint-Gobain in the defense of
or pursuit of any Indemnified Claim between the Parties, or any claim or action
that relates to an Indemnified Claim between the Parties; provided that
Saint-Gobain shall reimburse Owens Corning for any reasonable out-of-pocket
expenses incurred by Owens Corning in connection with any such defense, claim or
action. Saint-Gobain agrees to treat and hold as confidential all information
provided or otherwise made available to it or any of its Representatives under
this Section 5.04(b) in accordance with the provisions of Section 5.04(d).

(c) Subject to any applicable privileges (including the attorney-client
privilege) and this Section 5.04 , and subject to the terms and conditions of
any confidentiality or similar agreements between Saint-Gobain (or an Affiliate
thereof) and a third party, including customers, vendors and subcontractors,
from and after the Closing Date, Saint-Gobain shall, and shall cause each of its
Subsidiaries to, at Owens Corning’s expense (i) afford Owens Corning and its
Representatives reasonable access, upon reasonable prior notice during normal
business hours, to all employees, offices, properties, agreements, records,
books and affairs of Saint-Gobain and its Subsidiaries to the extent relating to
the conduct of Saint-Gobain’s Business prior to the Closing, as Owens Corning
may reasonably request for any proper purpose and (ii) use reasonable commercial
efforts to cooperate with Owens Corning with respect to matters relating to the
conduct of Saint-Gobain’s Business prior to the Closing, including in the
defense or pursuit of any claim or action that relates to occurrences involving
Saint-Gobain’s respective Businesses prior to the Closing Date; provided that
Owens Corning shall reimburse Saint-Gobain for any reasonable out-of-pocket
expenses incurred by Saint-Gobain or its Affiliates in connection with any such
defense, claim or action. Owens Corning agrees to treat and hold as confidential
all information provided or otherwise made available to it or any of its
Representatives under this Section 5.04(c) in accordance with the provisions of
Section 5.04(d).

(d) In the event either Party is requested or required (by oral or written
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand or similar process or by Applicable Law) to
disclose any confidential or proprietary information provided to such Party
under this Section 5.04, then such Party, as the case may be, shall notify the
disclosing Party promptly of the request or requirement so that the disclosing
Party, at its expense, may seek an appropriate protective order or waive
compliance with Section 5.04(b) or Section 5.04(c), as the case may be. If, in
the absence of a protective order or receipt of a waiver hereunder, such Party
is, on the advice of counsel, compelled to disclose such confidential or
proprietary information, such Party may so disclose the confidential or
proprietary information; provided that such Party shall use reasonable
commercial efforts to obtain reliable assurance that confidential treatment
shall be accorded to such confidential or proprietary information. The
provisions of this Section 5.04(d) shall not be deemed to prohibit

 

31



--------------------------------------------------------------------------------

the disclosure by any Party of confidential or proprietary information to the
extent reasonably required (i) to prepare or complete any required Tax Returns
or financial statements, (ii) in connection with audits or other proceedings by
or on behalf of a Governmental Authority, (iii) in connection with any insurance
or benefits claims, (iv) to the extent necessary to comply with any Applicable
Laws, (v) to provide services to the disclosing Party in accordance with the
terms and conditions of any of the Transaction Documents, (vi) in connection
with asserting any rights or remedies or performing any obligations under any of
the Transaction Documents, or (vii) in connection with any other similar
administrative functions in the ordinary course of business; provided that in
each such case such Party shall use reasonable commercial efforts to obtain
reliable assurance that confidential treatment shall be accorded to such
confidential or proprietary information. Notwithstanding the foregoing, the
confidentiality restrictions of this Section 5.04 shall not apply to information
that (x) is or becomes publicly available other than as a result of a disclosure
by the receiving Party, (y) is or becomes available to a Party on a
non-confidential basis from a source that, to such Party’s knowledge, is not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation, or (z) is or has been independently developed by the receiving Party
as evidenced by written documentation.

Section 5.05 Insurance.

(a) Except for the replacement of existing insurance policies with substantially
similar policies upon expiration of existing policies, on and after the date of
this Agreement and until the Closing Date, Saint-Gobain shall not take or fail
to take any action if such action or inaction, as the case may be, would
adversely affect the applicability of any insurance (including reinsurance)
maintained by Saint-Gobain or its Affiliates and in effect on the date of this
Agreement that covers all or any part of the assets owned, held or used by
Saint-Gobain or its respective Affiliates in the conduct of Saint-Gobain’s
Business or the Transferred Employees. On and after the Closing Date,
Saint-Gobain shall not intentionally take or intentionally fail to take any
action if such action or inaction, as the case may be, would adversely affect
any insurance proceeds that would otherwise be payable Saint-Gobain on or after
the Closing Date to the extent such action relates to an event or occurrence
prior to the Closing Date. Saint-Gobain shall not have any obligation to
maintain the effectiveness of any such insurance policy, or to make any monetary
payment in connection with any such policy, after the Closing Date.

(b) Notwithstanding the provisions of Section 5.05(a), the Parties hereby
acknowledge and agree that as of the Closing Date, neither Owens Corning, the
Business, any property owned or leased by any of the foregoing, any directors,
officers, employees (including the Transferred Employees) or agents of any of
the foregoing, shall be insured under any insurance policies maintained by
Saint-Gobain or any of its Affiliates, except (i) in the case of certain claims
made policies, to the extent that a claim has been reported as of the Closing
Date, (ii) in the case of a policy that is an occurrence policy, to the extent
the accident, event or occurrence that results in an insurable loss occurs prior
to the Closing Date and has been, is or shall be reported or noticed to the
respective carrier by either party in accordance with the requirements of such
policies (which claims Saint-Gobain shall, at Owens Corning’s cost and expense,
use reasonable commercial efforts to pursue on Owens Corning’s behalf, and the
net proceeds of which claims (except to the extent they relate to SG Excluded
Liabilities) shall be remitted promptly to Owens Corning upon receipt thereof),
and (iii) otherwise agreed to in

 

32



--------------------------------------------------------------------------------

writing by the Parties. Except as otherwise agreed to in writing by the Parties,
from and after the Closing Date, Saint-Gobain shall not have any obligation of
any kind to maintain any form of insurance covering all or any part of the
Business, its assets or the Transferred Employees.

Section 5.06 Non-Hire and Nonsolicitation of Certain Employees in the Business.

(a) From and after the date of this Agreement until the Closing Date, neither
Party nor any of their Affiliates shall, without the prior written approval of
the other Party, directly or indirectly solicit any employee of the other Party
or its Affiliates that has been engaged in the negotiations of the Transaction
Documents (including the schedules, exhibits or annexes attached thereto) to
enter into an employment relationship with the other Party or its respective
Affiliates; provided, however, that the foregoing shall not apply to
(i) individuals hired as a result of the use of an independent employment agency
(as long as the agency was not directed to solicit a particular individual or a
class of individuals that could only be satisfied by employees of either Owens
Corning or Saint-Gobain or any of their Affiliates) or as a result of the use of
advertisements and other general solicitation (such as an advertisement in
newspapers, on Owens Corning or Saint-Gobain websites or internet job sites, or
on radio or television) not specifically directed to employees of either Owens
Corning or Saint-Gobain or any Affiliate of Owens Corning or Saint-Gobain, or
(ii) individuals whose employment is terminated by Owens Corning or Saint-Gobain
or any of their respective Affiliates after the date of this Agreement.

(b) From and after the Closing Date until the second anniversary of the Closing
Date, neither Saint-Gobain nor any of its Affiliates shall, without the prior
written approval of Owens Corning, directly or indirectly solicit any employee
of Owens Corning or its Affiliates that is or has been employed in the Business
to enter into an employment relationship with Saint-Gobain or any of its
Affiliates or to otherwise terminate his or her employment with Owens Corning or
any of its Affiliates; provided, however, that the foregoing shall not apply to
(i) individuals hired as a result of the use of an independent employment agency
(as long as the agency was not directed to solicit a particular individual or a
class of individuals that could only be satisfied by employees of Owens Corning
or any of its Affiliates) or as a result of the use of advertisements and other
general solicitation (such as an advertisement in newspapers, on Saint-Gobain’s
websites or internet job sites, or on radio or television) not specifically
directed to employees of Owens Corning or any Affiliate of Owens Corning, or
(ii) individuals whose employment is terminated by Owens Corning or any of its
Affiliates after the date of this Agreement.

(c) From and after the Closing Date until the second anniversary of the Closing
Date, neither Owens Corning nor any of its Affiliates shall, without the prior
written approval of Saint-Gobain, directly or indirectly solicit any employee of
Saint-Gobain or its Affiliates that is or has been employed by Saint-Gobain
Vetrotex America, Inc. or by the Textile Solutions Business to enter into an
employment relationship with Owens-Corning or any of its Affiliates or to
otherwise terminate his or her employment with Saint-Gobain or any of its
Affiliates; provided, however, that the foregoing shall not apply to
(i) individuals hired as a result of the use of an independent employment agency
(as long as the agency was not directed to solicit a particular individual or a
class of individuals that could only be satisfied by employees of Saint-Gobain
or any of its Affiliates) or as a result of the use of advertisements and other
general solicitation (such as an advertisement in newspapers, on Owens Corning
websites

 

33



--------------------------------------------------------------------------------

or internet job sites, or on radio or television) not specifically directed to
employees of Saint-Gobain or any Affiliate of Saint-Gobain, or (ii) individuals
whose employment is terminated by Saint-Gobain or any of its Affiliates after
the date of this Agreement.

Section 5.07 Financial Support Arrangements.

(a) Except as set forth on Schedule 4.02(k)(i)(E) Saint-Gobain and its
Affiliates shall not be required to maintain after the Closing Date any other
Financial Support Arrangements in connection with Saint-Gobain’s Businesses and
may terminate the same as of the Closing Date but only to the extent disclosed
on Schedule 5.07(a) or those Financial Support Arrangements entered into with
the written consent of Owens Corning, such consent not to be unreasonably
withheld or delayed. With respect to Financial Support Arrangements that can
only be terminated with the consent of a third party beneficiary, Owens Corning
agrees (i) to use reasonable commercial efforts to arrange for the substitution
of any such disclosed Financial Support Arrangements which are to be terminated
as of the Closing Date on terms and conditions reasonably satisfactory to the
beneficiaries thereof on the Closing Date, (ii) to provide financial information
reasonably requested by those Persons for whose benefit the Financial Support
Arrangements were made, (iii) to keep Saint-Gobain regularly apprised of the
status of its efforts to substitute such Financial Support Arrangements and
(iv) provide Saint-Gobain with evidence of such beneficiaries’ acceptance of
such substitution prior to Closing.

(b) If, at any time after the Closing Date, (i) any amount is drawn on or paid
under any Financial Support Arrangement maintained by Saint-Gobain or any of its
respective Affiliates in connection with Saint-Gobain’s Businesses pursuant to
which Saint-Gobain or any of its respective Affiliates is obligated to reimburse
the Person making such payment, or (ii) Saint-Gobain or any of its respective
Affiliates pays any amounts under, or any fees, costs or expenses relating to,
any such Financial Support Arrangement, Owens Corning shall reimburse
Saint-Gobain such amounts promptly after receipt from Saint-Gobain of written
notice thereof accompanied by written evidence of the underlying payment
obligation.

Section 5.08 [Intentionally Omitted.]

Section 5.09 Competitive Businesses. Unless and until the Closing of the
Contemplated Transactions is consummated, the Parties will continue to operate
as competitive businesses and will not collaborate in any manner in violation of
Applicable Law.

Section 5.10 Certain Intellectual Property Matters.

(a) Saint-Gobain agrees that Owens Corning shall be granted a term of nine
(9) months from the Closing Date in order to discontinue and remove any use by
any SG Acquired Subsidiaries of the ‘Saint-Gobain’ and ‘Vetrotex’ trademarks and
designs (as displayed in Exhibit H-1) or anything that is substantially or
confusingly similar to any of these trademarks and designs, appearing (a) in any
domain name; (b) on any external documents such as purchase orders,
acknowledgements of receipt and commercial brochures; (c) on the packaging of
the Business Products; (d) on buildings and sign posts; and (e) on any other
support or medium (such as, but not limited to, company uniforms and
merchandising goods).

 

34



--------------------------------------------------------------------------------

(b) Owens Corning undertakes that, as soon as reasonably practicable after the
Closing Date and in any event within six (6) months afterwards, the name of any
SG Acquired Subsidiaries which consists of or incorporates any of the
‘Saint-Gobain’ or ‘Vetrotex’ names, or anything that is substantially or
confusingly similar to any of these names, is changed to a name which does not
include any of these names.

(c) For a maximum of twelve (12) months following the Closing Date, Saint-Gobain
and its Affiliates shall redirect internet traffic relating to the Business from
their websites to websites of Owens Corning by (i) maintaining a reasonable
number of existing links on mutually agreed pages of the website(s) of
Saint-Gobain and its Affiliates to website(s) of SG Acquired Subsidiaries and
(ii) redirecting mutually agreed links to such mutually agreed URL(s) within the
website(s) of Owens Corning.

(d) Within three (3) months after the Closing Date, Saint-Gobain shall deliver
to the SG Acquired Subsidiaries all the Know How included in the SG R&C
Intellectual Property (for purposes of this Section 5.10, “Know How Material”)
which is not in place on the Closing Date at the facilities to be acquired by
Owens Corning pursuant to this Agreement (for purposes of this Section 5.10,
“Acquired Manufacturing Facilities”). Should Owens Corning, or Saint-Gobain
subsequently determine that the SG Acquired Subsidiaries have not received any
Know How Material, Saint-Gobain shall promptly deliver to Owens Corning such
Know How Material.

(e) Unless otherwise agreed by the Parties, Saint-Gobain shall transfer, or
cause to be transferred, promptly after Closing, to Owens Corning or its
designee, the documents (including but not limited to patent and trademark files
and agreements) that are not held by an SG Acquired Subsidiary, associated with
the SG Third Party Intellectual Property or the SG Acquired Intellectual
Property.

(f) Saint-Gobain and/or any of its Affiliates shall take all necessary steps to
remove, and Owens Corning and/or its Affiliates shall take the steps set forth
in (g) and (h) to permit to be removed, from the Acquired Manufacturing
Facilities any materials or part of materials relating to the Intellectual
Property of Saint-Gobain or its Affiliates other than the SG R&C Intellectual
Property, the SG Third Party Intellectual Property and the SG Licensed
Intellectual Property (“Excluded Technology”) in tangible form, including any
materials prepared by hand, with all copies of the above, and all physical
assets or part of physical assets in the possession or control of Owens Corning
and/or its Affiliates that describe, discuss, incorporate, embody or reveal any,
but only, Excluded Technology (“Excluded Materials”). Excluded Materials shall
include, but shall not be limited to, research reports, engineering reports,
manufacturing reports, research or development documents of any kind, market
studies, batch books, files, notes, letters, studies, computer data or backups
and other documents and equipment.

(g) In relation to Saint-Gobain Vetrotex International (Chambéry, France), Vado
Ligure (Italy), Changzhou (People’s Republic of China) and Gunsan (Korea)
(collectively “Carve-out Facilities”), Saint-Gobain or its Affiliates shall use
best efforts to remove all Excluded Material from such Carve-out Facilities
prior to Closing; provided, however, that for a period of six (6) months from
the Closing Date, Saint-Gobain or its Affiliates may, in

 

35



--------------------------------------------------------------------------------

collaboration with Owens Corning and/or its Affiliates, conduct one inspection
of each such Carve-out Facility, of reasonable scope and duration, for Excluded
Materials to identify any such Excluded Materials and thereafter to remove from
the Carve-out Facilities any such Excluded Materials remaining in such Carve-out
Facilities. Owens Corning and its Affiliates shall permit Saint-Gobain
reasonable access to such facilities, during normal business hours, to conduct
such inspections and removal.

(h) In relation to the Acquired Manufacturing Facilities pursuant to this
Agreement other than the Carve-out Facilities, as and when Owens Corning, and/or
its Affiliates discover any Excluded Materials at any such facility, such entity
shall promptly notify Saint-Gobain of such Excluded Materials and shall make
reasonable arrangements for Saint-Gobain to remove such Excluded Materials.

(i) For the avoidance of doubt, the Parties agree that indemnification
provisions in this Agreement shall not be limited by any disclaimers or
limitations of liability in the SG Intellectual Property License Agreements.

(j) Owens Corning acknowledges (i) that some of the SG R&C Intellectual Property
and SG Licensed Intellectual Property has been licensed to Saint-Gobain Vetrotex
America, Inc. for use in its Wichita Falls facility; (ii) that if Saint-Gobain
Vetrotex America, Inc. were to sell its Wichita Falls facility, such licenses
may be assigned to the purchaser of the Wichita Falls facility without the
consent of Owens Corning; (iii) to have been provided with copies of the
execution versions of any such license agreements; and (iv) any such license
agreement that licenses rights in the SG R&C Intellectual Property shall be
assigned to US IP Holdco and/or Non-US IP Holdco, as appropriate.

(k) Saint-Gobain hereby covenants, for a period of four years following the
Closing Date, to use its best efforts to convince its then current Affiliates to
enter into a good faith negotiation with Owens Corning, and reasonably
facilitate such negotiation, for the grant of a license on royalty-bearing and
commercially reasonable terms in respect of any Intellectual Property of the
Affiliates that may be necessary to develop, manufacture, use, market,
distribute and sell Business Products.

(l) Attached in Exhibit H-2A are lists of Saint-Gobain’s invention disclosure
records, ‘enveloppes Soleau’ and unpublished patent applications. Saint-Gobain
shall provide electronic copies of the items listed on this Exhibit to
Owens Corning as soon as feasible but no later than five (5) Business Days after
the date of this Agreement, for reference by such Owens Corning legal and
technical personnel as agreed by the Parties. Prior to Closing, the Parties
shall discuss in good faith the appropriate allocation of the items on these
Exhibits between SG R&C Intellectual Property and SG Licensed Intellectual
Property. The Parties shall also discuss in good faith the appropriate
allocation of the patents listed in Exhibit H-2B between SG R&C Intellectual
Property and SG Licensed Intellectual Property. Owens Corning shall reimburse
Saint-Gobain for the annuity and late payment fees specified in Exhibit H-2B for
patents listed in Exhibit F-2B that are agreed to be SG R&C Intellectual
Property. Owens Corning shall also reimburse Saint-Gobain for the annuity and
late payment fees identified in Exhibit H-2C.

 

36



--------------------------------------------------------------------------------

(m) Attached in Exhibit H-3 is a list of Saint-Gobain’s joint development
agreements. Attached in Exhibit H-4 are lists of Saint-Gobain’s legal opinions.
Saint-Gobain shall provide electronic copies of the items listed on these
Exhibits to Owens Corning as soon as feasible but no later than five
(5) Business Days after the date of this Agreement for reference by such Owens
Corning legal personnel, and in the case of the items listed in Exhibit H-3, by
such Owens Corning technical personnel, as agreed by the Parties. Prior to
Closing, the Parties shall discuss in good faith how to address (i) any
limitations on the rights of Owens Corning to the SG R&C Intellectual Property,
the SG Third Party Intellectual Property, and/or the SG Licensed Intellectual
Property that are imposed by Saint-Gobain’s joint development agreements and/or
(ii) any risks posed by any third party Intellectual Property that is the
subject of any legal opinion listed in Exhibit H-4 that may arise from the
manufacture, use, or sale of Business Products as manufactured, used, or sold in
Saint-Gobain’s Business as conducted on or before the Closing Date.

(n) For each patent and patent application listed on Schedule A-4 and listed on
the lists attached to Exhibits T-1 and T-2 for which the deadline for claiming
filing priority under the Paris Convention occurs between the date of this
Agreement and Closing, (i) Saint-Gobain shall file an application under the
Patent Cooperation Treaty (“PCT”) without limit on designated countries, and
(ii) at least five (5) Business Days before any such final deadline,
Owens Corning shall notify Saint-Gobain of the non-PCT country(ies) and/or
region(s), if any, where it reasonably wishes counterpart application(s)
claiming filing priority from each such application to be filed.

(o) For each patent and patent application listed on Schedule A-4 and listed on
the lists attached to Exhibits T-1 and T-2 for which the deadline for filing
national stage applications based on any application under the PCT occurs
between the date of this Agreement and Closing, Owens Corning shall, at least
five (5) Business Days before any such final deadline, notify Saint-Gobain of
the PCT country(ies) where it reasonably wishes national stage applications
based on such PCT application to be filed.

(p) Saint-Gobain undertakes to, or cause its Affiliates to, file the patent
applications in the country(ies) or region(s) indicated by Owens Corning
pursuant to (n) and (o) above, with Saint-Gobain bearing its own costs.

(q) Owens Corning, at its option, may undertake to apply for trademark
registrations for (1) an “OCV” word mark, (2) an OCV logo, and (3) a suitable
slogan Owens Corning desires.

(r) Saint-Gobain hereby covenants, for itself and its Affiliates, that neither
Saint-Gobain nor any of its Affiliates will, or will grant to any third party
any right to, make, have made, use, have used, develop, have developed, improve,
have improved, import, have imported, export, have exported, lease, distribute,
have distributed, sell, or have sold any pipes for water adduction under the
patents identified in Exhibit H-5. To avoid any doubt, Owens Corning and its
Affiliates hereby acknowledge that Saint-Gobain and its Affiliates shall have
the right to pursue and prosecute any action to defend such patents in the field
of pipes for water adduction.

 

37



--------------------------------------------------------------------------------

(s) Neither Owens Corning nor any of its Affiliates shall be entitled, except
pursuant to the provisions of the SG Intellectual Property License Agreements,
to file a patent application on any item of Know How of Saint-Gobain that is
included in a category of Know How identified on Exhibit H-6 as “R&C/TS” (i.e.
as being applicable both to the “reinforcements and composites” business and to
the SG Textiles Solutions Business of Saint-Gobain). Notwithstanding the
foregoing, Owens Corning or any of its Affiliates may file a patent application
on any such item of Know How that: (i) Owens Corning and Saint-Gobain agree is
included in SG R&C Intellectual Property; (ii) is an improvement to, or an
invention independently of, any SG R&C Intellectual Property, SG Third Party
Intellectual Property, or SG Licensed Intellectual Property, developed by
Owens Corning or its Affiliates, or (iii) is Intellectual Property owned or
licensed by Owens Corning or its Affiliates, from any third party. For the
avoidance of doubt, it is specified that the designation of a category of Know
How as “R&C/TS” in Exhibit H-6 shall not be construed as a presumption that
every item of Know How in that category constitutes SG Licensed Intellectual
Property rather than SG R&C Intellectual Property.

(t) Prior to Closing, Saint-Gobain shall arrange for a joint training program
between personnel of Saint-Gobain Vetrotex International (“SGVI”) who are
technically expert in the LINCC furnace modeling software of SGVI and personnel
of Saint-Gobain Conception Verrière (“SGCV”) who are technically expert in the
CONVEC furnace modeling software of SGCV. Such training program shall be for the
purpose of training the technical experts of each company on software of the
other company sufficient to enable the technical experts to independently use,
maintain, and support the software, including its source code, and shall take
place over a period of at least three (3) months. The technical experts shall
identify any known difficulties in operating the current software, and any new
difficulties encountered during the training, and shall document all such
difficulties. Thereafter, the technical experts from the cognizant company shall
provide training and assistance to the other company’s technical experts on ways
to resolve any such documented difficulties. If any such documented difficulties
remain unresolved at the conclusion of the training program, or recur
thereafter, then such assistance shall continue for up to six (6) months after
Closing. The Parties acknowledge that, other than as provided in this
Section 5.10(t), neither Party shall provide any technical support, maintenance,
upgrades, or assistance in addressing difficulties arising from changes made
after Closing, for the LINCC or CONVEC software.

(u) Saint-Gobain shall ensure that, prior to Closing, SGVI and SGCV shall enter
into license agreements for the CONVEC and LINCC software, such agreements to
include provision for the supply of source code for the software and to
terminate and supersede existing license agreements for the software and to be
in the forms set forth respectively in Exhibit H-1 and Exhibit I-2. Saint-Gobain
shall also ensure that, prior to the Closing, SGCV shall license to SGVI the
Glass CAD software, such license to be on the same basis on which SGVI, on or
prior to the date of this Agreement, has access to the Glass CAD software (i.e.
to executable code but not source code) and in the form set forth on Exhibit I-3
. Prior to Closing, Saint-Gobain and Owens Corning shall agree on the terms of a
maintenance support agreement of the CAD software, which shall include upgrades
to the CAD software to work with newer version(s) of the Microstation software,
on a fee-bearing basis for up to two years, at Owens Corning’s option. Such
assistance may be renewed, provided that the parties to the maintenance
agreement agree

 

38



--------------------------------------------------------------------------------

on the fee and the conditions of the maintenance for the following year; it
being understood that such assistance shall be granted to the licensee of the
CAD software only.

(v) Deloitte & Touche and Owens Corning shall mutually define and agree on a
scope of work, in consultation with Saint-Gobain, for Deloitte & Touche to
prepare and provide for an independent valuation of the SG Acquired Intellectual
Property for the purpose of Section 2.01. Saint-Gobain shall, and shall cause
its Affiliates and Representatives to, provide Deloite & Touche, Owens Corning
and its Representatives with such reasonable assistance and cooperation as Owens
Corning shall require (including access to the relevant facilities and offices,
information, books, records, documents and other papers of Saint-Gobain and
Saint-Gobain’s Business where located) during normal business hours without
unreasonably interfering with the operations of Saint-Gobain to assist in the
preparation of such valuation. To the extent possible, such valuation shall
utilize the analysis concluded by Deloitte & Touche on November 29, 2006 and if
the preliminary valuation is materially different from the November 29, 2006
valuation, Owens Corning shall provide Saint-Gobain an opportunity to furnish
further information and consult with Deloitte & Touche prior to the final
determination of the valuation. Owens Corning shall coordinate and supervise
Deloitte & Touche during the valuation process in consultation with Saint-Gobain
and Owens Corning shall be responsible for the cost of such valuation.

Section 5.11 Financial Statements. From the date of this Agreement until the
Closing Date, Saint-Gobain shall provide to Owens Corning, within 45 days of the
end of its fiscal quarters, the unaudited consolidating balance sheet of
Saint-Gobain’s Business as of the close of such fiscal quarter and the unaudited
consolidating income statement of Saint-Gobain’s Business for such fiscal
quarter. Except as set forth on Schedule 5.11, Saint-Gobain agrees that the
deliverables provided by Saint-Gobain under this Section 5.11 will be prepared
in all material respects in accordance with IFRS (as applicable) and will
present fairly, in all material respects, the assets, liabilities, financial
condition, the results of operations of Saint-Gobain’s Business at, and for the
applicable fiscal quarter then ended (as the case may be).

Section 5.12 Non-compete.

(a) Until the third (3rd) anniversary of the Closing Date, (the “Non-Compete
Period”, Saint-Gobain shall not, and shall cause its Affiliates not to, directly
or indirectly, for their own account or otherwise, in any country of the world:
(i) own, operate, manage or control; (ii) serve as an officer, director,
shareholder, partner, member, employee, agent, consultant, advisor or developer
or in any similar capacity; or (iii) have any financial interest in, in each of
(i), (ii) or (iii), any person, business or enterprise that competes directly or
indirectly with the Business; provided, however, that Saint-Gobain or its
Affiliates may (A) own and operate the business conducted by Saint-Gobain
Vetrotex America, Inc. as conducted from its Wichita Falls facility, (B) own an
interest of not more than five percent (5%) of any class of security of a Person
engaged in a competing business, which securities of such Person are traded on a
securities exchange and (C) operate the single texturised product machine at
Litomysl for supplies to Valeo.

(b) Section 5.12(a) shall not apply to any business owned as of the date hereof
by either Saint-Gobain or any of its Affiliates, that the Parties have agreed
shall not be an

 

39



--------------------------------------------------------------------------------

Acquired Asset (including, for the avoidance of doubt, the business conducted by
Saint-Gobain Vetrotrex America, Inc. at its Wichita Falls facility (including
the sales offices, warehouses and the glass mat operations), the SG Textile
Solutions Business and the single texturised product machine at Litomysl for
supplies to Valeo), provided, however, that except for the business conducted at
Saint-Gobain Vetrotex America, Inc.’s Wichita Falls facility (including the
sales offices, warehouses and the glass mat operations), any such business shall
not manufacture or sell any Business Products except pursuant to a written
supply, license, and/or tolling agreement with Owens Corning or its Affiliates.

(c) Section 5.12(a) shall not prohibit the acquisition, directly or indirectly,
by Saint-Gobain or any of its Affiliates, of any business assets or shares which
cause it to be in breach of Section 5.12(a) (the “Prohibited Asset”) as the
result of the consummation of any merger, acquisition or similar transaction for
so long as and provided that (i) the annual sales revenue generated by the
Prohibited Asset represents less than ten (10) percent of the total annual sales
revenue generated by such acquired business assets or shares, or (ii) the annual
sales revenue generated by the Prohibited Asset is less than USD20 million, in
each case calculated based on the relevant annual financial statements for the
most recent complete financial year.

(d) If Saint-Gobain or any of its Affiliates becomes the owner of any Prohibited
Asset at any time during a Non-Compete Period, Saint-Gobain shall transfer or
cause its Affiliate to transfer such Prohibited Asset to a third party for cash
consideration only and shall use its reasonable efforts to effect such transfer
within twelve (12) months after its acquisition (and if such Transfer does not
occur within such twelve (12) month period, Saint-Gobain shall continue to use
its reasonable efforts to effect such transfer as soon as practically possible),
which transfer will be subject, however, to a right of first offer in favor of
Owens Corning or an Affiliate thereof designated by Owens Corning, which right
of first offer shall be exercised in accordance with Section 5.12(e).

(e) Promptly but no later than twenty (20) Business Days following the
acquisition of the Prohibited Asset by Saint-Gobain or any of its Affiliates,
Saint-Gobain shall give written notice (a “ROFO Transferor’s Notice”) to
Owens Corning of its intention, or that of its applicable Affiliate, to sell the
Prohibited Asset, which notice shall (i) identify the Prohibited Asset,
(ii) indicate the expected purchase price of the Prohibited Asset and any other
material items and conditions of the proposed transfer and (iii) attach a copy
of any due diligence report prepared by the ROFO Transferor or its applicable
Affiliate and its legal and financial advisors (but only to the extent permitted
by such legal and financial advisors) for the purpose of the transaction
comprising the Prohibited Asset. The date on which such ROFO Transferor’s Notice
is actually received by Owens Corning is referred to hereinafter as the “ROFO
Notice Date.” Owens Corning shall have sixty (60) days following the ROFO Notice
Date to notify Saint-Gobain in writing whether Owens Corning wishes to buy such
Prohibited Asset on the same terms as set forth in the ROFO Transferor’s Notice
(the “ROFO Notice”). If Owens Corning either fails to give the ROFO Notice
within such sixty (60) day period or notifies Saint-Gobain that it does not wish
to purchase the Prohibited Asset, Owens Corning shall be deemed to have declined
to purchase such Prohibited Asset and Saint-Gobain or its applicable Affiliate
may thereafter transfer the Prohibited Asset to any third party at a price and
on terms and conditions which are not more favorable to the proposed transferee
than those set forth in the ROFO Transferor’s Notice; provided that if the
Prohibited Asset is not transferred for any reason

 

40



--------------------------------------------------------------------------------

before the end of a one hundred and eighty (180) day period following the expiry
of the above-mentioned sixty (60) day period (or, if applicable, within thirty
(30) days after receipt of all necessary approvals from any Governmental
Authority, provided a binding agreement (subject only to customary conditions,
including regulatory approvals) shall have been entered into between
Saint-Gobain or its applicable Affiliate and the relevant third party purchaser
before the end of the above-mentioned one hundred and eighty (180) day period),
then such Prohibited Asset may be transferred only by again complying with all
of the terms and procedures set forth in this Section 5.12(e). If Owens Corning
does provide a ROFO Notice to Saint-Gobain within such sixty (60) day period,
such ROFO Notice shall be deemed to create a binding agreement between
Saint-Gobain or its applicable Affiliate and Owens Corning (or the Affiliate
designated by Owens Corning in the ROFO Notice) to transfer, subject to the
receipt of the purchase price, all and not less than all of the Prohibited Asset
at the price and on the other terms and conditions set forth in the ROFO
Transferor’s Notice. Saint-Gobain or its applicable Affiliate shall be liable
for the transfer of full and unencumbered legal title to the Prohibited Asset.
The closing for the transfer to Owens Corning or its designated Affiliate shall
take place at a time and place reasonably acceptable to Saint-Gobain or its
applicable Affiliate and Owens Corning or its designated Affiliate; provided
that such closing shall occur on the later of (i) thirty (30) days after the
receipt of all necessary approvals from any Governmental Authority and (ii) one
hundred and eighty (180) days after receipt by Saint-Gobain of the ROFO Notice.
Each of Saint-Gobain or its applicable Affiliate, on the one hand, and
Owens-Corning or its designated Affiliate, on the other hand, shall pay its own
costs and expenses in connection with the transaction.

Section 5.13 Confidentiality. For a period commencing on the Closing Date and
ending on the ten year anniversary thereof, Saint-Gobain shall, and shall cause
its Affiliates to, treat and hold as confidential, any and all technical,
economic, financial, or marketing information or other proprietary or
confidential information concerning the Business. In the event Saint-Gobain or
any of its Affiliates is requested or required (by oral or written request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process or by applicable Law) to disclose any
such confidential or proprietary information, then Saint-Gobain shall notify
Owens Corning promptly of the request or requirement so that Owens Corning, at
its own expense, may seek an appropriate protective order or waive compliance
with this Section 5.13. If, in the absence of a protective order or receipt of a
waiver hereunder, Saint-Gobain is, on the advice of counsel, compelled to
disclose such confidential information, Saint-Gobain may so disclose the
confidential or proprietary information; provided that Saint-Gobain shall use
reasonable efforts to obtain reliable assurance that confidential treatment
shall be accorded to such confidential or proprietary information. The
provisions of this Section 5.13 shall not be deemed to prohibit the disclosure
by Saint-Gobain of confidential or proprietary information relating to the
operations or affairs of the Business to the extent reasonably required (i) to
prepare or complete any required Tax returns or financial statements, (ii) in
connection with audits or other proceedings by or on behalf of a Governmental
Authority, (iii) in connection with any insurance or benefits claims, (iv) to
the extent necessary to comply with any applicable Laws, (v) to provide services
to Owens Corning in accordance with the terms and conditions of any of the
Transaction Documents, (vi) in connection with asserting any rights or remedies
or performing any obligations under the Transaction Documents, or (vii) in
connection with any other similar administrative functions in the ordinary
course of business; provided that in each such case Saint-Gobain shall use
reasonable efforts to obtain

 

41



--------------------------------------------------------------------------------

reliable assurance that confidential treatment shall be accorded to such
confidential or proprietary information. Notwithstanding the foregoing, the
provisions of this Section 5.13 shall not apply to information that (x) is or
becomes publicly available other than as a result of a disclosure by
Saint-Gobain, (y) is or becomes available to Saint-Gobain on a non-confidential
basis from a source that, to the knowledge of Saint-Gobain, is not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation, or (z) is or has been independently developed by Saint-Gobain other
than through the use of information available to Saint-Gobain prior to the
Closing.

ARTICLE VI

FURTHER COVENANTS AND AGREEMENTS OF THE PARTIES

Section 6.01 Further Assurances. Subject to the terms and conditions of this
Agreement, each Party shall use reasonable commercial efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary or
reasonably desirable under Applicable Law, to consummate or implement the
Contemplated Transactions, including providing information reasonably requested
by other Persons necessary for such Persons to evaluate whether to consent to
the assignment of any Contracts, licenses or permits or related rights or
obligations. The Parties shall execute and deliver, and shall cause their
respective Affiliates, as appropriate or required as the case may be, to execute
and deliver, such other documents, certificates, agreements and other writings
and to take such other actions as may be necessary or desirable to consummate or
implement the Contemplated Transactions. Except as otherwise expressly set forth
in the Transaction Documents, nothing in this Section 6.01 or elsewhere in the
Transaction Documents shall require any Party or any of their respective
Affiliates to make any payments or issue any guarantee or other Financial
Support Arrangements in order to obtain any consents or approvals necessary or
desirable in connection with the consummation of the Contemplated Transactions.

Section 6.02 Certain Filings; Consents. The Parties shall cooperate with each
other (a) in determining whether any action by or in respect of, or filing with,
any Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained in respect of any Contracts, licenses or
permits in connection with the consummation of the Contemplated Transactions and
(b) subject to the terms and conditions of this Agreement, in taking any such
actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.

Section 6.03 Public Announcements. On the date of execution and delivery of this
Agreement, the Parties shall issue a joint press release in the form mutually
agreed by them, such agreement not to be unreasonable withheld. Prior to the
Closing, the Parties shall not (and shall not permit any Affiliate to) issue any
press release or make any public statement with respect to this Agreement or any
of the Contemplated Transactions, except as may be required by Applicable Law or
any listing agreement with any securities exchange on which its securities are
traded, in which case no Party shall issue any such press release or make any
such public statement without the prior written consent of the other Party (to
the extent reasonably practicable) and without complying with Applicable Law.
Notwithstanding the foregoing, no

 

42



--------------------------------------------------------------------------------

provision of this Agreement shall (a) relieve either Party from any of its
obligations under the Non-Disclosure Agreement or (b) terminate any of the
restrictions imposed upon the Parties by Section 5.03.

Section 6.04 Antitrust or Competition Law Matters.

(a) The Parties shall, as promptly as practicable and in any event no later than
September 12, 2007 file with any Governmental Authority, any filings, reports,
information and documentation required for the transactions contemplated hereby
pursuant to any Antitrust or Competition Law as set forth in Schedule 6.04(a) as
far as such filings are required despite the authorizations already received
from such Governmental Authorities for the Joint Venture. The Parties shall, as
promptly as practicable respond, to any request for information and documents or
compulsory process from any Governmental Authority. The Parties shall furnish to
each other’s counsel such necessary information and reasonable assistance as the
other may request in connection with its preparation of any filing or submission
that is necessary under any Antitrust or Competition Law or requested by any
Governmental Authority. The Parties shall share equally in all filing and other
similar fees payable in connection with such filings, including local counsel
fees, it being understood that such local counsel fees shall include the fees
allocated by Saint-Gobain for in-house legal support as previously agreed in
writing between the Parties.

(b) The Parties shall take all commercially reasonable steps to (i) obtain
promptly, and in any event no later than October 31, 2007, any clearance or
approval required under any Antitrust or Competition Law for the consummation of
this Agreement and the transactions contemplated hereby, and (ii) close or have
closed any investigation by any Governmental Authority relating to the
transactions contemplated in this Agreement. The Parties shall keep each other
apprised of the status of any communications with, and any inquiries or requests
for additional information from, any Governmental Authority and shall comply
promptly with any such inquiry or request. For the avoidance of doubt, and
notwithstanding any provision in this Agreement, it is understood that in order
to prevent a negative decision of and/or the institution of proceedings by a
competent Governmental Authority, Owens Corning shall be required to offer as a
remedy, or to agree with any competent Governmental Authority, to sell or
otherwise transfer or dispose of the Businesses and assets set forth on Schedule
6.04(b)(1). For the avoidance of doubt, and notwithstanding any provision in
this Agreement, it is understood that Owens Corning shall be required to take
all commercially reasonable steps to reach an agreement with any competent
Governmental Authority in Brazil permitting the Parties to consummate this
Agreement with effect in Brazil. For the avoidance of doubt, and notwithstanding
any provision in this Agreement, it is understood that in order to prevent a
negative decision of and/or the institution of proceedings by a competent
Governmental Authority, Saint-Gobain shall be required to offer as a remedy, or
to agree with any competent Governmental Authority, to retain, sell or otherwise
transfer or dispose of the Businesses and assets set forth on Schedule
6.04(b)(2). Except as provided in the immediately preceding sentence, in no
event shall Saint-Gobain be required to offer as a remedy, or to agree with any
competent Governmental Authority, to sell or otherwise transfer or dispose of
any assets or businesses of Saint-Gobain or its Affiliates. The Parties shall
consult with each other on whether to contest together, administratively or in
court, any ruling, order or other action of any Governmental Authority in
respect of the transactions contemplated by this Agreement. In the event that
one Party decides to contest such ruling, order or action on its own, the other
Party

 

43



--------------------------------------------------------------------------------

shall be obligated to provide the Party initiating the contest with all
reasonable assistance in the conduct of such contest.

(c) The Parties commit to instruct their respective counsel to cooperate with
each other and use commercially reasonable efforts to facilitate and expedite
the identification and resolution of any issues and, consequently, the
expiration of the applicable waiting period and the waiting periods, approvals
or clearances under any Antitrust or Competition Law or the conclusion of any
investigation by any Governmental Authority at the earliest practicable dates.
Said commercially reasonable efforts include, but are not limited to, exchanging
information and proving such other assistance reasonably necessary to obtain
approvals and clearances under any Antitrust or Competition Law. Furthermore,
each Party to this Agreement shall promptly notify the other Party of any oral
or written communication it receives from any Governmental Authority relating to
the matters that are the subject of this Agreement, permit the other Party to
review in advance any communications proposed to be made by such other Party to
any Governmental Authority and shall provide the other party with copies of all
correspondence, filings or other communications to and from any Governmental
Authority. Each Party to this Agreement shall not agree to participate in any
meeting with any Governmental Authority in respect to any such filings,
investigations or other inquiry unless it consults with the other Party in
advance and, to the extent permitted by such Governmental Authority, gives the
other Party the opportunity to attend and participate in such meetings. It is
nevertheless understood that Owens Corning and its counsel will take the lead on
all communications with any Governmental Authority.

Section 6.05 Agreements Regarding Tax Matters.

(a) Each Party shall (i) provide the other with such assistance as may be
reasonably requested in connection with the preparation of any Tax Return
relating to an SG Acquired Subsidiary or the SG Acquired Assets or any audit or
other examination by any Tax Authority or proceeding involving any Governmental
Authority relating to liability for Taxes, (ii) retain for a period of six years
following the end of the calendar year in which the Closing occurs, or if
longer, the period required by applicable Tax law, and upon reasonable request
provide to the other all records and other information that may be relevant to
any such Tax Return, audit or examination, proceeding or determination, and
(iii) provide the other with a copy of any final determination of any such audit
or examination, proceeding or determination that affects any amount required to
be shown on any Tax Return of an SG Acquired Subsidiary or with respect to the
SG Acquired Assets for any period. Without limiting the generality of the
foregoing, each Party shall retain, until the expiration of the applicable
statutes of limitation (including any extensions thereof), or if longer, the
period required by applicable Tax law, copies of all Tax Returns, supporting
work schedules and other records (including any other documents or information
required to be retained in accordance with applicable Tax law) relating to Tax
periods or portions thereof ending on or prior to the Closing Date that concern
the SG Acquired Assets, the SG Acquired Subsidiaries or the SG Assumed
Liabilities.

(b) The Parties agree that the transactions contemplated by this Agreement
constitute a disposition of a trade or business within the meaning of
Section 41(f)(3) of the Code. The Parties will provide to each other upon
request all information necessary to permit Owens Corning to apply the
provisions of Section 41(f)(3)(A) of the Code.

 

44



--------------------------------------------------------------------------------

(c) Owens Corning shall timely prepare all Tax Returns with respect to the
SG Acquired Subsidiaries for any Tax period beginning before and ending after
the Closing Date (a “Straddle Period”) and all Tax Returns for any Tax period
ending on or before the Closing Date (a “Pre-Closing Period”) that is to be
filed after the Closing Date and, with the prior written consent of Saint-Gobain
(which consent shall not be unreasonably withheld or delayed), shall file or
cause to be filed such Tax Returns. Saint-Gobain acknowledges and agrees that
Tax Returns prepared by Owens Corning pursuant to this Section 6.05(c) may
include, at the discretion of Owens Corning, United States federal (and
applicable state and local) Tax Returns of non-U.S. SG Acquired Subsidiaries for
Pre-Closing Periods reflecting the election of a tax year for United States
federal (and applicable state and local) Tax purposes that ends on the day prior
to the Closing Date; provided (i) such elections do not require any such SG
Acquired Subsidiaries to change their reporting period for any purposes other
than United States tax purposes (including financial accounting and non-US tax
purposes), (ii) Owens Corning has reasonably determined that such elections are
permitted under applicable law and (iii) such elections are not reasonably
expected to materially increase the United States tax liability of any of the
SG Acquired Subsidiaries or of Saint-Gobain or of any of their Affiliates.

(d) Owens Corning shall pay or cause to be paid all Taxes with respect to the
SG Acquired Assets and the SG Acquired Subsidiaries shown as due on the Tax
Returns filed for a Straddle Period or a Pre-Closing Period pursuant to
Section 6.05(c); provided, that Saint-Gobain shall be liable for and shall
reimburse Owens Corning for any such Taxes attributable to the portion of such
Straddle Period beginning before and ending as of the Closing Date or to a
Pre-Closing Period (including Taxes resulting from the transactions contemplated
by this Agreement and attributable to the SG Acquired Subsidiaries (except to
the extent that such Taxes were taking into account as a liability in
calculating the Adjusted Net Working Capital, the Adjusted Net Debt, or as
provided in Section 6.05(k))). Any Taxes arising from or with respect to the
SG Acquired Subsidiaries or the Business for a Straddle Period shall be
apportioned between the Parties by allocating real and personal property taxes
and any other ad valorem taxes between Parties based on the ratio of the number
of days in the Straddle Period occurring before the Closing Date to the number
of days in the Straddle Period occurring on or after the Closing Date and by
assuming, with respect to all other Taxes, that SG Acquired Subsidiary or
Business had a tax period that ended at the close of business on the day
immediately prior to the Closing Date and closed its books as of that time.
Owens Corning shall reimburse Saint-Gobain for any such Taxes paid by
Saint-Gobain for which Owens Corning is liable pursuant to this Section 6.05(d).

(e) Saint-Gobain shall be liable for, and shall hold harmless and indemnify
Owens Corning and its Subsidiaries (including the SG Acquired Subsidiaries)
against, Taxes (and related Damages) imposed on Owens Corning any of its
Subsidiaries or the SG Acquired Assets that are attributable to the portion of a
Straddle Period beginning before or on and ending as of the Closing Date or to a
Pre-Closing Period (excluding Taxes taken into account as a liability in
calculating Adjusted Net Working Capital and Adjusted Net Debt and taking into
account any resulting actual refund or reduction in liability for Taxes imposed
on Owens Corning or any of its Subsidiaries attributable to the portion of the
Straddle Period beginning before and ending as of the Closing Date or to a
Pre-Closing Period, and except as provided in Section 6.05(k) and excluding
Taxes (or increased amount of Taxes) which would not have arisen but for any
change of methods of tax accounting, elections or other calculation

 

45



--------------------------------------------------------------------------------

principles effected after the Closing Date and effective for Tax period or
portions thereof ending on or before the Closing Date (other than any such
changes that are required by law)). For the avoidance of doubt, Saint-Gobain’s
indemnification obligation under this Section 6.05(e) shall include any Taxes
imposed as a result of a later audit or examination or required by law and shall
not be subject to the Indemnity Caps or the Indemnity Threshold.

(f) The following procedures shall apply with respect to any written claim with
respect to Taxes made by any Governmental Authority or other Person that, if
pursued successfully, could serve as the basis for a claim for indemnification
of Owens Corning or the SG Acquired Subsidiaries under this Agreement (a “Tax
Claim”):

(i) If any Governmental Authority or other Person asserts a Tax Claim, if the
party hereto first receiving notice of such Tax Claim is Owens Corning or the
SG Acquired Subsidiaries, then Owens Corning shall within 10 days of receipt
provide written notice of such Tax Claim to the party hereunder that would be
required to indemnify Owens Corning hereunder in respect of such Tax (the “Tax
Indemnifying Party”), and if the party hereto first receiving notice of such Tax
Claim is the Tax Indemnifying Party, then such Tax Indemnifying Party shall
promptly provide written notice of such Tax Claim to Owens Corning. Such notice
in each case shall specify in reasonable detail the basis for such Tax Claim and
shall include a copy of any relevant correspondence received from the
Governmental Authority or other Person.

(ii) Owens Corning shall control the defense and prosecution of all Tax Claims.
The Tax Indemnifying Party shall cooperate in good faith with Owens Corning and
its authorized representatives in order to contest effectively such Tax Claim.
Owens Corning shall inform the Tax Indemnifying Party of all developments and
events relating to such Tax Claim (including providing to Tax Indemnifying Party
copies of all written materials relating to such Tax Claim), and Tax
Indemnifying Party or its authorized representatives shall be entitled, at the
expense of Tax Indemnifying Party, to attend and participate in, but not
control, all conferences, meetings and proceedings relating to such Tax Claim.
Owens Corning shall provide the Tax Indemnifying Party drafts of all written
submissions relating to such Tax Claims in advance for comment and review.

(iii) Owens Corning shall not enter into any compromise or settlement of such
Tax Claim that would result in any Tax detriment to the Tax Indemnifying Party
without the consent of such party, such consent not to be unreasonably withheld
or delayed; provided however that if in any case such consent is not granted,
Owens Corning may elect to enter into such compromise or settlement of such Tax
Claim notwithstanding, if it obtains advice from an expert on taxation for the
jurisdiction in question of national standing in the relevant jurisdiction to
the effect that the compromise or settlement is in the best interests of both
Owens Corning and the Tax Indemnifying Party.

(g) Owens Corning may at its own discretion make one or more elections under
Section 338(g) of the Code with respect to the direct or indirect acquisition of
any non-U.S. SG Acquired Subsidiaries.

 

46



--------------------------------------------------------------------------------

(h) Any refund of Income Taxes of any SG Acquired Subsidiary or the SG Acquired
Assets for any period or portion thereof ending on or before the Closing Date,
to the extent not included in the calculation of the Saint-Gobain Adjusted Net
Working Capital Amount and not reflecting a Tax for which Owens Corning is
indemnifying Saint-Gobain pursuant to Section 6.05(k), shall be for the account
of Saint-Gobain. Owens Corning shall, or shall cause its Affiliates to, forward
to Saint-Gobain any such refund within 10 days after such refund is received or
applied against other Income Tax liability. Except as otherwise required by
applicable law, the parties shall treat any payments under the preceding
sentence as an adjustment to the price paid for the relevant SG Acquired
Subsidiary or SG Acquired Asset. Owens Corning shall promptly notify
Saint-Gobain of any entitlement to any such refund or credit referred to above,
and shall, if Saint-Gobain so requests and at Saint-Gobain’s expense, cause the
relevant SG Acquired Subsidiary to file for and obtain any refund determined by
Saint-Gobain to be due to Saint-Gobain. Owens Corning shall permit Saint-Gobain
to control at Saint-Gobain’s expense the prosecution of any such refund claimed,
following procedures consistent with those provided for Tax Claims in
Section 6.05(f).

(i) Owens Corning and Saint-Gobain agree to report all transactions regarding
the SG Acquired Subsidiaries not in the ordinary course of business occurring on
the Closing Date after Owens Corning’s acquisition of the SG Acquired
Subsidiaries on Owens Corning’s or a Subsidiary’s federal income Tax return to
the extent permitted by United States Treasury regulation
Section 1.1502-76(b)(1)(ii)(B).

(j) The Parties agree, to the extent permitted by law, to treat all
indemnification payments made pursuant to this Agreement as adjustments to the
Purchase Price for United States federal income and other applicable Tax
purposes.

(k) Notwithstanding the proviso to Section 6.05 (d) or Section 6.05 (e),
Saint-Gobain and its Affiliates shall not be liable for, and Owens Corning shall
hold harmless and indemnify Saint-Gobain and its Affiliates on an after-Tax
basis against, any Taxes and related Damages imposed on Vetrotex France SA or
Vetrotex International SA that are attributable to the sale pursuant to
Section 2.01 of this Agreement of (i) SG R&C Intellectual Property by Vetrotex
France SA to a Purchasing Company and (ii) SG Acquired Subsidiaries by Vetrotex
France SA and Vetrotex International SA as Subsidiary Transferors. In addition,
Owens Corning shall hold harmless and indemnify Saint-Gobain and its Affiliates,
on an after-Tax basis, against any Incremental Taxes and related Damages;
provided, in order to avoid double recovery, that Owens Corning’s
indemnification obligation under this sentence shall exclude any Taxes and
related Damages indemnified by Owens Corning pursuant to the first sentence of
this Section 6.05 (k). For the avoidance of doubt, Owens Corning’s
indemnification obligations under this Section 6.05 (k) shall include any Taxes
or Incremental Taxes (and related Damages) arising as a result of a later audit
or examination or required by law and shall not be subject to (nor taken into
account for the calculation of) the Indemnity Caps or the Indemnity Threshold.

(l) Notwithstanding any other provision of this Agreement, if there shall be any
dispute, controversy or claim (a “Tax Dispute”) between the Parties arising out
of, relating to, or connected with this Section 6.05, the Parties shall use
their best efforts to resolve the matter on an amicable basis and in a manner
fair and equitable to the Parties. If one Party notifies another Party that a
Tax Dispute has arisen and the Parties are unable to resolve the Tax

 

47



--------------------------------------------------------------------------------

Dispute within thirty (30) days from such notice, then the matter shall be
referred to Deloitte & Touche for resolution. Thereafter, such Tax Dispute shall
be resolved by Deloitte & Touche following procedures consistent with those set
forth in Section 3.04(a).

Section 6.06 Administration of Accounts. All payments and reimbursements
received by Saint-Gobain or its respective Affiliates after the Closing Date
that would have been payable to an SG Acquired Subsidiary prior to the Closing
Date shall be promptly paid over to Owens Corning without right of set-off. All
payments and reimbursements that constitute SG Excluded Assets or relate to an
SG Excluded Liability received by Owens Corning or its respective Affiliates
after the Closing Date shall be promptly paid over to Saint-Gobain without right
of set-off.

Section 6.07 Undisclosed Contracts. Promptly after the date hereof, subject to
Applicable Law, Saint-Gobain shall, with respect to each of the Contracts of its
Business that contain confidentiality or non-disclosure provisions requiring the
specific approval of customers or other Persons for disclosure of the terms
thereof (the “Undisclosed Contracts”), use reasonable commercial efforts to
obtain the approval of customers or other Persons as necessary to enable
(i) Owens Corning and its Representatives to conduct a review of the Undisclosed
Contracts of Saint-Gobain’s Business to which Owens Corning shall have been
denied access prior to the date hereof, and (ii) Owens Corning to conduct the
Business from and after the Closing Date. Upon receiving the approvals of
customers or other Persons, as the case may be, as contemplated by the preceding
clause (i), Saint-Gobain shall permit Owens Corning’s Representatives to conduct
a review of such Undisclosed Contracts, subject to the terms and conditions of
the approvals, the provisions of the Confidentiality Agreement and the
provisions of Applicable Law.

Section 6.08 No Transfer or Assumption of Asbestos Liabilities. Owens Corning,
nor any SG Acquired Subsidiary or Existing JV, is (as result of this Agreement
or any of the transactions contemplated hereby) assuming or responsible for any
liabilities or obligations (under any legal theory or cause of action, including
without limitation, based on theories of fraudulent conveyance, successor
liability or piercing the corporate veil) arising out of, resulting from or
related to, any Asbestos Materials or Asbestos Laws, arising out of or relating
in any manner to, Saint-Gobain and/or any of its current or former divisions or
Affiliates (or any of their respective predecessors) or any of their respective
current or former operations, transactions, activities, conditions, occurrences,
acts or omissions.

Section 6.09 Affiliate Agreements. Except as expressly contemplated by the
Transaction Documents or in Schedule 6.09, Saint-Gobain shall cause all
agreements between an SG Acquired Subsidiary and any Affiliate thereof (other
than another SG Acquired Subsidiary) to be terminated prior to the Closing.

Section 6.10 [Intentionally Omitted.]

Section 6.11 Termination of Positions. Until the first anniversary of the
Closing Date, Owens Corning shall not (a) terminate the employment of the
persons set forth in Schedule 6.11 (other than for cause) or (b) adversely
change in any material respect the position, title, reporting responsibilities,
compensation, benefits and other terms and conditions of employment of the

 

48



--------------------------------------------------------------------------------

persons set forth on Schedule 6.11 offered to such persons on the Closing Date
without the prior written agreement of Saint-Gobain.

Section 6.12 Financial Statements Cooperation. Saint-Gobain shall, and shall
cause its Affiliates and Representatives to and shall direct its auditors to,
provide Owens Corning and its Representatives with such reasonable assistance
and cooperation as Owens Corning shall require (including access to the relevant
information, books, records, documents and other papers of Saint-Gobain and
Saint-Gobain’s Business where located ) during normal business hours without
unreasonably interfering with the operations of Saint-Gobain to assist in the
preparation of such financial statements concerning Saint-Gobain’s Business as
may be required to be included in any filing by Owens Corning under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended.

Section 6.13 Indebtedness and Cash Maintenance.

(a) Subject to Section 3.04, prior to, or simultaneously with, Closing,
Saint-Gobain shall cause all outstanding indebtedness for borrowed money
(including any prepayment, change of control or other similar penalties and
related costs and expenses) of all SG Acquired Subsidiaries (other than
indebtedness for borrowed money of one SG Acquired Subsidiary to another SG
Acquired Subsidiary) to be paid off such that all obligations related to such
indebtedness shall be fully discharged. Notwithstanding the foregoing,
Saint-Gobain shall not be obligated to discharge indebtedness for borrowed
money:

 

  (i) in respect of the SG Acquired Subsidiaries listed on Schedule 6.13(a) (the
“Specified Subsidiaries”), up to an aggregate of EUR15,000,000 of outstanding
indebtedness for borrowed money (“Developing Country Debt”) using applicable
exchange rates as of 5:00 p.m. Central European time on the Business day prior
to the Closing in accordance with the procedures used in calculating the
SG Reference Date Balance Sheet; and

 

  (ii) in respect of SG Acquired Subsidiaries which are not Specified
Subsidiaries, up to an aggregate amount equal to the net cash position (cash or
cash equivalents minus outstanding indebtedness for borrowed money as of the
Closing) of the Specified Subsidiaries (“Developed Country Debt”), subject to
the limitations on cash and cash equivalents set forth in Section 6.13(b).

(b) Subject to Section 3.04, prior to Closing, Saint-Gobain shall take, and
shall cause its Affiliates to take, all necessary action to ensure that
immediately prior to Closing, the Specified Subsidiaries shall not have cash in
excess EUR40,000,000 in the aggregate using applicable exchange rates as of
5:00 p.m. Central European time on the Business day prior to the Closing in
accordance with the procedures used in calculating the SG Reference Date Balance
Sheet. For purposes of this Agreement, any amount of cash held by the Specified
Subsidiaries in excess of EUR 40,000,000 in the aggregate, shall be referred to
herein as “Excess Cash”.

(c) Except as set forth in Schedule 6.13(c) and subject to Section 3.04,
Owens Corning shall cause all Developed Country Debt to be paid off on the
Closing Date.

 

49



--------------------------------------------------------------------------------

Except (i) as set forth in Schedule 6.13(c) and (ii) as the borrower may be
prohibited by Applicable Law and subject to Section 3.04, Owens Corning shall
cause to be paid off at Closing all Developing Country Debt (other than
Developing Country Debt that is owed to third parties not Affiliates of
Saint-Gobain except as provided herein); provided that Saint-Gobain shall have
first delivered to Owens Corning no later than September 15, 2007, a list of all
such Developing Country Debt setting forth the maximum amounts thereof for each
Specified Subsidiary to be paid off at Closing (the “Developing Country Debt
List”), failing which Owens Corning shall not be obligated to pay off such
Developing Country Debt at Closing. Owens Corning and Saint-Gobain shall
promptly following the date hereof together advise all third-party lenders of
Developing Country Debt who are not Affiliates of Saint-Gobain of the
transactions contemplated hereby, including the change of control of any of such
lender’s borrower. Should any such lender request that its Developing Country
Debt be repaid at or prior to the Closing, Saint-Gobain may at its option repay
such Developing Country Debt at or prior to the Closing. To the extent that the
existing terms of any such Developing Country Debt shall entitle the lender to
require the borrower to repay such loan upon a change of control event and such
lender so requires, Owens Corning shall cause such Developing Country Debt to be
paid off at Closing subject to Section 3.04. Any tax liability associated with
the payment of any indebtedness (including the payment of any accrued interest
thereon) pursuant to this Section 6.13(c) will be paid by the lender of such
indebtedness. Saint-Gobain shall provide Owens Corning no later than seven days
prior to the Closing Date a written statement of the amount of Developed Country
Debt and no later than fifteen days prior to the Closing Date a written
statement of Developing County Debt to be repaid at Closing by the relevant SG
Acquired Subsidiaries.

Section 6.14 Refractory Metal. From the date hereof until the Closing Date,
Saint-Gobain shall not, and shall cause its Affiliates not to, sell or remove
any Metal containing refractory materials used in SG’s Business or Metal
recovered from refractory materials used in SG’s Business.

ARTICLE VII

INTENTIONALLY OMITTED

ARTICLE VIII

EMPLOYEE AND EMPLOYEE BENEFIT MATTERS

Section 8.01 Employee and Employee Benefit Matters. The Parties agree as to
employee and employee benefit matters as set forth below:

(a) Employment of Business Employees. As of the Closing Date, Owens Corning
shall, or cause its Subsidiaries to, (i) continue to employ (where employment
continues automatically by operation of law) on the Closing Date, or (ii) offer
employment (where employment does not continue automatically by operation of
law) as of the Closing Date to, each Business Employee who is actively employed
immediately prior to the Closing Date (the employees described in clauses (i)
and (ii) who continue employment with Owens Corning or its Subsidiaries or
accept such offers of employment with Owens Corning or its Subsidiaries will be
referred to as the “Transferred Employees”). Owens Corning also shall, or shall
cause its

 

50



--------------------------------------------------------------------------------

Subsidiaries to, continue to employ (where employment continues automatically by
operation of law) or offer re-instatement or employment (where employment does
not continue automatically by operation of law), as the case may be, to each
Business Employee who is not actively employed immediately prior to the Closing
Date and who has a right of re-instatement (collectively, “Inactive Employees”),
in each case on return from any leave or other absence to the extent
Saint-Gobain or its Affiliates would have been required immediately prior to the
Closing Date to reinstate such Inactive Employee pursuant to Applicable Law or
any applicable Saint-Gobain policy (pursuant to the terms of such policy as in
effect as of the date hereof). A list of Inactive Employees as of July 10, 2007
is set forth on Schedule 8.01(a). Such list shall be updated by Saint-Gobain as
of the Closing Date. Any Inactive Employee who returns to active employment or
becomes actively employed by Owens Corning or its Subsidiaries upon conclusion
of his or her leave or absence as set forth in this Section 8.01(a) shall be
treated as a Transferred Employee upon his or her return to active employment
with Owens Corning or its Subsidiaries. Business Employees who do not become
actively employed by Owens Corning or its Subsidiaries shall not be considered
Transferred Employees under this Agreement, and Owens Corning and its
Subsidiaries shall have no obligations or liability with respect to such
employees except for any benefits payable under any Transferred DB Plans as
described in this Article VIII. For such employees, any and all
employment-related obligations and liabilities (except for any benefits payable
under any Transferred DB Plans as described in this Article VIII) shall remain
with Saint-Gobain or its Affiliates.

(b) Terms and Conditions of Employment. For all hourly and salaried Transferred
Employees who are not covered by a collective bargaining agreement that covers
the terms and conditions of employment and that will be assumed by Owens Corning
or its Subsidiaries as of the Closing Date, except where Applicable Law provides
otherwise, Owens Corning shall, or shall cause its Subsidiaries to, initially
offer wages (including participation in variable compensation plans), hours,
benefits and other terms and conditions of employment that are comparable in the
aggregate (except for equity compensation) to the wages, hours, benefits and
other terms and conditions of employment that were provided to such employees by
Saint-Gobain and/or its Affiliates immediately prior to the Closing Date;
provided, however, the base salary, work location, and any other applicable
benefits to be offered to Transferred Employees shall be such that the transfer
of employment to Owens Corning or any of its Subsidiaries should not result in
the entitlement to severance benefits under any plan of Saint-Gobain or its
Affiliates or Applicable Law. Subject to the requirement in the preceding
sentence regarding the avoidance of triggering severance payments, Owens Corning
shall have the sole discretion to determine the wages, employee benefits and
terms of employment to be provided to Transferred Employees; provided, however,
the intended employee benefits to be initially provided to the Transferred
Employees shall include those provided through: the Transferred DB Plans,
Transferred DC Plans, existing Owens Corning benefit plans, Risk Plans and new
stand-alone plans as set out in Schedule 8.01(b) (collectively, the “Benefit
Schedules”). Notwithstanding the foregoing, where the Benefit Schedules
specifically state that a “Special Treatment/Exception” shall apply, the terms
of such schedule shall control. In the event that Owens Corning offers to enter
into an individual arrangement with a Transferred Employee, then the Transferred
Employee may choose to enter into such arrangement in lieu of receiving the
compensation and benefits specified above.

 

51



--------------------------------------------------------------------------------

(c) Employees Representative Agreements. As of the Closing Date, Owens Corning
shall, or shall cause its Subsidiaries, consistent with Applicable Law, to
(i) continue to give effect to any collective bargaining agreement or similar
agreement (where the agreement continues automatically by operation of law) that
covers Transferred Employees to the extent required by Applicable Law and to the
same extent Saint-Gobain and its Affiliates were required to do so, or
(ii) except as otherwise determined by Owens Corning, initially assume all
rights, obligations and liabilities under any collective bargaining agreement or
similar agreement (where the agreement does not continue automatically by
operation of law) that covers Transferred Employees, and to recognize and
bargain in good faith with any union that has been certified or recognized as
the collective bargaining representative of Transferred Employees who are
employed by Owens Corning and/or its Subsidiaries. Saint-Gobain and its
Affiliates and Owens Corning and its Subsidiaries shall cooperate and take all
necessary steps and fulfill all of their respective obligations under Applicable
Law and the terms of any applicable agreement, including obtaining any prior
approvals or consents, or engaging in any prior discussions or consultations, on
a timely basis, as may be legally required in order to effectuate the foregoing.

(d) Credit for Service. Owens Corning shall, or shall cause its Subsidiaries to,
credit Transferred Employees for service earned prior to the Closing Date with
Saint-Gobain and its Affiliates, or any of its predecessor members of the
Saint-Gobain group of companies, (i) to the extent that service is relevant for
purposes of eligibility, vesting or the calculation of vacation, sick days,
severance, layoff and similar benefits under any retirement (other than benefit
accrual purposes with respect to Transferred DB Plans) or other employee benefit
plan, program or arrangement of Owens Corning or any of its Subsidiaries for the
benefit of the Transferred Employees on or after the Closing Date, and (ii) for
such additional purposes as may be required by Applicable Law; provided,
however, that (A) the service that is credited pursuant to this Section 8.01(d)
may not be greater than the service credited for the applicable purpose by
Saint-Gobain and its Affiliates immediately prior to Closing Date, and
(B) Transferred Employees shall not receive any such service credit (1) where it
would result in duplication of benefits, or (2) in excess of the amount
permitted under Applicable Law.

(e) Pre-existing Conditions; Coordination. Where applicable, Owens Corning
shall, or shall cause its Subsidiaries to, waive limitations on benefits
relating to any pre-existing conditions of the Transferred Employees and their
eligible dependents to the extent that such limitations were waived under the
applicable SG Benefit Plan. Where applicable, Owens Corning shall, and shall
cause its Subsidiaries to, recognize for purposes of annual deductible and
out-of-pocket limits under their health plans applicable to Transferred
Employees, deductible and out-of-pocket expenses paid by Transferred Employees
and their respective dependents under Saint-Gobain’s or any of its Affiliates’
health plans in the calendar year in which the Closing Date occurs to the extent
that Saint-Gobain provides Owens-Corning as of the Closing Date with detailed
information as to the amount of such deductible and out-of-pocket expenses paid
by the Transferred Employees.

Section 8.02 Allocation of Pre-Closing Employment Liability. Saint-Gobain or its
Affiliates shall, other than in relation to (i) Retirement Benefits and Risk
Benefits provided in Section 8.04 and Section 8.05 and (ii) any employment or
benefit litigation arising out of claims alleging discrimination, be responsible
for any and all employment-related obligations and

 

52



--------------------------------------------------------------------------------

liabilities (including but not limited to wages, bonuses, commissions, vacation,
leave, employee benefits, severance, and other compensation), for Transferred
Employees incurred prior to the Closing Date, or arising out of conduct by
Saint-Gobain or its Affiliates first occurring prior to the Closing Date, to the
extent it is related to the period up to the Closing Date, under any Applicable
Laws, regulations, collective bargaining agreements, or other agreements, or
imposed by any administrative, judicial, or governmental body.

Section 8.03 Allocation of Post-Closing Employment Liability. Owens Corning or
its Subsidiaries shall be responsible for any and all employment-related
obligations and liabilities for Transferred Employees not covered by
(i) Section 8.02 or (ii) the Retirement Benefits and Risk Benefits provided in
Section 8.04 and Section 8.05, provided, however, that Owens Corning shall not
be responsible for any strike or strike-related conduct by employees of the
Business prior to the Closing Date.

Section 8.04 Allocation of Retirement Benefit Liabilities.

(a) Liabilities for Transferred DB Plans.

(i) The Parties agree that the sponsorship, obligations, and liabilities in
respect of the Transferred DB Plans will be transferred to and assumed by
Owens Corning or any of its Subsidiaries with effect on and from the Closing
Date by operation of Applicable Law or by the transactions contemplated by this
Agreement.

(ii)

(A) For each pension benefit plan that was sponsored by Owens Corning or its
Affiliates immediately prior to Closing that is set forth in Schedule
8.04(a)(ii)(A) (the “OC DB Plans”), the Owens Corning Actuary and the
Saint-Gobain Actuary (together with the Owens Corning Actuary, the “Actuaries”)
shall determine within 60 days of the Closing Date the value of the projected
benefit obligation (based on census data as of the Closing) of such OC DB Plan
based on a FAS/IAS methodology and on the actuarial assumptions set forth on the
applicable Benefit Schedule using discount rates based on applicable local bond
yields at Closing in accordance with applicable FAS/IAS methodology, the market
value of the assets of each such OC DB Plan as of the Closing Date and using
applicable exchange rates as of the Closing Date in accordance with the
procedures used by Owens Corning in applying exchange rates in its financial
statements (excluding from such calculation any contributions made following the
date hereof by Owens Corning or its Affiliates in excess of the minimum funding
requirements under Applicable Law, except with respect to contributions made to
the funded OC DB Plan in Japan up to the amount of the OC Pre-Close Unfunded
Liabilities and Ongoing Service Cost with respect to such plan). For each
Transferred DB Plan that was sponsored by Saint-Gobain or its Affiliates
immediately prior to Closing (the “SG Transferred DB Plans”), the Actuaries
shall determine within 60 days of the Closing Date the value of the projected
benefit obligation (based on census data as of the Closing) of such SG
Transferred DB Plan based on a FAS/IAS methodology and on the actuarial
assumptions set forth on the applicable Benefit Schedule using discount rates
based on applicable local bond yields at Closing in accordance with applicable
FAS/IAS methodology, the market value of the assets of each such Transferred DB
Plan as of the Closing Date and using applicable exchange rates as of the
Closing Date in accordance with

 

53



--------------------------------------------------------------------------------

the procedures used in calculating the SG Reference Date Balance Sheet. The
excess of the value of the projected benefit obligation of an OC DB Plan over
the current assets of such OC DB Plan as of the Closing Date constitutes the “OC
Unfunded Liabilities” of such OC DB Plan. Within 60 days after the Closing Date,
the Actuaries shall determine the aggregate OC Unfunded Liabilities for all the
OC DB Plans (the “OC Pre-Close Unfunded Liabilities”). The excess of the value
of the projected benefit obligation of an SG Transferred DB Plan over the
current value of the assets of such SG Transferred DB Plan as of the Closing
Date constitutes the “SG Unfunded Liabilities” of such SG Transferred DB Plan.
Within 60 days after the Closing Date, the Actuaries shall determine the
aggregate SG Unfunded Liabilities for all the SG Transferred DB Plans (the “SG
Pre-Close Unfunded Liabilities”).

(B) The Parties shall instruct the Actuaries to use all reasonable efforts to
reach mutual agreement as to the determination that is to be made. Saint-Gobain
shall make available to the Owens Corning Actuary all information reasonably
required by the Owens Corning Actuary to verify the Saint-Gobain Actuary’s
calculations. Owens Corning shall make available to the Saint-Gobain Actuary all
information reasonably required by the Saint-Gobain Actuary to verify the
Owens Corning Actuary’s calculations. The fees and expenses of Saint-Gobain
Actuary shall be paid by Saint-Gobain and those of Owens Corning Actuary shall
be paid by Owens Corning. If the Actuaries are not able to reach mutual
agreement with respect to any calculation required to be made hereunder by the
Actuaries, then the determination of such calculation shall be referred for a
final decision to an independent actuary to be nominated jointly by Saint-Gobain
and Owens Corning. The Parties shall request that the actuary so appointed use
all reasonable efforts to make its determination within 10 business days. The
person so appointed shall act as an expert and not as an arbitrator, such
person’s decision shall be final and binding, and such person’s fees and
expenses shall be shared equally by Saint-Gobain and Owens Corning.

(iii)

(A) In the event that (I) the amount by which the SG Pre-Close Unfunded
Liabilities (as finalized in accordance with this Section 8.04) exceed
two-thirds of the OC Pre-Close Unfunded Liabilities (as finalized in accordance
with this Section 8.04) exceeds (II) the SG Unfunded Base Amount, Saint-Gobain
shall pay to Owens Corning, in USD, on the fifth Business Day after the
calculation of such amounts are finalized in accordance with this Section 8.04,
an amount equal to such excess amount, with interest from the Closing Date until
payment in full at a rate equal to LIBOR plus 30 basis points in immediately
available funds by wire transfer to a bank account designated in writing by
Owens Corning.

(B) In the event that (I) the amount by which the SG Pre-Close Unfunded
Liabilities (as finalized in accordance with this Section 8.04) exceed
two-thirds of the OC Pre-Close Unfunded Liabilities (as finalized in accordance
with this Section 8.04) is less than (II) the SG Unfunded Base Amount, Owens
Corning shall pay to Saint-Gobain, in USD, on the fifth Business Day after the
calculation of such amounts are finalized in accordance with this Section 8.04,
an amount equal to such difference, with interest from the Closing Date until
payment in full at a rate equal to LIBOR plus 30 basis points in immediately
available funds by wire transfer to a bank account designated in writing by
Saint-Gobain.

 

54



--------------------------------------------------------------------------------

(b) Liabilities for Transferred DC Plans. The Parties agree that the
sponsorship, obligations, and liabilities in respect of the Transferred DC Plans
will be transferred to and assumed by Owens Corning or any of its Subsidiaries
with effect on and from the Closing Date by operation of Applicable Law or by
the transactions contemplated by this Agreement.

(c) Consents for Transferred Plans. The Parties shall use their best reasonable
efforts to obtain as soon as practicable and any applicable consents,
consultations and approvals required by Applicable Law to transfer or caused to
be transferred to Owens Corning or any of its Affiliates the liabilities and
assets of the Transferred Plans, including but not limited to the consent,
consultation and approval of any applicable works council, Transferred Employee,
Governmental Authority, trustee, insurer, or other entity involved in the
management of such plan. Notwithstanding the foregoing, in the event that
Applicable Law expressly prohibits the transfer of plan assets for the benefit
of any Transferred Employee, even with appropriate consents, consultations, and
approvals like those described above, the parties agree that they shall in good
faith cooperate and work with each other to take such actions as are permissible
under such Applicable Law or practice to carry out to the fullest extent
possible the spirit and purposes of such provision.

(d) Liabilities for SG Benefit Plans Other than Transferred Plans. The Parties
agree that the sponsorship, obligations, and liabilities (including any
withdrawal liability/debt on employer in respect of the Retained DB Plan in the
UK, even if assessed after the Closing Date, but in respect of the period ending
on or prior to the Closing Date, and any liability of any member of the Owens
Corning group in respect of the Retained DB Plan in the UK as a result of a
contribution notice or a financial support direction issued by the pension
regulator under the Pension Act 2004) in respect of SG Benefit Plans other than
the Transferred DB Plans and Transferred DC Plans will be retained, reimbursed
or assumed solely by Saint-Gobain or any of its Affiliates. Saint-Gobain shall
take all appropriate and necessary actions to effectuate the foregoing.

Section 8.05 Allocation of Risk Benefit Liabilities. The Parties agree that with
respect to a Transferred Employee if a liability or cost attributable to a Risk
Plan or a workers compensation claim is attributable to a single event, a series
of events, or a prolonged event that occurs only prior to the Closing Date, then
Saint-Gobain or any of its Affiliates shall be responsible for that liability or
cost even if the claim is filed post-Closing. The Parties agree that if a
liability or cost attributable to a Risk Plan or a workers compensation claim is
attributable to a series of events or a prolonged event covering both the
pre-Closing and post-Closing period, Owens Corning and any of its Subsidiaries
shall be responsible for such liability or cost. Moreover, Owens Corning and any
of its Subsidiaries shall be responsible for the liabilities or costs in respect
of the Risk Plans and workers compensation claims attributable to a single event
that occurs on or after the Closing Date.

Section 8.06 Employees Consultation and Notification. Prior to the Closing Date,
Saint-Gobain and its Subsidiaries shall, and shall cause their respective
managers, agents and representatives to, comply with all requirements under
applicable labor and employment Laws of the applicable jurisdictions and any
collective bargaining agreements applicable to employees of Saint-Gobain’s
Business to inform, and/or consult with, the relevant unions and local works
councils of Saint-Gobain and its Subsidiaries and to satisfy other employees’ or
employee

 

55



--------------------------------------------------------------------------------

representatives’ consultation or notification requirements, in each case in
connection with the transaction contemplated hereby. Prior to the Closing Date,
Owens Corning and Saint-Gobain and their respective Subsidiaries shall
reasonably cooperate with each other with respect to the provision of
information required or desired to be provided in connection with such
information and consultation formalities, and the Parties shall provide each
other with a reasonable opportunity to review and comment on any proposed
information supplied. With respect to any notices, consultations, and payments
relating to events occurring prior to the Closing Date, the respective Parties
shall be responsible for and assume all liability for any and all notices,
consultations, payments, fines or assessments due to any Governmental Authority,
employees or otherwise, relating to the employment, discharge, or layoff of
employees of the respective Parties before the Closing Date. Likewise, with
respect to any notices, consultations, and payments related to events occurring
on or after the Closing Date, Owens Corning and its Subsidiaries shall be
responsible for and assume all liability for any and all notices, consultations,
payments, fines or assessments due to any Governmental Authority, employees or
otherwise, relating to the employment, discharge, or layoff of Transferred
Employees on or after the Closing Date.

Section 8.07 Cooperation and Assistance.

(a) Cooperation of the Parties. On and after the Closing Date, Saint-Gobain
shall, and shall cause their Affiliates to, cooperate with Owens Corning and its
Subsidiaries to provide, to the extent permitted by Applicable Laws, such
current information regarding the Transferred Employees, Inactive Employees and
former SG Employees on an ongoing basis as may be reasonably necessary to
facilitate determinations of eligibility for, and payments of benefits to, the
Transferred Employees under the employee benefit plans of Owens Corning and its
Subsidiaries.

(b) Consultation with Employee Representative Bodies. The Parties hereto shall,
and shall cause their respective Affiliates to, mutually cooperate in
undertaking all reasonably necessary or legally required provision of
information to, or consultations, discussions or negotiations with, employee
representative bodies (including any unions or works councils) which represent
employees affected by the transactions contemplated by this Agreement.

Section 8.08 Seconded Employees. Saint-Gobain shall, and shall cause its
Affiliates to, take all necessary steps to ensure that the secondment agreements
or arrangements in respect of any employees seconded to either or both of them
and assigned to the Business, can lawfully, and without violating such
secondment agreements or arrangements, be transferred or assigned to
Owens Corning or its Subsidiaries. In the event that the consent of a third
party shall be necessary for the transfer or assignment of any such secondment
agreement or arrangement to Owens Corning or its Subsidiaries, Saint-Gobain or
its Affiliates shall secure such consent or obtain a waiver of the requirement
for such consent. Saint-Gobain shall, and shall cause its respective Affiliates
to ensure that no secondment agreement or arrangement transferred to
Owens Corning or its Subsidiaries shall be terminated or cancelled by
Saint-Gobain or its Affiliates, unless otherwise expressly agreed to in writing
by Owens Corning or its Subsidiaries.

Section 8.09 Layoffs. From the date of this Agreement until the Closing Date,
Saint-Gobain shall not, and shall cause their respective Affiliates not to, take
any action affecting

 

56



--------------------------------------------------------------------------------

more than fifty employees engaged in the Business, respectively, that would
constitute a mass layoff, a mass termination, or a plant closing and which would
trigger notice requirements or liability under any Applicable Law concerning
reductions in force or any similar law, in any of the applicable jurisdictions.

Section 8.10 Key Employees.

(a) [Intentionally Omitted.]

(b) Prior to or on the Closing Date, Saint-Gobain shall, and shall cause its
Affiliates to, cause (or, where employee consent is required under Applicable
Law, use its best efforts to cause) each of its employees who are essential to
the effective operation of the Business to be transferred to or become employed
by Owens Corning or its Subsidiaries unless otherwise expressly agreed to in
writing by both Parties. Each essential SG employee shall be referred to as a
“Key SG Employee” and shall be listed in Schedule 8.10(b) under the subheading
“Key SG Employees”.

(c) Schedule 8.10(c) contains a list of those Key SG Employees, if any, for
which the Parties as of the date of this Agreement have expressly agreed will
not be transferred to Owens Corning or its Subsidiaries. Schedules 8.10(b) and
8.10(c) shall be updated as of the Closing Date, subject to the express written
agreement by the Parties.

Section 8.11 No Third-Party Beneficiaries. The provisions of this Article VIII
are solely for the purposes of the respective Parties to this Agreement and
nothing in this Agreement expressed or implied shall confer upon any current or
former Transferred Employee or SG Employee or upon any representative of any
such person, or upon any collective bargaining agent, any rights or remedies,
including any third party beneficiary rights or any right to employment or
continued employment for any specified period, of any nature or kind whatsoever
under or by reason of this Agreement.

ARTICLE IX

REAL PROPERTY AND RELATED MATTERS

Section 9.01 Certain Real Property and Related Matters. The Parties shall
cooperate with each other and use reasonable commercial efforts to obtain any
consents or approvals required in connection with the SG Leased Real Property
and to obtain from applicable landlords or other third parties the release of
Saint-Gobain and its Affiliates from all liabilities and obligations with
respect thereto.

ARTICLE X

CONDITIONS TO CLOSING

Section 10.01 Conditions to Obligations of Each Party. The obligations of each
Party to consummate the Closing are subject to the satisfaction (or waiver by
each Party) of the following conditions:

 

57



--------------------------------------------------------------------------------

(a) any applicable waiting period under any Antitrust or Competition Law
relating to the Contemplated Transactions in any jurisdiction in which the
Business of Owens Corning or Saint-Gobain has a manufacturing facility shall
have expired or been terminated and any necessary approvals under any Antitrust
or Competition Law shall have been obtained, and there shall not be in any such
jurisdiction (i) any pending action or proceeding in which a Governmental
Authority is seeking to enjoin the Contemplated Transactions or (ii) a final,
nonappealable order entered by a Governmental Authority that enjoins or
otherwise prohibits the Contemplated Transactions;

(b) no provision of any Applicable Law and no judgment, injunction, order or
decree issued by a court or other Governmental Authority of competent
jurisdiction shall prohibit the Closing; provided, however, that this condition
does not encompass any provision of, or any judgment, injunction, order or
decree issued pursuant to, any Antitrust or Competition Law (unless such
Antitrust or Competition Law is otherwise covered in paragraph (a) above);

(c) no action or proceeding shall be pending before any court or other
Governmental Authority that seeks to prohibit the Closing, or impose damages or
obtain other relief in connection with the Contemplated Transactions that (i) is
brought by any Governmental Authority having jurisdiction in respect thereof or
(ii) is brought by any Person (other than a Governmental Authority) if in the
case of this clause (ii) such action or proceeding reasonably could be expected
to prohibit the Closing or result in a Material Adverse Effect on either of the
Parties or the Business;

(d) all actions by or in respect of, or filings with, any Governmental Authority
required to permit the consummation of the Closing shall have been taken or
made; and

(e) the consents, approvals or permits contemplated by Schedule 10.01(e) shall
have been obtained.

Section 10.02 Conditions to Obligations of Owens Corning and the Purchasing
Companies. The individual obligations of Owens Corning and the Purchasing
Companies to consummate the Closing are subject to the satisfaction (or waiver
by Owens Corning) of the following further conditions:

(a) (i) Saint-Gobain shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it at or prior to
the Closing, (ii) the representations and warranties of Saint-Gobain contained
in this Agreement shall be true and correct at and as of the date of this
Agreement and as of the Closing Date, as if made at and as of each such date,
except that those representations and warranties that by their express terms are
made as of a specific date shall be required to be true and correct only as of
such date, in each case except for inaccuracies that could not reasonably be
expected to have a Material Adverse Effect on Saint-Gobain’s Business, and
(iii) Owens Corning shall have received a certificate signed by an officer of
Saint-Gobain to the foregoing effect;

(b) since the date of this Agreement, no event shall have occurred that has had
or reasonably could be expected to have a Material Adverse Effect on
Saint-Gobain’s Business;

 

58



--------------------------------------------------------------------------------

(c) Saint-Gobain shall have delivered evidence, to Owens Corning’s reasonable
satisfaction, (i) of the discharge of the indebtedness for borrowed money in
accordance with Section 6.13(a) and (ii) the release of the SG Acquired
Subsidiaries from all obligations in respect of such indebtedness;

(d) Saint-Gobain (or its applicable Affiliates) shall have executed and
delivered, on or before the Closing Date, each of the Transaction Documents and
the Metal Reconciliation Certificates that are required to be executed by
Saint-Gobain or its Subsidiaries; and

(e) Saint-Gobain shall have completed its the reorganizations described on
Exhibit C as contemplated by Section 2.03.

Section 10.03 Conditions to Obligations of Saint-Gobain. The individual
obligations of Saint-Gobain to consummate the Closing are subject to the
satisfaction (or waiver by Saint-Gobain) of the following further conditions:

(a) (i) Owens Corning shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it at or prior to
the Closing, (ii) the representations and warranties of Owens Corning contained
in this Agreement shall be true and correct at and as of the date of this
Agreement and as of the Closing Date, as if made at and as of each such date,
except that those representations and warranties that by their express terms are
made as of a specific date shall be required to be true and correct only as of
such date, and (iii) Saint-Gobain shall have received a certificate signed by an
officer of Owens Corning to the foregoing effect; and

(b) Owens Corning (or its applicable Affiliates) shall have executed and
delivered, on or before the Closing Date, each of the Transaction Documents that
are required to be executed by Owens Corning or its Subsidiaries.; and

(c) Owens Corning shall have provided Saint-Gobain with evidence, to
Saint-Gobain’s reasonable satisfaction of the discharge of Developed Country
Debt and Developing Country Debt owed to third parties other than Saint-Gobain
and its Affiliates in accordance with Section 6.13(c);

Section 10.04 Updated Disclosure Schedules. At any time prior to the Closing,
each Party shall be required to deliver to the other Party notice (a “Disclosure
Notice”) of any event or circumstance that (i) was required to be disclosed on
the Disclosure Schedules as of the date of this Agreement, but which such Party
failed to so disclose and/or (ii) occurs after the date of this Agreement but on
or before the Closing Date that would have been required to be disclosed on the
Disclosure Schedules on the date of this Agreement had such event or
circumstance existed on the date of this Agreement. Disclosure Notices shall be
delivered promptly following the date on which the Party obtains knowledge of
the existence of an applicable event or circumstance, must be clearly marked as
such and must be addressed to Owens Corning at the addresses listed in
Section 13.01. In the event any Party delivers a Disclosure Notice within three
days of any date scheduled for Closing, the other Party shall be entitled to
extend, by written notice to the updating Party, the scheduled date for Closing
to the third day after it receives the Disclosure

 

59



--------------------------------------------------------------------------------

Notice, or if such day is not a Business Day, to the next Business Day. Except
for those representations, warranties, covenants or other agreements that
provide for the ability of a Party to update its respective Disclosure Schedules
for specified purposes, a Disclosure Notice delivered by a Party shall be deemed
to have been delivered solely for informational purposes and shall not be deemed
to update the Disclosure Schedules or cure any breach of any representation,
warranty, covenant or other agreement for any purposes under this Agreement
(including for purposes of Sections 10.02 and 10.03 and Article XI) or to
prejudice any rights of the other Party under this Agreement, including the
right to claim that the representations and warranties of the updating Party,
when made on the date of this Agreement or as of the Closing Date, were untrue,
or that any condition to Closing was unfulfilled. Notwithstanding anything to
the contrary contained herein, and without any further action by the Parties,
the Disclosure Schedules shall be deemed to have been updated as of the Closing
Date to reflect changes in the identity of the parties referenced therein
resulting from the Reorganizations.

ARTICLE XI

SURVIVAL; INDEMNIFICATION

Section 11.01 Survival. None of the representations, warranties, covenants or
agreements of the Parties contained in this Agreement shall survive the Closing,
except that:

(a) solely for purposes of the indemnification provided in Sections 11.02(a)(1)
and 11.02(b)(1) and 11.02(c)(i):

(i) the representations and warranties in Sections 4.01(a) and (b) and Sections
4.02(a) and (b) shall survive the Closing indefinitely;

(ii) the representations and warranties in Section 4.02(q) shall survive the
Closing for a period ending upon the later of three years from the Closing Date
or 60 days following the date on which the applicable statute of limitations
expires;

(iii) the representations and warranties in Section 4.02(n) shall survive the
Closing for a period of seven years from the Closing Date; and

(iv) the representations and warranties in Sections 4.01 and 4.02 (other than
those Sections referenced in the preceding clauses (i), (ii) and (iii), which
shall survive solely to the extent provided by such clauses (i), (ii) and (iii))
shall survive the Closing for a period of two years from the Closing Date;

(b) those covenants and agreements set forth in this Agreement that, by their
terms, are to have effect after the Closing Date shall survive for the period
contemplated by the covenants and agreements, or if no period is so
contemplated, indefinitely; and

(c) the obligations of the Parties under Sections 11.02(b)(2) and 11.02(b)(4)
with respect to SG Environmental Matters and SG Indemnified Environmental
Matters shall survive the Closing for a period of seven years from the Closing
Date.

 

60



--------------------------------------------------------------------------------

The representations, warranties, covenants and agreements referenced in the
preceding clauses (a), (b) and (c) as surviving the Closing are referred to
herein as the “Surviving Representations or Covenants”. It is understood and
agreed that (x) after the Closing, the sole and exclusive remedy with respect to
any breach of any Surviving Representation or Covenant shall be a claim for
Damages (whether by contract, in tort or otherwise, and whether in law, in
equity or both) made pursuant to this Article XI; provided, that notwithstanding
the foregoing, nothing in this Article XI shall limit the right of any Party
(A) to pursue an action for or to seek remedies with respect to claims for fraud
or (B) to seek specific performance or other equitable relief; and (y) before
the Closing, the Parties shall be entitled to the termination and other remedies
set forth in Article XII and indemnification under this Article XI shall not
apply.

Section 11.02 Indemnification.

(a) Effective as of the Closing and subject to the limitations set forth in
Section 11.04(a), Owens Corning hereby indemnifies each of Saint-Gobain, its
Affiliates and its Representatives (together with their respective successors
and permitted assigns) (the “SG Indemnified Parties”) against, and agrees to
defend and hold them harmless from, any and all Damages incurred or suffered by
any of them arising out of, resulting from or related to any breach of any
Surviving Representation or Covenant made or to be performed by Owens Corning or
its Subsidiaries pursuant to this Agreement.

(b) Effective as of the Closing and subject to the limitations set forth in
Section 11.04(b), Saint-Gobain hereby indemnifies each of Owens Corning, its
Affiliates and its Representatives (together with their respective successors
and permitted assigns) (the “OC Indemnified Parties”) against, and agrees to
defend and hold them harmless from, any and all Damages incurred or suffered by
any of them arising out of, resulting from or related to (1) any breach of any
Surviving Representation or Covenant made or to be performed by Saint-Gobain or
its Affiliates pursuant to this Agreement, (2) any SG Excluded Liabilities
(including Saint-Gobain’s or any of its Subsidiaries’ failure to perform or in
due course pay or discharge any Saint-Gobain Excluded Liability), or (3) any
matters for which indemnification is provided by Saint-Gobain under Article VIII
(it being understood that the terms of such indemnification shall be governed by
and subject to the terms of Article VIII to the extent such terms differ from
the provisions of this Article XI), (4) any SG Indemnified Environmental
Matters, (5) any SG Indemnified Excluded Environmental Matters, or (6) any
breach of the covenant set forth in Section 5.10 (k) and (7) any willful act of
fraud, misfeasance or malfeasance taken prior to Closing by an employee or agent
of Saint-Gobain or any of its Subsidiaries.

Section 11.03 Procedures.

(a) If any Party or any of the Parties’ respective Affiliates or Representatives
shall seek indemnification pursuant to Section 11.02, the Person seeking
indemnification (the “Indemnified Party”) shall give written notice to the Party
from whom such indemnification is sought (the “Indemnifying Party”) promptly
(and in any event within 30 days) after the Indemnified Party (or, if the
Indemnified Party is a corporation, any officer or director of the Indemnified
Party) becomes aware of the facts giving rise to such claim for indemnification
(an “Indemnified Claim”) specifying in reasonable detail the factual basis of
the Indemnified Claim, stating the amount of the Damages, if known, the method
of computation thereof, containing a

 

61



--------------------------------------------------------------------------------

reference to the provision of this Agreement in respect of which such
Indemnified Claim arises and demanding indemnification therefor. The failure of
an Indemnified Party to provide notice in accordance with this Section 11.03, or
any delay in providing such notice, shall not constitute a waiver of that
Party’s claims to indemnification pursuant to Section 11.02, except to the
extent that (i) any such failure or delay in giving notice causes the amounts
paid or to be paid by the Indemnifying Party to be greater than they otherwise
would have been or otherwise results in prejudice to the Indemnifying Party or
(ii) such notice is not delivered to the Indemnifying Party prior to the
expiration of the applicable survival period set forth in Section 11.01. If the
Indemnified Claim arises from the assertion of any claim, or the commencement of
any suit, action, proceeding or Remedial Action brought by a Person that is not
a Party hereto (a “Third Party Claim”), any such notice to the Indemnifying
Party shall be accompanied by a copy of any papers theretofore served on or
delivered to the Indemnified Party in connection with such Third Party Claim.

(b) Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 11.03(a), the Indemnifying Party shall be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 11.03 by providing notice of such election to the Indemnified Party
within 30 days of its receipt of notice of such Third Party Claim; provided,
that any such assumption of the defense and control of a Third Party Claim shall
constitute an acknowledgement and acceptance by the Indemnifying Party of its
obligation to indemnify the Indemnified Party for all Damages arising out of
such Third Party Claim under this Article XI. If the Indemnifying Party elects
to assume the defense of a Third Party Claim, the Indemnifying Party will not be
liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof as long
as the Indemnifying Party is conducting its defense in accordance with this
Section 11.03(b); provided, that if in the written opinion of counsel to any
Indemnified Party a conflict of interest exists in respect of such claim, such
Indemnified Party will have the right to employ separate counsel reasonably
satisfactory to the Indemnifying Party to represent such Indemnified Party and
in that event the reasonable fees and expenses of such separate counsel will be
paid by the Indemnifying Party; provided that in the event there are multiple
Indemnified Parties, the Indemnifying Party shall only have an obligation to pay
the fees and expenses of one separate counsel for all Indemnified Parties. If
the Indemnifying Party does not assume the defense and control of a Third Party
Claim within such 30 day period, the Indemnified Party shall have the right to
defend such Third Party Claim in such manner as it may deem appropriate and the
Indemnifying Party shall be liable for all Damages arising out of such Third
Party Claim, to the extent that such Damages are subject to indemnification by
the Indemnifying Party hereunder, and shall promptly pay or reimburse the
Indemnified Party for all reasonable fees and expenses incurred in the defense
by the Indemnified Party of such Third Party Claim. Whether the Indemnifying
Party or the Indemnified Party is defending and controlling any such Third Party
Claim, it shall select counsel, contractors, experts and consultants of
recognized standing and competence, shall take all steps necessary in the
investigation, defense or settlement thereof, and shall at all times diligently
and promptly pursue the resolution thereof. The Party conducting the defense
thereof shall at all times act as if all Damages relating to the Third Party
Claim were for its own account and shall act in good faith and with reasonable
prudence to minimize Damages therefrom. Each of the Indemnified Party and the
Indemnifying Party shall, and shall cause each of its respective Affiliates and
Representatives to, reasonably cooperate with the other in connection with any
Third Party Claim at the request of the other and at the expense of the

 

62



--------------------------------------------------------------------------------

Indemnifying Party. In addition, the Party not conducting the defense shall have
the right to participate in the defense of such Third Party Claim at its own
expense.

(c) The Indemnifying Party shall be authorized to consent to a settlement of, or
the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims if (i) the Indemnifying Party shall pay or
cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness thereof, (ii) such settlement shall not
encumber any of the assets of the Indemnified Party or contain any restriction
or condition that would apply to such Indemnified Party or to the conduct of
that Party’s business, (iii) such settlement contains as a condition thereto a
complete and unconditional release of the Indemnified Party, and (iv) such
settlement does not contain any admission of wrongdoing by the Indemnified
Party. Except for the foregoing, no settlement or entry of judgment in respect
of any Third Party Claim shall be consented to by any Indemnifying Party without
the express written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed. Whether or not the Indemnifying Party assumes
the defense of a Third Party Claim, the Indemnified Party will not consent to a
settlement of, or the entry of any judgment arising from, a Third Party Claim
without the express written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.

(d) If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims or benefits of the Indemnified Party with respect to such claim. Such
Indemnified Party will cooperate with the Indemnifying Party in a reasonable
manner, at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right or claim.

Section 11.04 Limitations. Notwithstanding anything to the contrary in this
Agreement or in any of the Transaction Documents (with the exception of the
obligations of Owens Corning set forth in Section 6.05(k) which shall not be
subject in any respect to the provisions set forth in this Section 11.04):

(a) Owens Corning shall have no liability to the SG Indemnified Parties in
respect of indemnification claims pursuant to breaches of representations or
warranties (as distinguished from breaches of covenants and agreements) under
Section 11.02(a)(1) unless and until:

(i) such Damages are Recoverable Damages; and

(ii) such Recoverable Damages in the aggregate exceed USD 5,000,000 (the
“Indemnity Threshold”); provided, that if the Indemnity Threshold is reached,
the entire amount of all such Damages shall be subject to indemnification under
this Section 11.04(a) up to a total of USD600,000,000 (the “OC Indemnity Cap”).

(b) Owens Corning shall have no obligation to an SG Indemnified Party pursuant
to Section 11.04(a) until such matters are the subject of a written notice given
by the

 

63



--------------------------------------------------------------------------------

Indemnified Party pursuant to Section 11.03(a) within the period following the
Closing Date specified for each respective matter in Section 11.01.

(c) Saint-Gobain shall have no liability to the OC Indemnified Parties in
respect of indemnification claims pursuant to (i) breaches of representations or
warranties (as distinguished from breaches of covenants and agreements) under
Section 11.02(b)(1), (ii) Section 11.02(b)(2) solely with respect to SG
Environmental Matters or (iii) Section 11.02(b)(4); in each case unless and
until:

(i) such Damages are Recoverable Damages; and

(ii) such Recoverable Damages exceeds the Indemnity Threshold; provided, that if
the Indemnity Threshold is reached, the entire amount of all such Damages shall
be subject to indemnification under this Section 11.04(c) up to a total of
USD400,000,000 (the “SG Indemnity Cap”, together with OC Indemnity Cap,
“Indemnity Caps”).

(d) Saint-Gobain shall have no obligation to an OC Indemnified Party pursuant to
Section 11.04(c) until such matters are the subject of a written notice given by
the Indemnified Party pursuant to Section 11.03(a) within the period following
the Closing Date specified for each respective matter in Section 11.01.

(e) Saint-Gobain shall have no liability to the OC Indemnified Parties in
respect of an indemnification claim for Damages pursuant to (i) Section
11.02(b)(1) as a result of a breach of a representation under Section 4.02(n),
(ii) Section 11.02(b)(2) in respect of an SG Environmental Matter or an SG
Excluded Environmental Matter, (iii) Section 11.02(b)(4), or (iv) Section
11.02(b)(5) (an “OC Environmental Claim”), unless such OC Environmental Claim
arises out of or relates to: (i) a specific requirement of Environmental Law to
take some compliance, investigative or remedial action including monetary
payments; or (ii) a specific and formal requirement of a Governmental Authority
under Environmental Law to take some compliance, investigative or remedial
action, including monetary payments; (iii) a violation of Environmental Law
(A) in which there is an imminent danger or harm to the Environment or any
Person, including employees or (B) which would require a compliance,
investigative or remedial action, including monetary payments consistent with
the practices of a reasonable and prudent operator or (iv) a Third Party Claim
other than a claim by a Governmental Authority.

(f) With respect to any OC Environmental Claim arising out of or relating to the
presence or Release of Hazardous Materials on or prior to the Closing Date,
Saint-Gobain shall have no liability to the OC Indemnified Parties to the extent
that the Damages arise primarily out of (A) a change in use of the relevant
facility after the Closing Date from an industrial use to a commercial or
residential use; or (B) voluntary soil or groundwater sampling undertaken after
the Closing Date at any relevant facility that is (1) not specifically required
by Environmental Laws, Environmental Permits or a Governmental Authority;
(2) not undertaken in connection with maintenance, construction, renovation or
expansion activities at the relevant facility except for such sampling that
would not be undertaken by a reasonable and prudent operator; (3) not undertaken
in connection with (X) the proposed sale, closure, decommissioning of the
relevant SG Owned Real Property or (Y) a financing.

 

64



--------------------------------------------------------------------------------

(g) Saint-Gobain shall have no liability to the OC Indemnified Parties to the
extent that the Damages in respect of which the OC Environmental Claim is made,
relate to, result from or are increased by the closure or decommissioning of the
whole or a substantial part of any site after the fourth anniversary of the
Closing Date.

(h) Solely for the purpose of determining the amount of Damages incurred with
respect to a breach of any representation or warranty, each representation and
warranty shall be read without reference to materiality or Material Adverse
Effect.

(i) Notwithstanding anything to the contrary contained herein, although a Party
may be entitled to make a claim for indemnification pursuant to more than one
provision of this Article XI, no Party shall be entitled to recover
indemnification for the same claim under more than one provision of this Article
XI.

(j) The amount to which the Indemnified Party might otherwise be entitled under
Section 11.02 shall be reduced by the amount of any reserves made in the SG
Financial Statements (or in Schedule 4.02(i)(vi)) that are readily identifiable
and exclusively related to the event or events giving rise to the Indemnified
Claim.

ARTICLE XII

TERMINATION

Section 12.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written agreement of the Parties;

(b) by either Party if the Closing shall not have been consummated by May 31,
2008; provided, however, that neither Party may terminate this Agreement
pursuant to this clause (b) if the Closing shall not have been consummated by
such date by reason of the failure of such Party to perform, or to cause its
Affiliates to perform, in all material respects any of its or their respective
covenants or agreements contained in this Agreement;

(c) by either Party if there shall be any Applicable Law that makes consummation
of the Contemplated Transactions illegal or otherwise prohibited, if
consummation of the Contemplated Transactions would violate any nonappealable
final order, decree or judgment of any Governmental Authority having competent
jurisdiction over such Party or if a Governmental Authority has filed suit to
enjoin or otherwise prohibit the Contemplated Transactions; and

(d) by either Party in the event of a breach by the other Party of any
representation, warranty, covenant or agreement under this Agreement, where the
effect of such breach would be to cause the conditions to the obligation to
consummate the Closing of the terminating Party not to be capable of being
satisfied, and such breach is not cured by the breaching Party within 30 days of
receiving written notice from the terminating Party of the breach or alleged
breach, which written notice shall state that unless such breach is cured in
accordance with this Section 12.01(d) the terminating Party intends to terminate
this Agreement

 

65



--------------------------------------------------------------------------------

(it being understood that such 30 day cure period shall not under any
circumstances extend the date set forth in Section 12.01(b));

Either Party desiring to terminate this Agreement pursuant to this Section 12.01
shall give written notice of such termination to the other Party.

Section 12.02 Effect of Termination. If this Agreement is terminated as
permitted by Section 12.01:

(a) this Agreement shall forthwith become void and of no further force or
effect, except for the following provisions, which shall remain in full force
and effect: (i) the representations and warranties set forth in Sections 4.01(f)
and 4.02(m) (relating to finders’ fees), (ii) Section 5.03 (relating to
confidentiality), (iii) Section 6.03 (relating to publicity), (iv) this
Section 12.02, (v) Section 13.03 (relating to expenses and certain Taxes),
(vi) Section 13.07 (Entire Agreement), (vii) Section 13.08 (Governing Law),
(viii) Section 13.14(a) (Dispute Resolution), (ix) Section 13.15 (Consequential
Damages) and (x) Section 13.16 (Performance); and

(b) such termination shall be without liability of any Party (or any Affiliate,
stockholder, consultant or Representative of such Party) to the other Party to
this Agreement; provided, however, that if the Contemplated Transactions fail to
close as a result of a breach of any representation, warranty, covenant or
agreement under this Agreement by any Party, such Party shall be fully liable
for any and all damages or losses incurred or suffered by the other Party as a
result of all such breaches if the other Party is ready, willing and able to
otherwise satisfy its obligations under this Agreement.

Section 12.03 Non-Exclusive Remedies. Notwithstanding any provision in this
Article XII or elsewhere in this Agreement to the contrary, the rights and
remedies provided in Section 12.02 shall be in addition to, and not exclusive
of, any rights or remedies to which the Parties may be entitled under Applicable
Law as a result of a termination of this Agreement.

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,

if to Owens Corning or any Purchasing Company:

Owens Corning

One Owens Corning Parkway

Toledo, Ohio 43659

Attention: Law Department

Telecopy: +1 419-248-1723

with copies (which shall not constitute notice) to:

 

66



--------------------------------------------------------------------------------

Owens Corning

One Owens Corning Parkway

Toledo, Ohio 43659

Attention: General Counsel

Telecopy: +1 419-248-1723

if to Saint-Gobain:

Saint-Gobain

Les Miroirs

18 Avenue D’Alsace

92096 La Défense Cedex

France

Attention: Bernard Field

Telecopy: + 33 1 47 62 31 69

with copies (which shall not constitute notice) to:

Saint-Gobain

Les Miroirs

18 avenue d’Alsace

92096 La Défense Cedex

France

Attention:    Marie-Armelle Chupin

Telecopy:    + 33 1 47 62 36 83

or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify in writing for the purpose by notice to the other
Parties. Each such notice, request or other communication shall be effective
(i) if given by telecopy, when such telecopy is transmitted to the telecopy
number specified in this Section 13.01 and evidence of receipt is received or
(ii) if given by any other means, upon delivery or refusal of delivery at the
address specified in this Section 13.01.

Section 13.02 Amendments; Waivers.

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Parties, or in the case of a waiver, by the Party against whom the waiver is
to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 13.03 Expenses; Taxes. Except as otherwise provided in this Agreement,
all costs and expenses incurred in connection with the preparation, negotiation
and performance of

 

67



--------------------------------------------------------------------------------

this Agreement and the Contemplated Transactions shall be paid by the Party
incurring such cost or expense. Saint-Gobain shall be liable for, and shall
indemnify and hold Owens Corning and its Subsidiaries harmless against all
transfer, stamp, registration, sales, use, value added and similar Taxes (and
related Damages) resulting from or relating to the reorganizations described in
Exhibit C. Owens Corning shall be liable for, and shall indemnify and hold
Saint-Gobain harmless against all such transfer, stamp, registration, sales,
use, value added and similar Taxes (and related Damages) resulting from or
relating to the sale of SG Acquired Subsidiaries or assets contemplated by this
Agreement (other than the reorganizations described in Exhibit C).

Section 13.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other Parties; provided, that any Party may assign its
rights under this Agreement without the other Party’s prior written consent upon
written notice to the other Parties (i) to any of its direct or indirect wholly
owned Subsidiaries (provided, that if any such Subsidiary assignee, delegatee or
transferee shall at any time cease to be a direct or indirect wholly owned
domestic Subsidiary of the assignor, delegator or transferor, as the case may
be, the exception set forth in this clause (i) shall no longer apply and such
assignment, delegation or transfer shall be void unless otherwise permitted
under this Section 13.04) or (ii) in connection with the transfer or sale of all
or substantially all of its assets or business or its merger or consolidation
with another Person; provided, further, that any Purchasing Company may assign
its rights and obligations under this Agreement without the consent of the other
Parties to any of Owens Corning’s direct or indirect wholly owned Subsidiaries
(provided, that (i) if any such Subsidiary assignee, delegatee or transferee
shall at any time cease to be a direct or indirect wholly owned Subsidiary of
Owens Corning, the exception set forth in this proviso shall no longer apply and
such assignment, delegation or transfer shall be void unless otherwise permitted
under this Section 13.04) and (ii) such assignment shall not have any adverse
Tax consequences to Saint-Gobain or any of its Affiliates. Notwithstanding the
foregoing, no assignment, delegation or other transfer of rights under this
Agreement shall relieve the assignor of any liability or obligation hereunder.
Any attempted assignment, delegation or transfer in violation of this
Section 13.04 shall be void.

Section 13.05 Disclosure. Certain information set forth in the Disclosure
Schedules has been included and disclosed solely for informational purposes and
may not be required to be disclosed pursuant to the terms and conditions of this
Agreement. The disclosure of any such information shall not be deemed to
constitute an acknowledgement or agreement that the information is required to
be disclosed in connection with the representations and warranties made in this
Agreement or that the information is material, nor shall any information so
included and disclosed be deemed to establish a standard of materiality or
otherwise be used to determine whether any other information is material.

Section 13.06 Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and singular shall include the plural. References in this
Agreement to a party or other Person include their respective successors and
permitted assigns. The words “include,” “includes” and “including” when used in
this Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears. Unless the context otherwise requires,

 

68



--------------------------------------------------------------------------------

references in this Agreement to Articles, Sections, Exhibits and Schedules shall
be deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. Unless the context otherwise requires, the words “hereof,”
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section, Exhibit, Schedule or provision of this Agreement. With regard to each
and every term and condition of this Agreement, the Parties understand and agree
that the same have or has been mutually negotiated, prepared and drafted, and
that if at any time the Parties desire or are required to interpret or construe
any such term or condition or any agreement or instrument subject thereto, no
consideration shall be given to the issue of which Party actually prepared,
drafted or requested any term or condition of this Agreement.

Section 13.07 Entire Agreement.

(a) This Agreement and the other Transaction Documents (including, to the extent
contemplated herein, the Non-Disclosure Agreement) constitute the entire
agreement among the Parties with respect to the subject matter of such documents
and supersede all prior agreements, understandings and negotiations, both
written and oral, among the Parties with respect to the subject matter thereof.

(b) THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY HERETO OTHER THAN THOSE EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE DISCLAIMER SET
FORTH IN THE PRECEDING SENTENCE, (I) NO PARTY NOR ANY OF ITS AFFILIATES HAS MADE
OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR WARRANTIES, IN ANY
PRESENTATION OR WRITTEN INFORMATION RELATING TO ITS BUSINESS GIVEN OR TO BE
GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, OR IN ANY FILING MADE OR
TO BE MADE BY OR ON BEHALF OF SUCH PARTY OR ANY OF ITS AFFILIATES WITH ANY
GOVERNMENTAL AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH PRESENTATION OR
WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN ANY SUCH OTHER
INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR OTHERWISE,
AND (II) EACH OF THE PARTIES, ON ITS OWN BEHALF AND ON BEHALF OF ITS RESPECTIVE
AFFILIATES, EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES OF MERCHANTABILITY. EACH PARTY
ACKNOWLEDGES THAT THE OTHER PARTY HAS INFORMED IT THAT NO PERSON HAS BEEN
AUTHORIZED BY SUCH PARTY OR ANY OF ITS AFFILIATES TO MAKE ANY REPRESENTATION OR
WARRANTY IN RESPECT OF ITS BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS, UNLESS IN WRITING AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE
OTHER TRANSACTION DOCUMENTS TO WHICH SUCH PARTY IS A PARTY.

 

69



--------------------------------------------------------------------------------

(c) Except as expressly provided herein this Agreement is not intended to and
does not confer upon any Person other than the Parties (and their successors and
permitted assigns) any rights or remedies hereunder.

Section 13.08 Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York (without regard to the
choice of law provisions thereof).

Section 13.09 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each Party shall have received a
counterpart hereof signed by the other Parties. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile will be effective
as delivery of a manually executed counterpart of this Agreement.

Section 13.10 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. To the
extent any provision of this Agreement is determined to be prohibited or
unenforceable in any jurisdiction, the Parties agree to use reasonable efforts,
and agree to cause their Subsidiaries to use reasonable efforts, to substitute
one or more valid, legal and enforceable provisions that, insofar as
practicable, implement the purposes and intent of the prohibited or
unenforceable provision.

Section 13.11 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 13.12 Bulk Sales. Owens Corning hereby waives compliance by Saint-Gobain
and its Affiliates, in connection with the Contemplated Transactions, with the
provisions of Article 6 of the Uniform Commercial Code as adopted in any state
or jurisdiction where any of the SG Acquired Assets are located, and any other
applicable bulk sales laws with respect to or requiring notice to Saint-Gobain’s
(or any of its respective Subsidiaries) creditors, as the same may be in effect
on the Closing Date. Saint-Gobain shall indemnify and hold Owens Corning
harmless against any and all liabilities (other than in respect of SG Assumed
Liabilities) that may be asserted by third parties against Owens Corning as a
result of noncompliance with any such bulk sales law.

Section 13.13 Disclaimer of Agency. This Agreement shall not constitute any
Party as a legal representative or agent of any other Party, nor shall a Party
have the right or authority to assume, create or incur any liability or any
obligation of any kind, expressed or implied, against or in the name or on
behalf of any other Party, unless otherwise expressly permitted pursuant to an
agreement in writing between or among any of the Parties.

Section 13.14 Dispute Resolution

(a) If there shall be any dispute, controversy or claim (“Dispute”) between the
Parties arising out of, relating to, or connected with this Agreement, the
breach, termination or

 

70



--------------------------------------------------------------------------------

invalidity hereof, or the provisions contained herein or omitted herefrom, the
Parties shall use their best efforts to resolve the matter on an amicable basis
and in a manner fair and equitable to the Parties. If one Party notifies another
Party that a Dispute has arisen and the Parties are unable to resolve the
Dispute within thirty (30) days from such notice, then the matter shall be
referred to the chief executive officers of the Parties (as applicable), who
shall act by mutual agreement on all such matters. No recourse to arbitration
under this Agreement shall take place unless and until the chief executive
officers of the Parties (as applicable) have been unable to resolve the Dispute
within thirty (30) days after the expiration of the thirty (30) day period
referred to above.

(b) The Parties irrevocably agree that any Disputes that are not resolved in
accordance with paragraph (a) within the two abovementioned thirty (30) day
periods shall be finally settled by arbitration in Brussels, by three
arbitrators appointed and proceeding in accordance with the Rules of Arbitration
(the “ICC Rules”) of the International Chamber of Commerce (the “ICC”) as the
exclusive means of resolving such Disputes. For purposes of appointing such
arbitrators, each Party to the Dispute shall appoint one arbitrator and either
the third arbitrator shall be selected by the two Party-appointed arbitrators
or, failing agreement within thirty (30) days after the Party-appointed
arbitrators have been confirmed, by the ICC in accordance with the ICC Rules.
All submissions and awards in relation to arbitration under this Agreement shall
be made in English and all arbitration proceedings and all pleadings shall be in
English. For purposes of this Section 13.14(b), the term “Party to a Dispute”
may include groups of aligned Parties.

(c) Except as may be required by applicable law, stock exchange rules,
Governmental Authorities, or in connection with the ordinary course operation of
the Business, the Parties agree to maintain confidentiality as to all aspects of
the arbitration, including its existence and results, except that nothing herein
shall prevent any Party from disclosing information regarding the arbitration
for purposes of enforcing the judgment of the arbitral tribunal or the expert
arbitrator or in any court proceedings involving the Parties. The Parties
further agree to obtain the arbitral tribunal’s agreement to preserve the
confidentiality of the arbitration.

Section 13.15 Consequential Damages. Notwithstanding any other provision of this
Agreement or any other Transaction Document to the contrary, no Party shall be
liable to any other Party (or its Affiliates) for special, indirect, punitive or
consequential damages, including lost profits and opportunity costs (except in
each case to the extent assessed in connection with claims by other Persons),
resulting from or arising out of a breach of this Agreement or any other
Transaction Document (except where such breach is a result of fraud or gross
negligence of such Party).

Section 13.16 Performance. Each Party will cause to be performed and hereby
guarantees the performance of all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.

Section 13.17 Currency. Except as otherwise specifically stated herein, all
monetary calculations hereunder shall be made in USD (utilizing the Conversion
Rate to the extent necessary and applicable).

 

71



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Parties in
two (2) originals, on the date first above written.

 

Owens Corning By:  

/s/ Michael H. Thaman

 

Name:  

Michael H. Thaman

 

Title:  

Chairman and Chief Financial Officer

 

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

Owens Corning Fiberglas Technology II, LLC By:  

/s/ Michael H. Thaman

 

Name:  

Michael H. Thaman

 

Title:  

Attorney-in-fact

 

 

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

OCV Reinforcements Holdings Spain Srl By:  

/s/ Michael H. Thaman

Name:  

Michael H. Thaman

Title:  

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

Owens Corning Fiberglas AS Limitada By:  

/s/ Michael H. Thaman

Name:  

Michael H. Thaman

Title:  

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

Owens Corning México, S. de R.L. de C.V. By:  

/s/ Michael H. Thaman

Name:  

Michael H. Thaman

Title:  

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

Owens Corning do Brasil Comérico de Materiais Metálicos Ltda.

By:

 

/s/ Michael H. Thaman

Name:

 

Michael H. Thaman

Title:

 

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

Owens Corning Composite Materials, LLC By:  

/s/ Michael H. Thaman

Name:  

Michael H. Thaman

Title:  

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

European Owens Corning Fiberglas Sprl By:  

/s/ Michael H. Thaman

Name:  

Michael H. Thaman

Title:  

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

OC NL Invest Coöperatief U.A. By:  

/s/ Michael H. Thaman

Name:  

Michael H. Thaman

Title:  

Attorney-in-fact

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

Société de Participations Financières et Industrielles S.A.S. By:  

/s/ Roberto Caliari

Name:  

Roberto Caliari

Title:  

President

 

 

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

(a) The following terms have the following meanings:

“Adjustment Closing Date” means the fifth Business Day after the date the SG
Total Adjustment is finally determined pursuant to Section 3.04.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by, or under common Control with such specified Person.
For purposes of this Agreement and the Contemplated Transactions, no Party shall
be deemed an Affiliate of any other Party or of any of the other Parties’
Affiliates unless such Party would be so deemed prior to the date hereof.

“Alloy” means precious metals (including, but not limited to, platinum and
rhodium) which through an appropriate formula are combined and will be
fabricated into manufacturing parts, namely bushings, thermal couples, liners
and probes, etc. to make glass fiber. Alloy containing platinum and/or rhodium
on the Closing Date shall meet the purity and maximum contaminant criteria set
forth on Exhibit J attached hereto.

“Antitrust or Competition Laws” means any and all statutes, rules, regulations,
orders, decrees, administrative and judicial doctrine or other laws that are
designed or intended to provide administrative and/or judicial review of
mergers, acquisitions and other combinations with respect to their prospective
effect on competition.

“Applicable Law” means, with respect to any Person, any statute, treaty, law,
ordinance, rule, regulation, order, writ, injunction, judicial decision, decree
or other legally binding requirement of any Governmental Authority (including
any Environmental Law) applicable to such Person or any of its respective
properties, assets, officers, directors, employees, consultants or agents (in
connection with such officer’s, director’s, employee’s, consultant’s or agent’s
activities on behalf of such Person).

“Asbestos Guaranty” means the Asbestos Guaranty to be entered into by
Saint-Gobain Corporation, substantially in the form attached hereto as
Exhibit K.

“Asbestos Indemnity Agreement” means the Asbestos Indemnity Agreement to be
entered into by and among CertainTeed Corporation and Owens Corning,
substantially in the form attached hereto as Exhibit L.

“Asbestos Laws” means any and all laws (including tort and product liability
law), statutes, ordinances, orders, common law, codes, rules or regulations or
other pronouncements having the effect of law of any country, state, province,
city or other political subdivision thereof or of any Governmental Authority,
Environmental Permits, judgments, decrees, injunctions, or binding agreements
with any Governmental Authority in any manner relating to Asbestos Materials.



--------------------------------------------------------------------------------

“Asbestos Materials” means asbestos, asbestos-containing materials or
asbestos-containing products, in any form, amount or concentration.

“Asset Transferor” means an Affiliate of Saint-Gobain (other than an SG
Pre-Reorganized Subsidiary), that either (i) owns any of the assets that would
constitute SG Acquired Assets or (ii) is liable for any of the SG Assumed
Liabilities.

“Brazil Metal” means an amount of platinum and rhodium of (i) 287.2 kilos of
platinum (minus, if the Closing occurs after November 1, 2007, an amount of 0.4
kg per month, calculated on a pro-rata temporis basis with a reference period
starting on November 1, 2007 and ending on the Closing Date) and (ii) 31.0 kilos
of rhodium (minus, if the Closing occurs after November 1, 2007 an amount of
0.04 kg per month, calculated on a pro-rata temporis basis with a reference
period starting on November 1, 2007 and ending on the Closing Date) owned by
Saint-Gobain Vidros SA, with the tolerance indicated in Exhibit M.

“Business” means the worldwide development, manufacture, marketing, sale, and
distribution of Business Products; provided that “Business” shall not include
the business as conducted by Saint-Gobain Vetrotex America, Inc. (other than CFM
customer relationships) and the SG Textile Solutions Business (other than the SG
Textile Solutions Business of NSG Vetrotex KK).

“Business Day” means a day, other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, USA or Paris, France are authorized or
required by law to close.

“Business Employee” means an individual employed primarily in connection with
the Business. An employee shall be considered to be employed primarily in
connection with the Business (i) if such employee is badge-assigned to the
Business (for purposes of this definition, “badge-assigned” shall mean any
employee whose Human Resources or Accounting Department number is assigned to
the Business); or (ii) if 51% or more of such employee’s charging or regular
work assignment is attributed to or has been attributed to a Business over the
twelve months preceding the date of this Agreement; provided that, such
employees described in this clause (ii) shall not be considered Business
Employees if such work assignment is on a temporary basis.

“Business Products” means “Reinforcement Glass Fiber Products” and “Composite
Products” as defined below:

“Reinforcement Glass Fiber Products” shall mean products, made from a variety of
glass formulations (including E-glass, R-glass, S-glass, other high strength
glass formulations, and alkali resistant glass “Cemfil”) and comprising the
categories of “Continuous Filament Products,” “Chopped Filament Products,” and
“Texturized Products” (as defined below):

“Continuous Filament Products” include:

direct rovings with linear density of a TEX value of ³ 150 g/km;

assembled rovings; and

continuous filament mats.

 

A-2



--------------------------------------------------------------------------------

“Chopped Filament Products” include:

dry use chopped strands (DUCS) for TP or TS reinforcement;

wet use chopped strands (WUCS);

milled Fibers or fillers;

chopped strand mat (CSM); and

chopped waste of any kind.

“Texturized Products” include air texturized glass fiber strands with nominal
diameter ³ 11 micron.

“Composite Products” include fabrics (including light textile fabrics
manufactured by Saint-Gobain in Ridgeway, SC before the Closing Date),
compounds, fillers, and specialty products which are:

(i) Constructed from:

Reinforcement Glass Fiber Products; and/or

other continuous or chopped fibers, such as glass, carbon, and synthetic
polymers purchased from third parties or potentially manufactured Owens-Corning;

(ii) Constructed as fabrics, complexes, mats, fillers, and specialty products;
and

(iii) Sold into one or more of the following markets:

wind and solar energy;

transportation;

marine;

trucks and automotive;

aerospace;

rail cars;

consumer goods;

infrastructure;

defense; and

industrial manufacturing processes such as:

open mold;

pultrusion;

filament winding;

vacuum assisted resin transfer molding;

vacuum infusion;

pre-form manufacturing; and

core manufacturing.

“Chinese C Glass” means a glass formulation which includes, among others, less
than 1% by weight B2O3 and between 11% and 13% by weight Na2O.

“Closing Date” means the date of the Closing.

 

A-3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Transferor” means Saint-Gobain’s collective Asset Transferors and
Subsidiary Transferors.

“Contemplated Transactions” means the transactions contemplated by the
Transaction Documents.

“Contracts” means, with respect to any Person, all contracts, agreements,
consulting arrangements, leases and subleases (including leases and subleases of
real property), licenses, commitments, sales and purchase orders, and other
undertakings of any kind, whether written or oral, to which such Person is a
party, under which such Person is otherwise entitled to benefits or by which
such Person otherwise is bound.

“Control” (together with the correlative meanings, “Controlled by” or
“Controlling”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of securities, contract or otherwise.

“Conversion Rate” means, (i) in determining if any representations set forth in
Section 4.02 have been breached, the exchange rates set forth in the tables used
in the SG Financial Statements, as applicable and (ii) in calculating whether or
not the Indemnity Threshold, the OC Indemnity Cap and the SG Indemnity Cap have
been exceeded, the noon buying rates for USD announced by the Federal Reserve
Bank of New York on the date any claim is first noticed to an indemnifying
party.

“Damages” means all losses, damages, costs, expenses, liabilities, judgments,
awards, fines, sanctions, penalties, charges and amounts paid in settlement,
including reasonable costs, fees and expenses of attorneys, experts,
accountants, appraisers, consultants, witnesses, investigators and any other
agents or representatives of such Person (with such amounts to be determined net
of any reimbursement by way of insurance or third party indemnification)
directly arising from or in connection with any such matter that is the subject
of indemnification hereunder, but in each case specifically excluding (i) any
costs incurred by or allocated to an Indemnified Party with respect to time
spent by employees of the Indemnified Party or any of its Affiliates, (ii) any
special, indirect, punitive or consequential damages, including lost profits or
opportunity costs (except in each case to the extent assessed in connection with
a Third Party Claim with respect to which the Person against which such damages
are assessed is entitled to indemnification hereunder), (iii) the decrease in
the value of any SG Acquired Asset to the extent that such valuation is based on
any use of the SG Acquired Asset other than its use as of the Closing Date or
any other prior use of such SG Acquired Asset, (iv) any amount based on or
taking into account the use of any SG Acquired Asset other than its use as of
the Closing Date or any other prior use of such SG Acquired Asset and (v) any
amount included in the calculation of the Adjusted Net Working Capital Amount or
the Adjusted Net Debt.

“DB Benefits” in relation to any member’s benefits, means benefits other than
defined contribution benefits and other than any member benefits payable under
any Risk Plan.

 

A-4



--------------------------------------------------------------------------------

“DC Benefits” in relation to any member’s benefits, means that the rate or
amount of those benefits are (or will be) determined by reference to payments or
contributions paid into that plan by or in respect of that member, and returns
on those contributions (rather than, for example, by reference to that
individual’s salary over the period of service to which the benefits relate),
and are not subject to any underpin or any employer guarantee as to the minimum
level of benefits, interest or investment return, and defined contribution
benefits shall be construed accordingly.

“Disclosure Schedules” means, with respect to each Party, the Disclosure
Schedules of such Party dated the date of this Agreement relating to this
Agreement, as they may be amended from time to time in accordance with the terms
of this Agreement. Each section of the Disclosure Schedules will be deemed to
incorporate by reference all information disclosed in any other section of the
Disclosure Schedules to the extent that such disclosure by incorporation is
reasonably likely to apprise the reader that such disclosure is applicable to
such other section of the Disclosure Schedules.

“Environment” means all air, surface water, sediment, groundwater, or land,
including land surface or subsurface, including all fish, wildlife, biota and
all other natural resources.

“Environmental Claim” means any and all actions, suits, orders, claims, liens,
notices, notices of violations, investigations, complaints, requests for
information, proceedings, or other communication (written or oral), whether
criminal or civil, pursuant to or relating to any applicable Environmental Laws
by any Person (including but not limited to any Governmental Authority, private
person or citizens’ group) based upon, alleging, asserting, or claiming any
actual or potential (i) violation of or liability under any Environmental Law,
(ii) violation of any Environmental Permit, or (iii) liability for investigatory
costs, cleanup costs, removal costs, remedial costs, response costs, natural
resource damages, property damage, personal injury, fines, or penalties arising
out of, based on, resulting from, or related to the presence, Release, or
threatened Release of, or the exposure of any Person to, any Hazardous
Materials.

“Environmental Law” means any and all laws, statutes, ordinances, orders, common
law, codes, rules or regulations or other pronouncements having the effect of
law of any country, state, province, city or other political subdivision thereof
or of any Governmental Authority, Environmental Permits, Asbestos Laws,
judgments, decrees, injunctions, or binding agreements with any Governmental
Authority, in each case, in effect as of the Closing Date, relating to the
protection of health and the Environment, worker health and safety, and/or
governing the handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, or
Release of or exposure to Hazardous Materials.

“Environmental Permit” means any permits, licenses, approvals, consents or
authorizations required or issued by any Governmental Authority under or in
connection with any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Owned Metal Amount” means an amount of Metal determined in accordance
with the procedures set forth on Exhibit N.

 

A-5



--------------------------------------------------------------------------------

“Expected Book Quantity” means 4,153 kilos of Book Quantity platinum (minus, if
the Closing occurs after November 1, 2007, an amount of 7.9 kilos per month,
being a total loss of 15.8 kilos per month multiplied by the SG ownership
percentage of platinum agreed to be 49.9%, calculated on a pro rata temporis
basis with a reference period starting on November 1, 2007 and ending on the
Closing Date) and 1,002.8 kilos of Book Quantity rhodium (minus, if the Closing
occurs after November 1, 2007, an amount of 2.0 kilos per month, being a total
loss of 3.1 kilos per month multiplied by the SG ownership percentage of rhodium
agreed to be 63.2%, calculated on a pro rata temporis basis with a reference
period starting on November 1, 2007 and ending on the Closing Date).

“Financial Support Arrangements” means any liabilities or obligations,
contingent or otherwise, of a Person in respect of any indebtedness, obligation
or liability (including assumed indebtedness, obligations or liabilities) of
another Person (and, in the case of the Parties, another division or business of
the Parties), including remaining obligations or liabilities associated with
indebtedness, obligations or liabilities that are assigned, transferred or
otherwise delegated to another Person, if any, letters of credit and standby
letters of credit (including any related reimbursement or indemnity agreements),
direct or indirect guarantees, endorsements (except for collection or deposit in
the ordinary course of business), notes co-made or discounted, recourse
agreements, take-or-pay agreements, keep-well agreements, agreements to purchase
or repurchase such indebtedness, obligation or liability or any security
therefor or to provide funds for the payment or discharge thereof, agreements to
maintain solvency, assets, level of income or other financial condition,
agreements to make payment other than for value received and any other financial
accommodations.

“Governmental Authority” means any governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“Hazardous Material” means (i) petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, Asbestos Materials,
gasoline, diesel fuel, pesticides, urea formaldehyde, toxic mold, lead or
lead-containing materials, polychlorinated biphenyls; (ii) any other chemicals,
materials, substances or wastes in any amount or concentration which are defined
as or included in the definition of “hazardous substances,” “hazardous
materials,” “hazardous wastes,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “pollutants,” or
“contaminants” or words of similar import, under any Environmental Law; and
(iii) any other chemicals, materials, substances or wastes in any amount or
concentration which are otherwise regulated under or for which liability can be
imposed under Environmental Laws.

“IFRS” means generally accepted International Financial Reporting Standards as
in effect on the date of this Agreement.

“Incremental Taxes” means any Taxes that are attributable to the sale pursuant
to this Agreement not taking place exclusively as a sale of the Brazil Metal,
the Italy Metal, Vetrotex France SA and BTI, Inc. (with the SG Intellectual
Property and the SG Acquired Subsidiaries

 

A-6



--------------------------------------------------------------------------------

that are owned by Vetrotex France SA being acquired indirectly, through the
acquisition of Vetrotex France SA).

“Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to, (i) gross or net income or gross or net receipts or profits
(including any capital gains, minimum taxes and any Taxes on items of tax
preference, but not including sales, use, goods and services, real or personal
property transfer or other similar Taxes), (ii) multiple bases (including, but
not limited to, corporate franchise, doing business or occupation Taxes) if one
or more of the bases upon which such Tax may be based upon, measured by, or
calculated with respect to, is described in clause (i) above or
(iii) withholding taxes measured by, or calculated with respect to, any payments
or distributions (other than wages).

“Intellectual Property” means such of (i) patent rights (including issued
patents and pending patent applications, both provisional and non-provisional),
(ii) trademark rights (including registrations and applications for
registration, and common law rights in, trademarks, design marks, service marks,
logos, domain names, trade dress, corporate names and trade names including the
goodwill of the business symbolized thereby or associated therewith),
(iii) copyrights (including registrations and applications for registration and
all rights provided therein by international treaties and conventions) and
computer software (excluding commercially available software), (iv) Know How,
(v) permits, licenses or other agreements to or from third parties regarding the
foregoing, and (vi) all rights to sue or recover and retain damages and costs
and attorney’s fees for past, present, and future infringement, dilution,
misappropriating or other violations of any of the foregoing; when used in this
Agreement in relation to a Party, which this Party and/or any of its Affiliates
owns, controls, or has the right to license as of the Closing Date.

“IP Event” means the relevant act under the applicable intellectual property law
of the relevant jurisdiction that constitutes infringement, misappropriation,
dilution, or unlawful use of Intellectual Property rights.

“IP Holdcos” means collectively US IP Holdco and Non-US IP Holdco.

“IT Transition Services Agreement” means the IT Master Transition Services
Agreement attached hereto as Exhibit O.

“Italy Metal” means an amount of platinum and rhodium of (i) 524.9 kilos of
platinum (minus, if the Closing occurs after November 1, 2007, an amount of 3.2
kg per month, calculated on a pro rata temporis basis with a reference period
starting on November 1, 2007 and ending on the Closing Date) and 166.1 kilos of
rhodium (minus, if the Closing occurs after November 1, 2007, an amount of 0.7
kg per month, calculated on a pro rata temporis basis with a reference period
starting on November 1, 2007 and ending on the Closing Date) owned by
Saint-Gobain Vetrotex Italia Spa, with the tolerance indicated in Exhibit M.

“Johnson Matthey Value” means, as of the applicable date of determination, with
respect to platinum or rhodium, the market value as set forth on the Johnson
Matthey website for metal prices 9:30 a.m. New York fixing.

 

A-7



--------------------------------------------------------------------------------

“Know How” means such technical and business knowledge and data, formulations,
processes, techniques, drawings and designs, unpatented inventions (including
inventions conceived prior to the Closing Date but not documented as of the
Closing Date), operating manuals, manufacturing and quality control procedures,
trade secrets, plans, accumulated experience, plant and tool design,
installation instructions, raw material specifications, advertising procedures,
sales promotion literature, customer lists, price lists, invention disclosures,
‘enveloppes Soleau’ and research and development projects, including without
limitation the categories of Know How listed in the know how section of Schedule
A-4 attached to this Agreement.

“LIBOR Rate” means a rate per annum equal to the London Inter-bank Offered Rate
for six (6) month deposits as published by British Bankers Association on the
Closing Date, based on a 360-day year and the actual number of days elapsed.

“Lien” means, (i) with respect to any asset, any mortgage, lien, claim, pledge,
charge, security interest or other encumbrance of any kind in respect of such
asset, and (ii) with respect to real property, any title defects, encumbrances,
easements and restrictions, invalidities or irregularities.

“Local General Services Agreement” means each local general services agreement
contemplated by and substantially in the form attached to the Master General
Services Agreement.

“Local Transition Services Agreement” means each local transition services
agreement contemplated by and substantially in the form attached to the Master
Transition Services Agreement.

“Master General Services Agreement” means the Master General Services Agreement
that the Parties have executed and delivered contemporaneously with the
execution and delivery of this Agreement.

“Master Transition Services Agreement” means the Master Transition Services
Agreement that the Parties have executed and delivered contemporaneously with
the execution and delivery of this Agreement.

“material” or “materially” means, solely for the purposes of
Section 4.02(g)(iii), 4.02(g)(xii), 4.02(k)(i)(B), 4.02(k)(ii), 4.02(q)(iii),
4.02(q)(ix), 4.02((q)(xv), 4.02(s), and 4.02(t), with respect to the matter so
qualified, that such matter has a value, or could reasonably be expected to have
a value, exceeding USD3,000,000. For the avoidance of any doubt, this definition
of “material” and “materially” shall not apply with respect to “Material Adverse
Effect.”

“Material Adverse Effect” means with respect to Saint-Gobain or the Business,
any event, change, circumstance, effect or state of facts that is materially
adverse to (i) the Business, assets, liabilities, condition (financial or
otherwise), prospects or results of operations of the Business, taken as a
whole, or (ii) the ability of Saint-Gobain to timely perform its obligations
under this Agreement or the Transaction Documents to which it will be a party or
to consummate the transactions contemplated hereby or thereby, except for any
such change, event or effect

 

A-8



--------------------------------------------------------------------------------

constituting, resulting from or arising out of (A) event, change, circumstance,
effect or state of facts affecting the industry in which the Business operates
generally, (B) political or social conditions or instability, including the
engagement by any nation in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon any nation, (C) changes, events or developments in
financial or securities markets, general business conditions or the economy in
general, (D) any change of Applicable Law, (E) any condition described in the
Disclosure Schedule, or (F) this Agreement, the announcement thereof or the
transactions contemplated hereby.

“Material Supply Agreement Term Sheet” means the Material Supply Agreement Term
Sheet attached hereto as Exhibit P.

“Metal” means Alloy or Pure Metal whether in the form of Sponge, bar, bushings
or recovery material.

“Metal Reconciliation Certificate” means a completed and duly executed
certificate in the form attached hereto as Exhibit Q.

“Metal Shortfall Amount” means an amount in USD equal to 40% of the positive
difference between (A) the aggregate Johnson Matthey Value on the Closing Date
of the Book Quantity of platinum and rhodium, and (B) the Johnson Matthey Value
on the Closing Date of the aggregate Estimated Owned Metal Amount of platinum
and rhodium delivered at Closing to Owens Corning and its Subsidiaries by Saint
Gobain and its Affiliates pursuant to this Agreement.

“Net Debt” means with respect to the Business as acquired directly or indirectly
by Owens Corning in connection with the Contemplated Transactions (i) cash or
cash equivalents (excluding Excess Cash, if any, and net of any amounts drawn
under any bank or other deposit or savings accounts prior to the Closing Date
which has not been honored as of the Closing), minus (ii) outstanding
indebtedness to third parties for borrowed money (including the short term
portion of capital leases and 40% of any prepayment, change of control or other
similar penalties and related costs and expenses related to the indebtedness to
be repaid by either Saint-Gobain or Owens Corning pursuant to Section 6.13 (but
excluding any prepayment, change of control or other similar penalties and
related costs and expenses related to the indebtedness to be repaid in
accordance with Section 6.13(a) by an SG Acquired Subsidiary to Saint-Gobain or
its Affiliates that is not an SG Acquired Subsidiary, which shall be discharged
100% by Saint-Gobain); including, for the avoidance of doubt, indebtedness for
borrowed money owed by an SG Acquired Subsidiary to an Affiliate that is not an
SG Acquired Subsidiary but excluding indebtedness for borrowed money owed by one
SG Acquired Subsidiary to another SG Acquired Subsidiary and minus (iii) all
Income Taxes relating to the Tax period ending on the Closing Date (other than
Income Taxes attributable to the sale pursuant to Section 2.01 of this Agreement
of (i) SG Acquired Intellectual Property by Vetrotex France SA to a Purchasing
Company and (ii) Acquired Subsidiaries by Vetrotex France SA and Vetrotex
International SA as Subsidiary Transferors). With respect to the SG Existing
JVs, the amount of net indebtedness to third parties, (including the short term
portion of capital leases), to be included in the calculation of Net Debt shall
be equal to the amount of such entities’ outstanding indebtedness to third
parties

 

A-9



--------------------------------------------------------------------------------

multiplied by the percentage shareholding of such Existing JV included within SG
Acquired Assets.

“Net Working Capital” means, with respect to the Business as acquired directly
or indirectly by Owens Corning in connection with the Contemplated Transactions,
current assets, minus current liabilities (including any accrued but unpaid
amounts due under any lease of Metal used in Saint-Gobain’s Business as of the
Closing regardless of when due). The calculation of Net Working Capital shall
exclude Net Debt and the impact of Income Taxes and inventory shall be
calculated using the weighted average cost method.

“Non-Disclosure Agreement” means that certain letter agreement dated as of
March 18, 2005 between Owens Corning and Saint-Gobain Vetrotex International (as
amended through the date hereof).

“Non-US IP Holdco” means Owens Corning Holdings 5 C.V., an entity organized
under the laws of the Netherlands.

“Ongoing Service Cost” means, in relation to a Retained DB Plan or Transferred
DB Plan, the cost of one year of benefit accrual, determined by the Actuaries in
accordance with a FAS/IAS methodology and with the actuarial assumptions as set
out in the relevant Benefit Schedule, with the assumptions being updated at the
start of each year following the Closing Date, provided that the actuarial
assumptions (other than the discount rate and general price inflation rate,
which shall be updated to reflect the economic environment) shall not be updated
without the consent of both Parties if such update would cause the ongoing
service cost for the relevant year to be more than 4% higher than it would be if
determined in accordance with the initial assumptions as set forth in the
Benefit Schedules.

“Owens Corning Actuary” means an actuary or firm of actuaries nominated by
Owens Corning (and disclosed in writing to Saint-Gobain) for the purposes of
this Agreement.

“Past Practice” means past practice consistently applied during the two-year
period preceding the date hereof.

“Pension Plan” means, in any jurisdiction, each scheme, fund, arrangement, plan
or agreement (whether funded or unfunded) set out in the relevant Benefit
Schedule under which Saint-Gobain or any of its Affiliates provides, is liable
to provide or has agreed to provide (or to which Saint-Gobain or any of its
Affiliates contributes, is liable to contribute or has agreed to contribute to
the provision of) any Retirement Benefits for or in respect of any Transferred
Employee and references to any Pension Plan shall be construed as also referring
to its trustees, fiduciaries, managers and administrators (as applicable).

“Permitted Liens” means any of the following:

(i) Liens for Taxes that (x) are not yet due or delinquent or (y) are being
contested in good faith by appropriate proceedings;

(ii) statutory Liens or landlords’, carriers’, warehousemen’s (including stocks
en consignation), mechanics’, suppliers’ (including réserve de propriété),
materialmen’s,

 

A-10



--------------------------------------------------------------------------------

or other like Liens arising in the ordinary course of business with respect to
amounts not yet overdue for a period of 60 days or amounts being contested in
good faith by appropriate proceedings;

(iii) with respect to real property, any Liens that do not in the aggregate
materially impair the use of such real property for its current use;

(iv) with respect to leased real property, any Liens that affect underlying fee
interest;

(v) Liens in favor of a customer of the Business arising in the ordinary course
of business; and

(vi) rights of third party licensors in software licensed to a Party.

“Person” means an individual, a corporation, a general partnership, a limited
partnership, a limited liability company, a limited liability partnership, joint
stock company, an unincorporated association, a trust, joint venture or any
other entity or organization, including a Governmental Authority.

“Primarily” means, with respect to an asset, that at least 50% of the use made
of such asset is in connection with the Business.

“Product Supply Agreements” means each of the product supply agreements
identified in the Material Supply Agreement Term Sheet, substantially in the
form attached hereto as Exhibit R.

“Purchasing Company” means each entity listed under the column entitled
“Purchaser” on Exhibit B attached hereto (collectively, the “Purchasing
Companies”).

“Pure Metal” means rhodium meeting the standards set forth in Exhibit S attached
hereto for Grade 99.90% pure rhodium, platinum meeting the standards set forth
in Exhibit S attached hereto for Grade 99.95% pure platinum, and for both
platinum and rhodium not containing contaminants in excess of the maximum
amounts permitted pursuant to Exhibit S attached hereto.

“Recoverable Damages” means Damages in excess of USD500,000 (after aggregating
all Damages arising from a related series of acts, omissions, events or
circumstances for purposes of determining if this threshold is reached);
provided, that if this threshold is reached, the entire amount of such Damages
shall be a Recoverable Damages.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Hazardous
Material.

“Representatives” means, with respect to a Person, each of its respective
directors, officers, attorneys, accountants, employees, advisors or agents.

 

A-11



--------------------------------------------------------------------------------

“Retained DB Plan” means, in any jurisdiction, each Pension Plan, as applicable,
which provides DB Benefits for which the sponsorship of and obligations of the
plan will remain with Saint-Gobain or any of its Affiliates on completion of the
transactions envisaged by this Agreement.

“Retained DC Plan” means, in any jurisdiction, each Pension Plan, as applicable,
which provides DC Benefits for which the sponsorship of and obligations of the
plan will remain with Saint-Gobain or any of its Affiliates on completion of the
transactions envisaged by this Agreement.

“Retained Plans” means, in any jurisdiction, the Retained DB Plans and the
Retained DC Plans.

“Retirement Benefits” means any pension, lump sum, gratuity or similar benefit
payable or prospectively or contingently payable on or following retirement,
leaving service, invalidity or death, including termination indemnity (or
seniority) payments and long service awards and post-retirement medical, dental
and other healthcare and welfare benefits but excluding benefits provided under
any arrangement the sole purpose of which is to provide benefits on the injury
or accidental death of an Employee.

“Review Firm” means Pricewaterhouse Coopers LLP, to the extent it is willing to
accept an appointment as the Review Firm and the same is approved by the board
of directors of each of the Parties, or an appropriate committee thereof, or
such other accounting firm as the Parties shall agree, other than the
Unaffiliated Firm, and failing agreement by the Parties, such firm as appointed
by the ICC in accordance with the ICC Rules.

“Risk Benefits” means life insurance benefits, medical, dental and other welfare
benefits (but excluding any post-retirement medical, dental and other healthcare
and welfare benefits), accidental death and dismemberment benefits and any other
benefits provided on ill-health, injury, death, long-term or short-term
disability.

“Risk Plan” means, in any jurisdiction, each scheme, fund, arrangement, plan or
agreement (whether funded or unfunded) set out in the relevant Benefit Schedule
under which Risk Benefits are provided for or in respect of any Business
Employee.

“Saint-Gobain Actuary” means an actuary or firm of actuaries nominated by
Saint-Gobain (and disclosed in writing to Owens Corning) for the purposes of
this Agreement.

“SG Acquired Assets” means, other than the SG Excluded Assets, all of the
assets, properties, rights, licenses, permits, Contracts, real property, causes
of action and business of every kind and description as the same shall exist on
the Closing Date wherever located, real, personal or mixed, tangible or
intangible, owned by, leased by or in the possession of Saint-Gobain or any of
its Asset Transferors, whether or not reflected in the books and records
thereof, and held or used Primarily (other than SG R&C Intellectual Property) in
the Business as conducted on the Closing Date, and including, except as
otherwise specified herein, all direct or indirect right, title and interest of
Saint-Gobain or any of its Asset Transferors in, to and under:

(i) SG R&C Intellectual Property;

 

A-12



--------------------------------------------------------------------------------

(ii) the SG Leased Real Property;

(iii) the rights and interests of Saint-Gobain and its Affiliates in the SG
Owned Real Property;

(iv) all personal property and interests therein, including machinery,
equipment, furniture, office equipment, communications equipment, vehicles,
storage tanks, spare and replacement parts, fuel and other property (and
interests in any of the foregoing) owned by Saint-Gobain or any of its
Affiliates that are used Primarily in connection with Saint-Gobain’s Business;

(v) all Contracts (other than the leases of real property relating to the SG
Leased Real Property, which leases constitute SG Acquired Assets only to the
extent set forth in clause (ii) above) to which Saint-Gobain or any of its
Affiliates is a party and which are related Primarily to Saint-Gobain’s
Business;

(vi) all accounts receivable and notes receivable (including the intercompany
trade receivables), whether or not billed, accrued or otherwise recognized in
the SG Financial Statement or taken into account in the determination of the
Saint-Gobain Adjusted Net Working Capital Amount, together with any unpaid
interest or fees accrued thereon or other amounts due with respect thereto of
Saint-Gobain or its Affiliates that relate Primarily to Saint-Gobain’s Business,
and any security or collateral for any of the foregoing;

(vii) all expenses (other than in respect of Income Taxes) that have been
prepaid by Saint-Gobain or any of its Affiliates relating Primarily to the
operation of Saint-Gobain’s Business, including lease and rental payments;

(viii) all of Saint-Gobain’s or any of its Subsidiaries’ rights, claims,
credits, causes of action or rights of set-off against Persons other than
Saint-Gobain and its Affiliates relating Primarily to Saint-Gobain’s Business or
the SG Acquired Assets, including unliquidated rights under manufacturers’ and
vendors’ warranties (except to the extent relating to SG Excluded Assets or SG
Excluded Liabilities);

(ix) all transferable franchises, licenses, permits or other authorizations
issued by a Governmental Authority owned by or granted to, or held or used by,
Saint-Gobain or any of its Affiliates and Primarily related to Saint-Gobain’s
Business;

(x) except to the extent Saint-Gobain or any of its Affiliates is required to
retain the originals pursuant to any Applicable Law (in which case copies shall
be provided to Owens Corning upon request), all business books, records, files
and papers, whether in hard copy or computer format, of Saint-Gobain or any of
its Affiliates used Primarily in Saint-Gobain’s Business, including books of
account, invoices, engineering information, sales and promotional literature,
manuals and data, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, personnel and employment
records of present employees, documentation developed or used for accounting,
marketing, engineering, manufacturing, or any other purpose relating Primarily
to the conduct of Saint-Gobain’s Business at any time prior to the Closing;

 

A-13



--------------------------------------------------------------------------------

(xi) all insurance proceeds (except to the extent relating to SG Excluded Assets
or SG Excluded Liabilities), net of any retrospective premiums, deductibles,
retention or similar amounts, arising out of or related to damage, destruction
or loss of any property or asset used Primarily in connection with
Saint-Gobain’s Business to the extent of any damage or destruction that remains
unrepaired, or to the extent any property or asset remains unreplaced at the
Closing Date and such proceeds were taken into account in the calculation of the
Adjusted Net Working Capital Amount;

(xii) all raw materials, work-in-process, finished goods, supplies, parts, spare
parts and other inventories that are held, used or intended by Saint-Gobain or
its Subsidiaries for use Primarily in connection with Saint-Gobain’s Business;

(xiii) all ownership interests in SG Existing JVs;

(xiv) all goodwill generated by or associated with Saint-Gobain’s Business; and

(xv) all Metal owned by Saint-Gobain and its Affiliates and used in the
Business, which shall be located at the locations described, and in the
quantities set forth, on Exhibit M.

“SG Acquired Intellectual Property” means the Intellectual Property set forth on
Exhibit B and the patents listed in Exhibit H-2B that are agreed to be SG R&C
Intellectual Property.

“SG Acquired Subsidiaries” means the SG Pre-Reorganized Subsidiaries together
with, following the SG Reorganization, the SG Reorganized Subsidiaries.

“SG Assumed Liabilities” means all liabilities and obligations of Saint-Gobain
and its Affiliates (other than SG Excluded Liabilities and other than
liabilities of SG Acquired Subsidiaries), whether liquidated or unliquidated,
known or unknown, fixed or contingent, accrued or unaccrued, matured or
unmatured, absolute, determined, determinable or indeterminable, or otherwise,
whether presently in existence or arising hereafter, which are related to
Saint-Gobain’s Business, the SG Acquired Assets and the SG Employees as provided
in Article VIII.

“SG Benefit Plan” means any plan, scheme, agreement or arrangement providing for
compensation or benefits, including any bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, supplemental pension,
savings, retirement savings, superannuation, stock purchase, stock option, stock
ownership, stock appreciation rights, phantom stock, or other stock-based
compensation plan, leave of absence, layoff, vacation, day or dependent care,
legal services, cafeteria, life, health, dental, vision, drug, sick leave,
accident, disability, workers compensation or other insurance, severance,
retention, change-in-control, employment, separation or other employee benefit
plan, program, policy, agreement, arrangement policy or practice, whether formal
or informal, funded or unfunded, registered or unregistered, mandated by law or
voluntary, insured or self-insured, whether for the benefit of a single
individual or more than one individual, whether written or unwritten, sponsored,
maintained or to which contributions have at any time been made by Saint-Gobain,
the SG Acquired Subsidiaries or any of their Subsidiaries or Affiliates for the
benefit of any current or

 

A-14



--------------------------------------------------------------------------------

former Business Employees, or pursuant to which the SG Acquired Subsidiaries or
their Subsidiaries could have liability.

“SG Employment Affiliate” means any trade or business (whether or not
incorporated) that has common ownership with Saint-Gobain that could result in
liability to Saint-Gobain or any Affiliate under any SG Benefit Plan.

“SG Environmental Matters” means any Damages, arising out of or relating to:
(1) any violations of any Environmental Permits or Environmental Laws as of or
prior to the Closing Date by Saint-Gobain or its Affiliates in connection with
Saint-Gobain’s Business (or any of their respective predecessors); (2) the
presence or Release of any Hazardous Materials on or prior to the Closing Date,
at, in, to, on, under or emanating from any SG Owned Real Property or SG Leased
Real Property, in each case, (i) in violation of applicable Environmental Laws,
(ii) in amounts, levels or concentrations that are required to be investigated
or remediated under applicable Environmental Laws or by a Governmental
Authority, or (iii) are in excess of applicable remediation standards under
applicable Environmental Laws, or (3) the exposure of any Person to any
Hazardous Materials (including Asbestos Materials) on or prior to the Closing
Date at, in, to, on, under or emanating from any SG Owned Real Property or SG
Leased Real Property.

“SG Excluded Assets” means the following assets:

(i) all original books and records that Saint-Gobain and its Affiliates shall be
required to retain pursuant to any Applicable Law (in which case copies of such
books and records to the extent relating to Saint-Gobain’s Business shall be
provided to Owens Corning upon request), or that contain information relating to
any business or activity of Saint-Gobain or any of its Affiliates not forming a
part of Saint-Gobain’s Business, or any employee of Saint-Gobain or any of its
Affiliates that is not a Transferred Employee;

(ii) except to the extent that the following amounts are included in the
calculation of the Saint-Gobain Adjusted Net Working Capital Amount, all refunds
of Income Taxes and all prepaid Income Taxes arising from or with respect to the
SG Acquired Assets prior to the Closing or arising from or with respect to the
operations of Saint-Gobain’s Business for periods (or portions thereof) ending
on or prior to the Closing Date, including all refunds of Taxes for Straddle
Periods properly allocable to amounts paid by Saint-Gobain pursuant to
Section 6.05;

(iii) except to the extent included in the calculation of the Adjusted Net
Working Capital Amount, all assets of Saint-Gobain and its Affiliates (other
than Intellectual Property, which is governed by clause (vii) below) not held,
owned or used Primarily in connection with Saint-Gobain’s Business;

(iv) all rights and claims of Saint-Gobain and its Affiliates under any of the
Transaction Documents and the agreements and instruments delivered to
Saint-Gobain and its Affiliates by Owens Corning pursuant to any of the
Transaction Documents;

 

A-15



--------------------------------------------------------------------------------

(v) all capital stock or any other securities of Saint-Gobain or any of its
Affiliates or any other Person, except for the SG Acquired Subsidiaries and the
SG Existing JVs;

(vi) all Intellectual Property owned or controlled by Saint-Gobain and any of
its Affiliates (other than SG R&C Intellectual Property), and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, and all rights to
obtain renewals, continuations, divisions or other extensions of legal
protections pertaining thereto;

(vii) all rights, claims, credits, causes of action, rights of set-off or other
assets related to any other Saint-Gobain Excluded Asset or to any SG Excluded
Liabilities;

(viii) intercompany loans, except to the extent included in the calculation of
Net Debt;

(ix) cash and cash equivalents except to the extent contemplated by Section 3.04
and except for cash and cash equivalent used as collateral for Financial Support
Arrangements and deposits with utilities, insurance companies and other Persons;
and

(x) assets contemplated by Schedule A-1.

“SG Excluded Environmental Matters” means any Damages, arising out of or
relating to: (1) real property formerly owned, operated, leased or occupied by
Saint-Gobain or its Affiliates in connection with Saint-Gobain’s Business (or
any of their respective predecessors) arising under Environmental Laws or
Environmental Permits; (2) the off-site transportation, treatment, storage or
disposal of Hazardous Materials or the arrangement for the same by or on behalf
of Saint-Gobain in connection with Saint-Gobain’s Business or its Affiliates (or
any of their respective predecessors) on or prior to the Closing Date; or
(3) any asbestos or asbestos containing materials or products manufactured,
processed, distributed, marketed or sold by Saint-Gobain or its Affiliates in
connection with Saint-Gobain’s Business (or any of their respective
predecessors) on or prior to the Closing Date.

“SG Excluded Liabilities” means the following liabilities:

(i) all liabilities and obligations for any Income Taxes in respect of taxable
income for any period (or portion thereof) ending on or before the Closing Date
(other than Income Taxes attributable to the sale pursuant to Section 2.01 of
this Agreement of (i) SG Acquired Intellectual Property by Vetrotex France SA to
a Purchasing Company and (ii) Acquired Subsidiaries by Vetrotex France SA and
Vetrotex International SA as Subsidiary Transferors);

(ii) all liabilities and obligations, whether presently in existence or arising
after the date of the Agreement, relating to fees, commissions or expenses owed
to any broker, finder, investment banker, accountant, attorney or other
intermediary or advisor employed by Saint-Gobain or any of its Subsidiaries in
connection with the Contemplated Transactions;

 

A-16



--------------------------------------------------------------------------------

(iii) all liabilities and obligations relating to claims of infringement,
misappropriation, dilution or unlawful use of Intellectual Property for IP
Events occurring prior to the Closing Date;

(iv) all liabilities and obligations with respect to intercompany loans, except
to the extent included in the calculation of Net Debt;

(v) all liabilities and obligations, whether presently in existence or arising
after the date of this Agreement, relating to or arising out of SG Excluded
Assets or any business of Saint-Gobain or any of its Affiliates other than
Saint-Gobain’s Business;

(vi) all liabilities and obligations, whether arising prior to, on or after the
Closing Date, arising out of or related to SG Environmental Matters; and

(vii) all liabilities and obligations, whether arising prior to, on or after the
Closing Date, arising out of or related to SG Excluded Environmental Matters.

“SG Existing JVs” means the joint ventures listed on Schedule A-2.

“SG Indemnified Environmental Matters” means any Damages, arising out of or
relating to: (1) any violations of any Environmental Permits or Environmental
Laws as of or prior to the Closing Date by the SG Acquired Subsidiaries (or any
of their respective predecessors); (2) the presence or Release of any Hazardous
Materials on or prior to the Closing Date, at, in, to, on, under or emanating
from any SG Owned Real Property or SG Leased Real Property owned, leased,
operated or occupied by the SG Acquired Subsidiaries, in each case, (i) in
violation of applicable Environmental Laws, (ii) in amounts, levels or
concentrations that are required to be investigated or remediated under
applicable Environmental Laws or by a Governmental Authority, or (iii) are in
excess of applicable remediation standards under applicable Environmental Laws,
or (3) the exposure of any Person to any Hazardous Materials (including Asbestos
Materials) on or prior to the Closing Date at, in, to, on, under or emanating
from any SG Owned Real Property or SG Leased Real Property owned, leased,
operated or occupied by SG Acquired Subsidiaries.

“SG Indemnified Excluded Environmental Matters” means any Damages, arising out
of or relating to: (1) real property formerly owned, operated, leased or
occupied by the SG Acquired Subsidiaries (or any of their respective
predecessors) arising under Environmental Laws or Environmental Permits; (2) the
off-site transportation, treatment, storage or disposal of Hazardous Materials
or the arrangement for the same by or on behalf of the SG Acquired Subsidiaries
(or any of their respective predecessors) on or prior to the Closing Date; and
(3) any asbestos or asbestos containing materials or products manufactured,
processed, distributed, marketed or sold by the SG Acquired Subsidiaries (or any
of their respective predecessors) on or prior to the Closing Date.

“SG Intellectual Property License Agreements” means the SG Intellectual Property
License Agreements to be entered into by and among Saint-Gobain Technical
Fabrics Europe S.A.S. and US IP Holdco and Non-US IP Holdco, substantially in
the forms attached hereto as Exhibit T-1 and Exhibit T-2, respectively.

 

A-17



--------------------------------------------------------------------------------

“SG Licensed Intellectual Property” means(i) the Intellectual Property licensed
to US IP Holdco and Non-US IP Holdco pursuant to the SG Intellectual Property
License Agreements, (ii) the CONVEC furnace modeling software licensed pursuant
to the license agreement referred to in Section 5.10(u) substantially in the
form of Exhibit I-1 and (iii) the Glass CAD software to be licensed to
Saint-Gobain Vetrotex International pursuant to the license agreements referred
to in Section 5.10(u) substantially in the form of Exhibit I-3.

“SG Multiemployer Plan” means either a (i) multiemployer plan within the meaning
of Section 3(37) of ERISA with respect to which Saint-Gobain or any SG
Employment Affiliate has an obligation to contribute or has or could have
withdrawal liability under Section 4201 of ERISA, or (ii) any plan maintained
pursuant to a collectively-bargained agreement pursuant to which more than one
employer contributes pursuant to which SG Acquired Subsidiaries could have
liability with respect to underfunding or withdrawal liability, other than
national, regional or industry-wide collective agreements.

“SG ND Negative Adjustment Amount” means, if the Adjusted Net Debt Amount is a
negative amount, the amount by which the Adjusted Net Debt Amount is negative;
for the avoidance of doubt, it being understood that the sign of such amount
shall be negative for the purpose of the calculations set forth in this
Agreement.

“SG ND Positive Adjustment Amount” means, if the Adjusted Net Debt Amount is a
positive amount, the excess of the Adjusted Net Debt (stated as a positive
number) above zero (0).

“SG Owned Metal Book Quantity” means the ownership quantity of Metal based on
Saint-Gobain’s quantity ledger on the Closing Date as defined on Exhibit F.

“SG Pre-Reorganized Subsidiaries” means the entities listed on Schedule A-3.

“SG Reorganization” means the reorganization contemplated by Sections 2.03 and
2.04.

“SG R&C Intellectual Property” means the Intellectual Property:

(i) of Saint-Gobain and its Affiliates which is used or was used by the SG
Acquired Subsidiaries, or

(ii) of Saint-Gobain and its Affiliates which is necessary, or

(iii) which is held by the SG Acquired Subsidiaries or the SG TS Subsidiaries
for use, or

(iv) of the SG Acquired Subsidiaries and the SG TS Subsidiaries which could have
been used by the SG Acquired Subsidiaries,

exclusively to develop, manufacture, use, market, distribute and sell Business
Products in Saint-Gobain’s Business as conducted on or before the Closing Date,
which shall include the Intellectual Property identified on Schedule A-4. For
the avoidance of doubt, SG R&C

 

A-18



--------------------------------------------------------------------------------

Intellectual Property includes all SG Acquired Intellectual Property.
Notwithstanding the foregoing, SG R&C Intellectual Property shall exclude SG
Third Party Intellectual Property.

“SG Textile Solutions Business” means the worldwide manufacture, sale, and
distribution of “Glass Fiber Yarns” and “Textile Fabrics” as defined below:

“Glass Fiber Yarns” shall mean “Continuous Filament Products,” “Untwisted
Products,” “Texturized Products,” and “Chopped Products,” as defined below:

“Continuous Filament Products” means products that are:

twisted and/or plied in a secondary operation with turns ³ 5 turns per meter; or

wound on a textile bobbin or cops; or

sized with a starch based composition.

“Untwisted Products” means products that are:

made from:

E Glass batch formulation with boron oxide content >5.5%; or

C glass batch formulation (including Chinese C Glass); and are

direct rovings with a linear density of TEX value of £ 300 g/km.

“Texturized Products” means air texturized glass fiber strands with a nominal
diameter £ 14 micron.

“Chopped Products” means products that are made from the waste of Continuous
Filament Products, Untwisted Products, and/or Texturized Products, provided that
the chopped waste shall not exceed 3% of the production of the underlying
product.

“Textile Fabrics” shall mean converted products which are:

(i) constructed from:

yarns; and/or

other continuous or chopped fibers such as glass carbon, synthetic polymers

purchased from a third party; or potentially manufactured by Saint-Gobain or its
Affiliates (so long as such continuous or chopped fibers manufactured by
Saint-Gobain or its Affiliates are not Business Products, or are manufactured
pursuant to a license from Owens Corning or its Affiliates); and

(ii) constructed as:

fabrics;

complexes;

scrims;

tapes;

wet laid mats, dry laid mats (provided that such dry laid mats are constructed
from yarns and/or other continuous or chopped fibers made from C glass); and
related structures;

 

A-19



--------------------------------------------------------------------------------

but not as

chopped strand mats; or

continuous filaments mats; and

(iii) are sold into the following applications and/or markets:

Electronic applications:

printed circuit boards;

insulation (panels, wired); and

braiding;

Construction/housing applications:

mat for shingles;

asphalt reinforcements;

façade cladding, grids, laid scrim, insulation facing;

cement boards, gypsum board reinforcement (grids, open mesh);

wall covering;

flooring;

dry wall tape;

insect screening (PVC coated products, lineal assembled screens); and

fluorinated polymer (including PTFE) coated products; and

Industrial applications:

grinding wheels reinforcement;

filtration;

fluorinated polymers coated products;

geotextiles (road reinforcement and civil engineering);

industrial wipes, medical clothing fabrics; and

coating and laminating.

“SG Third Party Intellectual Property” means the third party Intellectual
Property licensed to the SG Acquired Subsidiaries pursuant to the license
agreements listed in Schedule A-5.

“SG Total Adjustment” means the positive or negative amount derived from the sum
of (i) the SG WC Positive Adjustment Amount or the SG WC Negative Adjustment
Amount, as relevant and (ii) the SG ND Positive Adjustment Amount or the SG ND
Negative Adjustment Amount, as relevant.

“SG TS Subsidiaries” means the Subsidiaries of Saint-Gobain, following the SG
Reorganization, that are engaged in the Saint-Gobain Textile Solutions Business.

“SG Unfunded Base Amount” means USD7,800,000.

“SG WC Negative Adjustment Amount” means the amount, if any, by which (A) the
Adjusted Net Working Capital is less than (B) the Working Capital Threshold
Amount; it being

 

A-20



--------------------------------------------------------------------------------

understood that the sign of such amount shall be negative for the purpose of the
calculations set forth in this Agreement.

“SG WC Positive Adjustment Amount” means the amount, if any, by which (A) the
Adjusted Net Working Capital Amount exceeds (B) the Working Capital Threshold
Amount (as adjusted), not to exceed USD20,000,000.

“Sponge” means platinum or rhodium, as applicable, in powder form.

“Subsidiary” as it relates to any Person, means with respect to such Person, any
other Person of which the specified Person, either directly or through or
together with any other of its Subsidiaries, owns more than 50% of the voting
power in the election of directors or their equivalents or otherwise having the
power to direct the business and policies of that Person, other than as affected
by events of default.

“Subsidiary Transferor” means Saint-Gobain or an Affiliate of Saint-Gobain that
is the record holder of the outstanding ownership interests in an SG Acquired
Subsidiary.

“Tax Authority” means a Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax Returns” means all returns (including information returns), declarations,
reports, estimates and statements regarding Taxes required to be filed with any
Tax Authority.

“Taxes” means, in respect of any applicable jurisdiction, all United States
federal, state, county, local, municipal and non-United States taxes,
assessments, duties or similar charges of any kind whatsoever, including all
corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, premium, property,
abandoned property, escheat, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
Contract with respect to Taxes.

“Transaction Documents” means this Agreement, the Asbestos Indemnity Agreement,
the Asbestos Guaranty, the Master Transition Services Agreement, the Local
Transition Services Agreements, the SG Intellectual Property License Agreements,
the SG Leased Real Property Assignment Agreements, the Product Supply
Agreements, the IT Transition Services Agreement, the Master General Services
Agreement, the Local General Services Agreements all of the documents executed
in accordance with the reorganizations described in Exhibit C, any transfer
documents executed in connection with the transfer of the SG Acquired
Subsidiaries and any other agreement or instrument to be entered into pursuant
to the terms of this Agreement or otherwise reasonably requested by either Party
to delivered in connection with the Contemplated Transactions, including the
reorganizations described in Exhibit C and any exhibits or attachments to any of
the foregoing, as the same may be amended from time to time.

“Transferred DB Plan” means, in any jurisdiction, each Pension Plan, as
applicable, transferred which provides DB Benefits and which relates solely to
the relevant Transferred

 

A-21



--------------------------------------------------------------------------------

Employees and which will be assumed by Owens Corning or its Subsidiaries on
completion of the transactions envisaged by this Agreement.

“Transferred DC Plan” means, in any jurisdiction, each Pension Plan, as
applicable, transferred which provides DC Benefits and which relates solely to
the relevant Transferred Employees and which will be assumed by Owens Corning or
its Subsidiaries on completion of the transactions envisaged by this Agreement.

“Transferred Plans” means, in any jurisdiction, the Transferred DB Plans and the
Transferred DC Plans.

“USD” means United Stated Dollars.

“U.S. GAAP” means United States Generally Accepted Accounting Principles as in
effect on the date of this Agreement.

“US IP Holdco” means Owens-Corning Fiberglas Technology II, LLC, a limited
liability company incorporated under the laws of Delaware.

“Working Capital Threshold Amount” means the equivalent amount in USD of EUR
133,500,000 (which such amount has been derived from the SG Reference Date
Balance Sheet), using the USD/EUR European Central Bank rate as of the Closing
Date, plus the Metal Shortfall Amount.

(b) “To the knowledge,” “known by,” “known” or “knowingly” (and any similar
phrase) means with respect to Saint-Gobain, to the actual knowledge of the
Saint-Gobain individuals listed in Schedule A-6, and, when used in a
representation and warranty, shall be deemed to include a representation that a
reasonable investigation or inquiry of the subject matter thereof has been made
of such individuals.

(c) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

Actuaries

   8.04(a)(ii)(A)

Acquired Manufacturing Facilities

   5.10(d)

Adjusted Net Debt Amount

   3.04(a)

Adjusted Net Working Capital Amount

   3.04(a)

Adjusted OC Pre-Close Unfunded Liability

   8.04(a)(ii)(B)

Agreement

   Preamble

Benefits Schedules

   8.01(b)(ii)

Boycott Countries

   4.02(w)

Carve-out Facilities

   5.10(g)

Closing

   3.02

Consent Failure

   3.06

Disclosure Notice

   10.04

Dispute

   13.14(a)

 

A-22



--------------------------------------------------------------------------------

Embargoed Countries

   4.02(w)

Excess Cash

   6.13(b)

Excluded Materials

   5.10(f)

Excluded Technology

   5.10(f)

ICC

   13.14(b)

ICC Rules

   13.14(b)

IMTSA

   Preamble

Inactive Employees

   8.01(a)

Indemnified Claim

   11.03(a)

Indemnified Party

   11.03(a)

Indemnifying Party

   11.03(a)

Indemnity Caps

   11.04(c)(ii)

Indemnity Threshold

   11.04(a)(ii)

Joint Venture

   Preamble

JVA

   Preamble

Key OC Employee

   8.10(a)

Key SG Employee

   8.10(b)

Know How Material

   5.10(d)

MCA

   Preamble

Non-Compete Period

   5.12(a)

Notice Date

   5.12(e)

OC DB Plans

   8.04(a)(ii)(A)

OC Environmental Claim

   11.04(e)

OC Indemnified Parties

   11.02(b)

OC Indemnity Cap

   11.04(a)(ii)

OC Pre-Close Unfunded Liabilities

   8.04(a)(ii)(A)

OC Topco

   Preamble

OC Transferred DB Plans

   8.04(a)(ii)(A)

OC Unfunded Liabilities

   8.04(a)(ii)(A)

Option Agreement

   Preamble

Owens Corning

   Preamble

Parties

   Preamble

Party

   Preamble

PCT

   5.10(o)

Pre-Closing Period

   6.05(c)

Prohibited Asset

   5.12(c)

Proposed Adjusted Net Debt Amount

   3.04(a)

Proposed Adjusted Net Working Capital Amount

   3.04(a)

Purchased Assets

   2.01

Purchase Price

   2.02

ROFO Transferor’s Notice

   5.12(e)

ROFO Notice

   5.12(e)

ROFO Notice Date

   5.12(e)

Saint-Gobain

   Preamble

SG Employee

   4.02(s)(i)

SG Financial Statements

   4.02(f)

 

A-23



--------------------------------------------------------------------------------

SG Indemnified Parties

   11.02(a)

SG Indemnity Cap

   11.04(c)(ii)

SG Leased Real Property

   4.02(h)(iv)

SG Material Customer

   4.02(z)

SG Material Supplier

   4.02(z)

SG Owned Real Property

   4.02(h)(iii)

SG Pre-Close Unfunded Liabilities

   8.04(a)(ii)(A)

SG Reference Date Balance Sheet

   4.02(f)

SG Reorganized Subsidiaries

   2.03(b)

SG Topco

   Preamble

SG Transferred DB Plans

   8.04(a)(ii)(A)

SG Unfunded Liabilities

   8.04(a)(ii)(A)

SGCV

   5.10(t)

SGVI

   5.10(t)

Straddle Period

   6.05(c)

Surviving Representations or Covenants

   11.01(c)

Tax Claim

   6.05(g)

Tax Indemnifying Party

   6.05(g)(i)

Third Party Claim

   11.03(a)

Transferred Employee

   8.01(9)

Unaffiliated Firm

   3.04(a)

Undisclosed Contracts

   6.07

 

A-24